 

Exhibit 10.1

 

Execution Version

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT

 

This EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of August
21, 2020, is entered into by and among INTERCONTINENTAL EXCHANGE, INC., a
Delaware corporation (the “Borrower”), the Lenders (as hereinafter defined)
party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent.

 

RECITALS

 

A.       The Borrower, the several lenders from time to time party thereto (the
“Lenders”), and the Administrative Agent are party to the Credit Agreement,
dated as of April 3, 2014 (as amended by the First Amendment to Credit
Agreement, dated as of May 15, 2015, the Second Amendment to Credit Agreement,
dated as of November 9, 2015, the Third Amendment to Credit Agreement, dated as
of November 13, 2015, the Fourth Amendment to Credit Agreement, dated as of
August 18, 2017, the Fifth Amendment to Credit Agreement, dated as of August 18,
2017, the Sixth Amendment to Credit Agreement, dated as of August 9, 2018, and
the Seventh Amendment to Credit Agreement, dated as of August 14, 2020 the
“Credit Agreement”). Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Credit Agreement as amended by this
Amendment.

 

B.       The Borrower has requested that the Lenders amend the Credit Agreement
and the Required Lenders are willing to consent to such amendments to the Credit
Agreement on the terms and subject to conditions set forth herein.

 

C.       In connection with this Amendment, the Increasing Lenders (as
hereinafter defined) desire to establish Additional Commitments pursuant to
Section 2.20 of the Credit Agreement on the terms and subject to the conditions
set forth herein.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I 

 

AMENDMENTS TO CREDIT AGREEMENT

 

1.1             Effective upon the Eighth Amendment Effective Date (as
hereinafter defined), the Credit Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double−underlined text (indicated textually in the
same manner as the following example: double−underlined text) as set forth in
the conformed copy of the Credit Agreement attached hereto as Exhibit A.

 

1.2             Effective upon the Eighth Amendment Effective Date (as
hereinafter defined), Schedule 1.1(a) of the Credit Agreement is hereby amended
and restated in its entirety as set forth in Schedule 1.1(a) attached hereto.

 





 

 

ARTICLE II 

 

ADDITIONAL COMMITMENTS; REBALANCING OF REVOLVING LOANS

 

2.1             The parties hereto agree that (i) certain Lenders (the
“Increasing Lenders”) desire to increase their Commitments by the establishment
of Additional Commitments, (ii) such Additional Commitments shall be effective
as of Eighth Amendment Effective Date (and shall reduce the amount by which the
Borrower may propose to increase the aggregate Revolving Commitments of any
Class under Section 2.20 of the Credit Agreement after the Eighth Amendment
Effective Date) and (iii) the relevant requirements set forth in Section 2.20 of
the Credit Agreement are deemed satisfied with respect to such Additional
Commitments. For the avoidance of doubt, the aggregate Additional Commitments
added pursuant to this Section 2.1 are equal to $325,000,000 and the Commitments
of all Lenders, after giving effect to the establishment of such Additional
Commitments, are as reflected on the revised Schedule 1.1(a) attached hereto.

 

2.2             On the Eighth Amendment Effective Date, for each Class of
Revolving Loans that are outstanding as of such date, (i) each Increasing Lender
shall deliver to the Administrative Agent cash in an aggregate amount equal to
(A) the outstanding principal amount of the Loans of such Class and interest
thereon multiplied by such Increasing Lender’s Commitment for such Class divided
by the aggregate amount of all Commitments for such Class minus (B) the
aggregate principal amount of Loans made by such Increasing Lender for such
Class and interest thereon and (ii) from the cash delivered by the Increasing
Lenders pursuant to clause (i), if any, the Administrative Agent shall
distribute to each Lender cash in an aggregate amount equal to (A) the aggregate
principal amount of Loans made by such Lender for each Class and interest
thereon minus (B) the aggregate outstanding principal amount of the Loans of
such Class and interest thereon multiplied by such Lender’s Commitment for such
Class divided by the aggregate amount of all Commitments for such Class. The
parties acknowledge and agree that the payments to be made pursuant to the
preceding sentence are intended to be an administrative convenience to give
effect to Section 2.20(c)(ii) of the Credit Agreement, such that the payments
made by the Increasing Lenders pursuant to clause (i) of the preceding sentence
constitute new Loans of the applicable Class, and the payments made to the
Lenders pursuant to clause (ii) of the preceding sentence constitute repayments
of outstanding Loans of the applicable Class. The Borrower agrees to pay all
amounts payable under Section 2.17 of the Credit Agreement as a result of the
deemed repayments made pursuant to this Section 2.2.

 

2.3             Effective as of the Eighth Amendment Effective Date, the
participations in the Letters of Credit and Swingline Loans under the Credit
Agreement shall be adjusted to give effect to any change in the Commitments and
Revolving Credit Exposure of any Lender as a result of this Amendment.

 

ARTICLE III 

 

CONDITIONS OF EFFECTIVENESS

 

3.1             The amendments set forth in Article I and the additional
commitments set forth in Article II shall become effective as of the date (the
“Eighth Amendment Effective Date”) when, and only when, each of the following
conditions precedent shall have been satisfied:

 

(a)               The Administrative Agent shall have received an executed
counterpart of this Amendment from each of the Borrower and Lenders constituting
the Required Lenders.

 

(b)              The Borrower shall have paid to each of Wells Fargo Securities,
LLC and Wells Fargo Bank, National Association, the fees under the Fee Letter
(as defined below), for their own benefit or for the benefit of the Lenders, as
applicable, required to be paid thereto on the Eighth Amendment Effective Date,
in the amounts due and payable on the Eighth Amendment Effective Date as
required by the terms thereof. The “Fee Letter” means that certain letter from
Wells Fargo Bank, National Association and Wells Fargo Securities, LLC, to the
Borrower, dated August 6, 2020, relating to certain fees payable by the Borrower
in respect of the transactions contemplated by this Amendment.

 

(c)               The Borrower shall have delivered to the Administrative Agent
a certificate, signed by a Responsible Officer of the Borrower, certifying as to
the matters set forth in Article IV.

 



2

 

 

ARTICLE IV 

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants, on and as of the Eighth Amendment
Effective Date, that (i) the representations and warranties contained in the
Credit Agreement (except the representation set forth in Section 4.8 thereof
with respect to clauses (i) and (ii) of the definition of “Material Adverse
Effect” only) and the other Credit Documents qualified as to materiality are
true and correct and those not so qualified are true and correct in all material
respects, both immediately before and immediately after giving effect to this
Amendment (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty is true and correct (if qualified as to materiality)
or true and correct in all material respects (if not so qualified), in each case
only on and as of such specific date), (ii) this Amendment has been duly
authorized, executed and delivered by the Borrower and constitutes the legal,
valid and binding obligation of the Borrower enforceable against it in
accordance with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, by general equitable principles or by principles of
good faith and fair dealing (regardless of whether enforcement is sought in
equity or at law) and (iii) no Default or Event of Default shall have occurred
and be continuing on the Eighth Amendment Effective Date, both immediately
before and immediately after giving effect to this Amendment and the amendments
contemplated hereby.

 

ARTICLE V 

 

ACKNOWLEDGEMENT AND CONFIRMATION

 

Each party to this Amendment hereby confirms and agrees that, after giving
effect to this Amendment and the amendments contemplated hereby, and except as
expressly modified hereby, the Credit Agreement and the other Credit Documents
to which it is a party remain in full force and effect and enforceable against
such party in accordance with their respective terms and shall not be
discharged, diminished, limited or otherwise affected in any respect.

 

ARTICLE VI 

 

MISCELLANEOUS

 

6.1             Governing Law. This Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).

 

6.2             Credit Document. As used in the Credit Agreement, “hereinafter,”
“hereto,” “hereof,” and words of similar import shall, unless the context
otherwise requires, mean the Credit Agreement after amendment by this Amendment.
Any reference to the Credit Agreement or any of the other Credit Documents
herein or in any such documents shall refer to the Credit Agreement and the
other Credit Documents as amended hereby. This Amendment is limited to the
matters expressly set forth herein and shall not constitute or be deemed to
constitute an amendment, modification or waiver of any provision of the Credit
Agreement except as expressly set forth herein. This Amendment shall constitute
a Credit Document under the terms of the Credit Agreement.

 

6.3             Expenses. The Borrower shall pay all reasonable and documented
out-of-pocket fees and expenses of counsel to the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment.

 

6.4             Severability. To the extent any provision of this Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Amendment in any jurisdiction.

 

6.5             Successors and Assigns. This Amendment shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto.

 



3

 

 

6.6             Construction. The headings of the various sections and
subsections of this Amendment have been inserted for convenience only and shall
not in any way affect the meaning or construction of any of the provisions
hereof.

 

6.7             Counterparts; Integration. This Amendment may be executed and
delivered via facsimile or electronic mail with the same force and effect as if
an original were executed and may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures hereto
were upon the same instrument. The words “execution,” “signed,” “signature,” and
words of like import in this Amendment shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Administrative Agent of a manually signed letter which has
been converted into electronic form (such as scanned into “.pdf” format), or an
electronically signed letter converted into another format, for transmission,
delivery and/or retention. This Amendment constitutes the entire contract among
the parties hereto with respect to the subject matter hereof and supersedes any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

 

6.8             Consent after the Amendment Effective Date. After the Eighth
Amendment Effective Date, any Lender who did not execute and deliver this
Amendment on or prior the Eighth Amendment Effective Date may, with the consent
of the Borrower, agree to the terms of this Amendment for the purposes of
becoming an Eighth Amendment Consenting Lender (as defined in the Credit
Agreement after giving effect to this Amendment) by executing and delivering to
the Borrower and the Administrative Agent a consent letter (a “Consent Letter”)
substantially in the form attached hereto as Exhibit B (any such Lender, a
“Later Consenting Lender”); provided that no Lender may become a Later
Consenting Lender unless it shall have delivered an executed counterpart of a
Consent Letter on or before September 11, 2020. Each Later Consenting Lender
shall become an Eighth Amendment Consenting Lender for all purposes under the
Credit Agreement (as amended by this Amendment) on and as of the date it
executes and delivers a Consent Letter. The parties hereto agree that (i) the
Borrower, the Administrative Agent and any Later Consenting Lender may agree to
amend Schedule 1.1(a) attached to the Credit Agreement (as amended by this
Amendment) to reflect such Later Consenting Lender’s status as an Eighth
Amendment Consenting Lender, which amendment shall be effective on and as of the
date such Later Consenting Lender becomes an Eighth Amendment Consenting Lender,
and (ii) the Borrower, the Administrative Agent and any Later Consenting Lender
may agree to amend the cover page of the Credit Agreement (as amended by this
Amendment) and/or the definitions of “Arranger”, “Co-Documentation Agents” or
“Co-Syndication Agents” contained in Section 1.1 of the Credit Agreement (as
amended by this Amendment) in order to reflect the status of such Later
Consenting Lender (or any Affiliate of such Later Consenting Lender) as an
“Arranger”, “Bookrunner”, “Co-Documentation Agent” or “Co-Syndication Agent”, as
the case may be, which amendment shall be deemed effective on and as of the
Eighth Amendment Effective Date, in each case without the consent of any other
Lender. For the avoidance of doubt, any delivery of a Consent Letter by a Later
Consenting Lender shall not otherwise affect the effectiveness of this Amendment
or the occurrence of the Eighth Amendment Effective Date in accordance with the
terms of Article III of this Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

  INTERCONTINENTAL EXCHANGE INC.                     By: /s/ Martin Hunter  
Name:  Martin Hunter   Title:    Senior Vice President, Tax & Treasurer

 

SIGNATURE PAGE TO

EIGHTH AMENDMENT TO CREDIT AGREEMENT 

 





 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Primary Administrative Agent, the Multicurrency Agent, an Issuing Lender,
a Swingline Lender and a Lender         By: /s/ Jocelyn Boll   Name: Jocelyn
Boll   Title:   Managing Director

 

SIGNATURE PAGE TO

EIGHTH AMENDMENT TO CREDIT AGREEMENT 

 





 

 

 

  BANK OF AMERICA, N.A., as the Backup
Administrative Agent, a Swingline Lender and a Lender       By: /s/ Sherman Wong
  Name: Sherman Wong   Title: Director

 

SIGNATURE PAGE TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT 

 



 

 

 

  Bank of China, New York Branch, as a Lender       By: /s/ Chen Xu   Name: Chen
Xu   Title: President & CEO

 

SIGNATURE PAGE TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT

 



 

 

 

  J.P. Morgan Chase Bank, N.A., as a Lender       By: /s/ Courtney Furillo  
Name: Courtney Furillo   Title: Vice President

 

SIGNATURE PAGE TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT

 



 

 

 

  MUFG Bank, LTD., as a Lender       By: /s/ Jacob Ulevich   Name: Jacob Ulevich
  Title: Director

 

SIGNATURE PAGE TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT

 



 

 

 

  CITIBANK, N.A., as a Lender       By: /s/ Maureen Maroney   Name: Maureen
Maroney   Title: Vice President

 

SIGNATURE PAGE TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT

 



 

 

 

    

  CREDIT SUISSE AG, NEW YORK BRANCH, as a Lender       By: /s/ Doreen Barr  
Name:   Doreen Barr   Title: Authorized Signatory       By: /s/ Brady Bingham  
Name: Brady Bingham   Title: Authorized Signatory

 

SIGNATURE PAGE TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT

 





 

   

  BANCO BILBAO VIZCAYA ARGENTARIA, S.A.   NEW YORK BRANCH, as a Lender       By:
/s/ Brian Crowley   Name:   Brian Crowley   Title: Managing Director       By:
/s/ Miriam Trautmann   Name: Miriam Trautmann   Title: Senior Vice President

 

SIGNATURE PAGE TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT

  





 

 

  BANK OF MONTREAL, as a Lender       By: /s/ Adam Tarr   Name:   Adam Tarr  
Title: Director

 

SIGNATURE PAGE TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT

 





 

      FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Lender       By: /s/ Jonathan
James   Name:   Jonathan James   Title: Senior Vice President

 

SIGNATURE PAGE TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT

 





 

 

 

  MIZUHO BANK, LTD., as a Lender       By: /s/ Donna DeMagistris   Name: Donna
DeMagistris   Title: Authorized Signatory

 

SIGNATURE PAGE TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT

 





 

 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender       By: /s/ Devin Faddoul  
Name: Devin Faddoul   Title: Assistant Vice President

 

SIGNATURE PAGE TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT

 





 

 

  GOLDMAN SACHS BANK USA, as a Lender       By: /s/ Robert Ehudin   Name: Robert
Ehudin   Title: Authorized Signatory



 

SIGNATURE PAGE TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT

 





 

 

  SOCIETE GENERALE, as a Lender       By: /s/ Richard Bernal   Name: Richard
Bernal   Title: Managing Director

 

SIGNATURE PAGE TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT

 





 

 

Exhibit A

 

Composite Blacklined Conformed Copy of Credit Agreement
Reflecting Eighth Amendment to the Credit Agreement

 

(See attached).

 



A-1

 

 

 

CUSIP Number: Deal # 45856GAC8

Revolving Loans (Dollar Revolving Loans) CUSIP # 45856GAD6

Revolving Loans (Multicurrency Revolving Loans) CUSIP # 45856GAE4

 

Conformed Copy – Conformed through the SeventhEighth Amendment



 

 

CREDIT AGREEMENT

 

among

 

INTERCONTINENTAL EXCHANGE, INC.
as Borrower,

 

THE LENDERS NAMED HEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Primary Administrative Agent, Issuing Lender and a Swingline Lender

 

BANK OF AMERICA, N.A.,
as a Co-Syndication Agent, Backup Administrative Agent and a Swingline Lender

 

and

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
BANK OF CHINA, NEW YORK BRANCH,
JPMORGAN CHASE BANK, N.A., and
MUFG BANK, LTD.,
as Co-Syndication Agents

 

and

 

CITIBANK, N.A.,
CREDIT SUISSE AG, NEW YORK BRANCH,
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,
BANK OF MONTREAL,
BBVA COMPASS BANK,
FIFTH THIRD BANK, NATIONAL ASSOCIATION,
MIZUHO BANK, LTD., and
PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

 

$3,400,000,000 Senior Credit Facilities

 

WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATEDBOFA SECURITIES, INC.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., and
BANK OF CHINA, NEW YORK BRANCH,
JPMORGAN CHASE BANK, N.A., and
MUFG BANK, LTD.,
as Joint Bookrunners and Joint Lead Arrangers

 

CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE LOAN FUNDING LLC,
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,
BMO CAPITAL MARKETS CORP.,
BBVA COMPASS BANK,
FIFTH THIRD BANK, NATIONAL ASSOCIATION,
MIZUHO BANK, LTD., and
PNC CAPITAL MARKETS, LLC,
as Joint Lead Arrangers

 

Dated as of April 3, 2014

 

 



 

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I

DEFINITIONS

 

1.1Defined Terms 1

1.2Accounting Terms 3438

1.3Other Terms; Construction 3539

1.4Currency Equivalents Generally 3640

1.5Redenomination of Certain Foreign Currencies 3741

1.6Interest Rates 3842

1.7Divisions 42

 

ARTICLE II

AMOUNT AND TERMS OF THE LOANS

 

2.1Commitments 3842

2.2Borrowings 3943

2.3Disbursements; Funding Reliance; Domicile of Loans 4448

2.4Evidence of Debt; Notes 4549

2.5Termination and Reduction of Commitments 4650

2.6Mandatory Payments and Prepayments 4651

2.7Voluntary Prepayments 4752

2.8Interest 4852

2.9Fees 5054

2.10Interest Periods 5156

2.11Conversions and Continuations 5257

2.12Method of Payments; Computations; Apportionment of Payments 5358

2.13Recovery of Payments 5560

2.14Pro Rata Treatment 5660

2.15Increased Costs; Change in Circumstances; Illegality 5761

2.16Taxes 6065

2.17Compensation 6569

2.18Replacement of Lenders; Mitigation of Costs 6570

2.19Letters of Credit 6771

2.20Increase in Commitments 7579

2.21Defaulting Lenders 7680

2.22Cash Collateral 7984

2.23Pre-Funding of Ellie Mae Acquisition Date Borrowings 8085

 



i

 

 

ARTICLE III

CONDITIONS OF BORROWING

 

3.1[Reserved] 8186

3.2Conditions of All Borrowings 8186

3.3Conditions of Borrowing for Ellie Mae Acquisition 8287

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

4.1Corporate Organization and Power 8489

4.2Authorization; Enforceability 8589

4.3No Violation 8589

4.4Governmental and Third-Party Authorization; Permits 8589

4.5Litigation 8590

4.6Full Disclosure 8690

4.7Margin Regulations 8690

4.8No Material Adverse Effect 8690

4.9Financial Matters 8690

4.10Compliance with Laws 8691

4.11Investment Company Act 8791

4.12OFAC; Anti-Terrorism Laws 8791

4.13Solvency 8792

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

5.1Financial Statements 8892

5.2Other Business and Financial Information 8994

5.3Existence; Franchises; Maintenance of Properties 9095

5.4Use of Proceeds 9195

5.5Compliance with Laws 9195

5.6Payment of Taxes 9195

5.7Insurance 9196

5.8Maintenance of Books and Records; Inspection 9196

5.9Subsidiary Guarantors 9296

5.10Anti-Corruption Laws, OFAC, PATRIOT Act Compliance 9397

 

ARTICLE VI

FINANCIAL COVENANT

 

6.1Maximum Total Leverage Ratio 9498

 



ii

 

 

ARTICLE VII

NEGATIVE COVENANTS

 

7.1Merger; Consolidation 9599

7.2Subsidiary Indebtedness 95100

7.3Liens 97102

7.4Asset Dispositions 100104

7.5[Reserved] 100Dividend Payments 104

7.6[Reserved] 100

 

ARTICLE VIII

EVENTS OF DEFAULT

 

8.1Events of Default 100105

8.2Remedies: Termination of Commitments, Acceleration, etc 102107

8.3Remedies: Setoff 103107

 

ARTICLE IX

THE ADMINISTRATIVE AGENT

 

9.1Appointment and Authority 103108

9.2Rights as a Lender 104109

9.3Exculpatory Provisions 104109

9.4Reliance by Administrative Agent 105110

9.5Delegation of Duties 105110

9.6Resignation of Administrative Agent 106111

9.7Non-Reliance on Administrative Agent and Other Lenders 106111

9.8No Other Duties, Etc 107112

9.9Administrative Agent May File Proofs of Claim 107112

9.10Guaranty Matters; Ineligible Assignees Letter Agreement 108113

9.11Swingline Lender 108113

9.12Replacement of Impaired Agent 108113

9.13Backup Administrative Agent 108113

 

ARTICLE X

MISCELLANEOUS

 

10.1Expenses; Indemnity; Damage Waiver 110115

10.2Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process 112117

10.3Waiver of Jury Trial 112117

10.4Notices; Effectiveness; Electronic Communication 113118

10.5Amendments, Waivers, etc 114119

10.6Successors and Assigns 115121

10.7No Waiver 121126

10.8Survival 121126

10.9Severability 121126

10.10Construction 121126

10.11No Fiduciary Duty 121127

10.12Confidentiality 122127

10.13Counterparts; Integration; Effectiveness 123128

10.14Disclosure of Information 123128

10.15USA Patriot Act Notice 123128

10.16[Reserved] 123129

10.17Judgment Currency 123129

10.18[Reserved] 124129

10.19Not a Grandfathered Obligation 124129

10.20Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions 124129

10.21Acknowledgement Regarding Any Supported QFCs 130

10.22Certain ERISA Matters 131

 



iii

 

 

EXHIBITS     Exhibit A-1 Form of Dollar Revolving Note Exhibit A-2 Form of
Multicurrency Revolving Note Exhibit A-3 Form of Dollar Swingline Note Exhibit
A-4 Form of Multicurrency Swingline Note Exhibit B-1 Form of Notice of Borrowing
Exhibit B-2 Form of Notice of Swingline Borrowing Exhibit B-3 Form of Notice of
Conversion/Continuation Exhibit B-4 Form of Letter of Credit Notice Exhibit C
Form of Compliance Certificate Exhibit D Form of Assignment and Assumption
Exhibit E Forms of U.S. Tax Compliance Certificate Exhibit F Form of Solvency
Certificate     SCHEDULES     Schedule 1.1(a) Commitments and Notice Addresses
Schedule 1.1(b) Existing Letters of Credit Schedule 7.3 Liens

 



iv

 

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of the 3rd day of April, 2014, is made among
INTERCONTINENTAL EXCHANGE, INC., a Delaware corporation (the “Borrower”), the
Lenders (as hereinafter defined), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Primary Administrative Agent (as hereinafter defined) for the Lenders, and BANK
OF AMERICA, N.A., as a Co-Syndication Agent (as hereinafter defined) and Backup
Administrative Agent (as hereinafter defined) for the Lenders.

 

BACKGROUND STATEMENT

 

The Borrower has requested that the Lenders make available a revolving credit
facility to the Borrower in the aggregate principal amount of $3,400,000,000.
The Borrower will use the proceeds of these facilities as provided in Section
5.4. The Lenders are willing to make available to the Borrower the credit
facilities described herein subject to and on the terms and conditions set forth
in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 

ARTICLE I 

 

DEFINITIONS

 

1.1             Defined Terms. For purposes of this Agreement, in addition to
the terms defined elsewhere herein, the following terms have the meanings set
forth below (such meanings to be equally applicable to the singular and plural
forms thereof):

 

“Account Designation Letter” means a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which the Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.

 

“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrower directly, or
indirectly through one or more Subsidiaries, (i) acquires any division or line
of business of any Person, or all or substantially all of the assets, of any
Person, whether through purchase of assets, merger or otherwise, or (ii)
acquires Capital Stock of any Person having at least a majority of Total Voting
Power of the then outstanding Capital Stock of such Person.

 

“Additional Commitment” has the meaning set forth in Section 2.20(c).

 

“Additional Lender” has the meaning set forth in Section 2.20(a).

 



 

 

 

“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Percentage for Base Rate Loans as in effect at such time.

 

“Adjusted LIBOR Market Index Rate” means, for any date, with respect to any
LIBOR Market Index Rate Loan, a rate per annum equal to the LIBOR Market Index
Rate as in effect at such time plus the Applicable Percentage for LIBOR Loans as
in effect at such time.

 

“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate (as set forth in clause (i) of the definition
thereof) as in effect at such time plus the Applicable Percentage for LIBOR
Loans as in effect at such time.

 

“Administrative Agent” means, (a) during a Wells Fargo Availability Period, the
Primary Administrative Agent and (b) during a Wells Fargo Unavailability Period,
the Backup Administrative Agent; provided, that (x) it is understood that
matters concerning the funding of Multicurrency Revolving Loans denominated in a
Foreign Currency and Multicurrency Swingline Loans and the disbursement of the
proceeds thereof will be administered by the Multicurrency Agent, and references
herein to the “Administrative Agent” in such a context shall be deemed to refer
to the “Multicurrency Agent” and (y) any reference to the “Administrative Agent”
in Section 2.12(e) shall at all times be deemed to refer to the Primary
Administrative Agent and the Backup Administrative Agent.

 

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, no Agent nor any Lender shall be deemed an
“Affiliate” of the Borrower or any Subsidiary of the Borrower.

 

“Agents” means, collectively, the Multicurrency Agent, the Primary
Administrative Agent and the Backup Administrative Agent.

 

“Aggregate Dollar Revolving Credit Exposure” means, at any time, the sum of (i)
the aggregate principal amount of Dollar Revolving Loans outstanding at such
time, (ii) the aggregate principal amount of Dollar Swingline Loans outstanding
at such time, (iii) the aggregate Dollar Letter of Credit Exposure of all Dollar
Revolving Lenders at such time and (iv) the aggregate amount of the Pre-Closing
Funded Amount funded on account of Dollar Revolving Loans that is held in the
Pre-Closing Funding Account at such time.

 

“Aggregate Multicurrency Revolving Credit Exposure” means, at any time, the sum
of (i) the Dollar Amount of the Multicurrency Revolving Loans outstanding at
such time, (ii) the Dollar Amount of the Multicurrency Swingline Loans
outstanding at such time, (iii) the aggregate Multicurrency Letter of Credit
Exposure of all Multicurrency Revolving Lenders at such time and (iv) the
aggregate amount of the Pre-Closing Funded Amount funded on account of
Multicurrency Revolving Loans that is held in the Pre-Closing Funding Account at
such time.

 



 2 

 

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means:

 

(a)               (x) with respect to any Loans or Commitments held by any
Eighth Amendment Non-Consenting Lender, at any time, or (y) with respect to any
Loans or Commitments held by any Eighth Amendment Consenting Lender, at any time
from and after the Closing Date and prior to the Eighth Amendment Effective
Date, the applicable percentage (i) to be added to the Base Rate for purposes of
determining the Adjusted Base Rate, (ii) to be added to the LIBOR Rate and the
LIBOR Market Index Rate for purposes of, respectively, determining the Adjusted
LIBOR Rate and Adjusted LIBOR Market Index Rate and (iii) to be used in
calculating the commitment fee payable pursuant to Section 2.9(a)(ii), in each
case as determined under the following matrix with reference to the Debt Rating
(as defined and as determined as set forth below):

 

Tier Debt Rating Applicable
LIBOR
Margin Applicable
Base Rate
Margin Applicable
Commitment
Fee Rate I AA-/Aa3 or higher 0.875% 0.000% 0.080% II A+/A1 1.000% 0.000% 0.100%
III A/A2 1.125% 0.125% 0.125% IV A-/A3 1.250% 0.250% 0.150% V BBB+/Baa1 or lower
1.500% 0.500% 0.200%

 

(b)              with respect to any Loans or Commitments held by any Eighth
Amendment Consenting Lender, at any time from and after the Eighth Amendment
Effective Date, the applicable percentage (i) to be added to the Base Rate for
purposes of determining the Adjusted Base Rate, (ii) to be added to the LIBOR
Rate and the LIBOR Market Index Rate for purposes of, respectively, determining
the Adjusted LIBOR Rate and Adjusted LIBOR Market Index Rate and (iii) to be
used in calculating the commitment fee payable pursuant to Section 2.9(a)(ii),
in each case as determined under the following matrix with reference to the Debt
Rating (as defined and as determined as set forth below):

 

Tier Debt Rating Applicable
LIBOR
Margin Applicable
Base Rate
Margin Applicable
Commitment
Fee Rate I AA-/Aa3 or higher 0.875% 0.000% 0.080% II A+/A1 1.000% 0.000% 0.100%
III‌I A/A2 or higher 1.125% 0.125% 0.125%‌0.175% IV‌II A-/A3 1.250% 0.250%
0.150%‌0.200% III BBB+/Baa1 1.375% 0.375% 0.250% IV BBB/Baa2 1.625% 0.625%
0.300% V BBB+‌-/Baa1‌3 or lower 1.500%‌1.875% 0.500%‌0.875% 0.200%‌0.350%

 



 3 

 

 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P and Moody’s of the Borrower’s non-credit-enhanced, senior unsecured
long-term debt. For purposes of determining the applicable pricing tier, (i) if
the respective Debt Ratings issued by the foregoing rating agencies differ by
one pricing tier, then the pricing tier for the higher of such Debt Ratings
shall apply (with pricing tier I being the highest and pricing tier V being the
lowest); (ii) if there is a split in Debt Ratings of more than one pricing tier,
then the pricing tier that is one level lower than the pricing tier of the
higher Debt Rating shall apply; (iii) if the Borrower has only one Debt Rating,
the pricing tier corresponding to that Debt Rating shall apply; and (iv) if the
Borrower does not have any Debt Rating, pricing tier V shall apply. Initially,
the Applicable Percentage shall be determined based upon the Debt Rating
specified in the certificate delivered on the Closing Date. Thereafter, each
change in the Applicable Percentage resulting from a publicly announced change
in the Debt Rating shall be effective during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the United Kingdom Bribery Act of 2010, and all other laws, rules, and
regulations of any jurisdiction applicable to the Borrower and its Affiliates
concerning or relating to bribery or corruption.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.

 

“Arrangers” mean Wells Fargo Securities, LLC, Merrill Lynch, Price, Fenner &
Smith IncorporatedBofA Securities, Inc. (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), The Bank of Tokyo-Mitsubishi UFJ, Ltd., Bank of
China, New York Branch, JPMorgan Chase Bank, N.A., MUFG Bank, Ltd., Citigroup
Global Markets Inc., Credit Suisse Loan Funding LLC, Banco Bilbao Vizcaya
Argentaria, S.A., BMO Capital Markets Corp., BBVA Compass Bank, Fifth Third
Bank, National Association, Mizuho Bank, Ltd. and PNC Capital Markets, LLC and
their respective successors.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.6(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.

 

“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of the Borrower, any officer of the Borrower duly
authorized by resolution of its board of directors or other governing body to
take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of the Borrower.

 

“Backup Administrative Agent” means BofA, in its capacity as Backup
Administrative Agent, and its successors and permitted assigns in such capacity.

 



 4 

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., and any successor statute.

 

“Bankruptcy Event” means the occurrence of an event specified in Section 8.1(f)
or 8.1(g).

 

“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime rate (which may not necessarily be its lowest or best lending rate),
as adjusted to conform to changes as of the opening of business on the date of
any such change in such prime rate, (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate, and (iii) subject to the
implementation of a Benchmark Replacement Rate in accordance with Section
2.15(h), the LIBOR Rate for an interest period of one month plus 1.00%, as
adjusted to conform to changes as of the opening of business on the date of any
such change of such LIBOR Rate.

 

“Base Rate Loan” means, at any time, any Dollar Revolving Loan or any
Multicurrency Loan denominated in Dollars that bears interest at such time at
the applicable Adjusted Base Rate.

 

“Benchmark” means, initially, with respect to any given Currency, the applicable
benchmark rate for LIBOR Loans or LIBOR Market Index Rate Loans denominated in
such currency; provided, however, that if a Benchmark Transition Event or an
Early Opt-in Election, as applicable, has occurred with respect to such
benchmark rate, then “Benchmark” with respect to such currency shall mean the
applicable Benchmark Replacement to the extent that such Benchmark Replacement
has become effective pursuant to Section 2.15(h).

 

“Benchmark Replacement” means, with respect to any then-current Benchmark, the
sum of: (a) the alternate benchmark rate that has been selected by the
Administrative Agent and the Borrower as the replacement for such Benchmark
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body with respect to such Currency or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to such
Benchmark for syndicated credit facilities denominated in the Currency
applicable to such Benchmark and (b) the applicable Benchmark Replacement
Adjustment for such Benchmark Replacement; provided, however, that, if any
Benchmark Replacement as so determined would be less than zero, such Benchmark
Replacement will be deemed to be zero for purposes of this Agreement.

 



 5 

 

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of any
then-current Benchmark with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Borrower
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for
syndicated credit facilities at such time denominated in the Currency applicable
to such Benchmark.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent, in consultation
with the Borrower, decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent reasonably determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to any then-current Benchmark:

 

(1)       in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of such Benchmark permanently or indefinitely ceases to provide
such Benchmark; or

 

(2)       in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to any then-current Benchmark with respect to any
given Currency:

 

(1)       a public statement or publication of information by or on behalf of
the administrator of such Benchmark announcing that such administrator has
ceased or will cease to provide such Benchmark, permanently or indefinitely;
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide such Benchmark;

 

(2)       a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for such
Benchmark, a resolution authority with jurisdiction over the administrator for
such Benchmark or a court or an entity with similar insolvency or resolution
authority over the administrator for such Benchmark or any other Relevant
Governmental Body, which states that the administrator of such Benchmark has
ceased or will cease to provide such Benchmark permanently or indefinitely;
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide such Benchmark; or

 



 6 

 

 

(3)       a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark announcing that such
Benchmark is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, with respect to any then-current
Benchmark, if a Benchmark Transition Event and its related Benchmark Replacement
Date have occurred with respect to such Benchmark and solely to the extent that
such Benchmark has not been replaced with a Benchmark Replacement, the period
(x) beginning at the time that such Benchmark Replacement Date has occurred if,
at such time, no Benchmark Replacement has replaced such Benchmark for all
purposes hereunder in accordance with Section 2.15(h) and (y) ending at the time
that a Benchmark Replacement has replaced such Benchmark for all purposes
hereunder in accordance with Section 2.15(h).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“BofA” means Bank of America, N.A.

 

“BofA Fee Letter” means the letter from BofA to the Borrower, dated October 29,
2015, relating to certain fees payable by the Borrower in respect of the
transactions contemplated by this Agreement.

 

“Borrower” has the meaning given to such term in the introductory paragraph
hereof.

 



 7 

 

 

“Borrowing” means the incurrence by the Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11) on
a single date of a group of Loans of a single Class, Currency and Type
(including a Swingline Loan made by any Swingline Lender) and, in the case of
LIBOR Loans, as to which a single Interest Period is in effect.

 

“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.

 

“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed, (ii) in respect
of any notice or determination in connection with, and payments of principal and
interest on, LIBOR Loans denominated in Dollars or a LIBOR Market Index Rate
Loan, any such day that is also a day on which trading in Dollar deposits is
conducted by banks in London, England in the London interbank Eurodollar market,
(iii) in respect of any notice or determination in connection with, and payments
of principal and interest on, Loans denominated in Euros, any such day that is
also a day on which the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system (TARGET) (or, if such clearing system ceases to
be operative, such other clearing system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) is open for settlement of
payment in Euros, and (iv) in respect of any notice or determination in
connection with, and payments of principal and interest on, Loans denominated in
any Currency other than Dollars or Euros, any such day that is also a day on
which banks are open for foreign exchange business in the principal financial
center of the country of such Currency.

 

“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.

 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Lease of such
Person, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case under clauses (i) and (ii), any and all warrants, rights or
options to purchase any of the foregoing or any securities convertible into or
exchangeable for any of the foregoing.

 

“Cash Collateral Account” has the meaning given to such term in Section 2.19(i).

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, as
collateral for the Letter of Credit Exposure or obligations of Lenders to fund
participations in respect thereof, cash or deposit account balances or, if the
Administrative Agent and the Issuing Lender shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing Lender.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 



 8 

 

 

“Cash Equivalents” means (i) for purposes of Section 2.19(i) only, (A)
securities issued or unconditionally guaranteed or insured by the United States
of America or any agency or instrumentality thereof, backed by the full faith
and credit of the United States of America and maturing within one year from the
date of acquisition, (B) commercial paper issued by any Person organized under
the laws of the United States of America, maturing within 180 days from the date
of acquisition and, at the time of acquisition, having a rating of at least A-1
or the equivalent thereof by Standard & Poor’s Ratings Services or at least P-1
or the equivalent thereof by Moody’s Investors Service, Inc., (C) time deposits
and certificates of deposit maturing within 180 days from the date of issuance
and issued by a bank or trust company organized under the laws of the United
States of America or any state thereof (y) that has combined capital and surplus
of at least $500,000,000 or (z) that has (or is a subsidiary of a bank holding
company that has) a long-term unsecured debt rating of at least A or the
equivalent thereof by Standard & Poor’s Ratings Services or at least A2 or the
equivalent thereof by Moody’s Investors Service, Inc., (D) repurchase
obligations with a term not exceeding 30 days with respect to underlying
securities of the types described in clause (i)(A) above entered into with any
bank or trust company meeting the qualifications specified in clause (i)(C)
above, and (E) money market funds at least ninety-five percent (95%) of the
assets of which are continuously invested in securities of the foregoing types;
and (ii) for all other purposes, as defined in accordance with GAAP.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, implemented or
issued.

 

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 35% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis.

 

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Dollar Revolving Loans,
Multicurrency Revolving Loans, Dollar Swingline Loans or Multicurrency Swingline
Loans; when used in reference to any Lender, refers to whether such Lender is a
Dollar Revolving Lender or a Multicurrency Revolving Lender; and, when used in
reference to any Commitment, refers to whether such Commitment is a Dollar
Revolving Commitment or a Multicurrency Revolving Commitment.

 



 9 

 

 

“Clearing House Subsidiary” means any Subsidiary of the Borrower the principal
business of which is the provision of or conducting of clearing, depository or
settlement operations.

 

“Closing Date” means April 3, 2014.

 

“Co-Documentation Agents” means the Lenders identified as such on the cover page
hereof.

 

“Code” means the Internal Revenue Code of 1986, and any successor statute, and
all rules and regulations from time to time promulgated thereunder.

 

“Commitments” means, collectively, the Dollar Revolving Commitments and the
Multicurrency Revolving Commitments.

 

“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any Reference Period, the aggregate of (i)
Consolidated Net Income for such period, plus (ii) the sum of (A) interest
expense, (B) federal, state, local and other income taxes, (C) depreciation and
amortization expense, (D) fees and integration, restructuring and severance
expenses and charges incurred during such period in connection with any
Acquisition or Asset Dispositionasset disposition consummated no more than six
months prior to the beginning of such Reference Period not to exceed five
percent of Consolidated EBITDA for such Reference Period (calculated without
giving effect to this clause (D)), (E) noncash charges (including stock based
compensation and any impairment charge or write-off or write-down of goodwill or
other intangible assets), (F) extraordinary losses and (G) all losses during
such period resulting from any asset disposition outside the ordinary course of
business, all to the extent deducted in the calculation of Consolidated Net
Income for such Reference Period and all calculated in accordance with GAAP,
minus (iii) the sum of (A) extraordinary gains or income, (B) all gains during
such period resulting from any asset disposition outside the ordinary course of
business, (C) any cash disbursements during such period that relate to noncash
charges included in Consolidated EBITDA pursuant to clause (ii)(E) of this
definition during such Reference Period or the twelve months preceding such
Reference Period and (D) any noncash gains for such period that represent the
reversal of any accrual, or the reversal of any cash reserves, that relates to
charges included in Consolidated EBITDA pursuant to clause (ii)(D) or (ii)(E) of
this definition during such Reference Period or the twelve months preceding such
Reference Period, all to the extent included in the calculation of Consolidated
Net Income for such period and all calculated in accordance with GAAP.

 

“Consolidated Net Income” means, for any Reference Period, net income (or loss)
for the Borrower and its Subsidiaries for such Reference Period, determined on a
consolidated basis in accordance with GAAP (after deduction for minority
interests); provided that, in making such determination, there shall be excluded
(i) the net income (or loss) of any other Person that is not a Subsidiary of the
Borrower (or is accounted for by the Borrower by the equity method of
accounting) except to the extent of actual payment of cash dividends or
distributions by such Person to the Borrower or any Subsidiary thereof during
such period, (ii) the net income of any Subsidiary of the Borrower to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such net income is not at the time permitted by operation of the
terms of its charter, certificate of incorporation or formation or other
constituent document or any agreement or instrument (other than a Credit
Document) or any judgment, decree, order, statute, rule or government regulation
applicable to such Subsidiary (provided that there shall not be excluded from
Consolidated Net Income such part of net income that is used or designated as
being available to satisfy regulatory capital or liquidity requirements imposed
on any Subsidiary of the Borrower by any Governmental Authority or pursuant to
any decree, order, statute, rule or government regulation) and (iii) without
duplication of other deductions or exclusions, any payments made during such
Reference Period by any Subsidiaries of the Borrower of profit sharing
entitlements, rebates, incentives, partnership distributions or similar
entitlements.

 



 10 

 

 

“Consolidated Net Worth” means, as of any date of determination, the
consolidated stockholders’ equity of the Borrower and its Subsidiaries,
determined in accordance with GAAP.

 

“Consolidated Total Funded Debt” means, as of any date of determination, the
aggregate principal amount of all Indebtedness of the Borrower and its
Subsidiaries as of such date, determined on a consolidated basis in accordance
with GAAP.

 

“Control” means, with respect to any Person, the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; and the terms “Controlled” and “Controlling” have correlative
meanings.

 

“Co-Syndication Agents” means the Lenders identified as such on the cover page
hereof.

 

“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.

 

“Credit Documents” means this Agreement, the Notes, the Letters of Credit, the
Fee Letters, each Subsidiary Guaranty, the Ineligible Assignees Letter
Agreement, each Compliance Certificate, each Notice of Borrowing, each Notice of
Swingline Borrowing and each Letter of Credit Notice now or hereafter executed
and delivered to the Administrative Agent or any Lender by or on behalf of the
Borrower or any Guarantor with respect to this Agreement.

 

“Credit Parties” means the Borrower and the Guarantors.

 

“Currency” means Dollars or any Foreign Currency.

 

“Debt Rating” shall have the meaning given to such term in the definition of
Applicable Percentage.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 



 11 

 

 

“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (i) has
failed to (A) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (B) pay to the Administrative Agent, the Issuing Lender, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (ii) has
notified the Borrower, the Administrative Agent, the Issuing Lender or any
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (iii) has failed, within
three Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(iii) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (iv) has, or has a direct or indirect parent company that has,
(A) become the subject of a proceeding under any Debtor Relief Law, (B) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (C) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (i)
through (iv) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.21(b)) upon delivery of written notice of such determination to the Borrower,
the Issuing Lender, each Swingline Lender and each Lender.

 

“Designated Person” means any Person listed on a Sanctions List.

 

“Dollar L/C Commitment” means the obligation of the Issuing Lender to issue
Dollar Letters of Credit in an aggregate amount agreed to by the Issuing Lender
in its sole and absolute discretion. For the avoidance of doubt, unless and
until otherwise agreed to by the Issuing Lender in its sole and absolute
discretion, the Dollar L/C Commitment shall be zero.

 



 12 

 

 

“Dollar Amount” means, at any time, (i) with respect to an amount denominated in
Dollars, such amount or (ii) with respect to an amount denominated in a Foreign
Currency, an equivalent amount thereof in Dollars as determined by the
Administrative Agent at such time on the basis of the Spot Rate for the purchase
of Dollars with such Foreign Currency.

 

“Dollar Letter of Credit” has the meaning given to such term in Section 2.19(a).

 

“Dollar Letter of Credit Exposure” means, with respect to any Dollar Revolving
Lender at any time, such Lender’s ratable share (based on the proportion that
its Dollar Revolving Commitment bears to the aggregate Dollar Revolving
Commitments at such time, or if the Dollar Revolving Commitments have been
terminated, based upon the proportion that its Dollar Revolving Commitment bore
to the aggregate Dollar Revolving Commitments immediately prior to such
termination thereof, giving effect to any subsequent assignments) of the sum of
(i) the aggregate Stated Amount of all Dollar Letters of Credit outstanding at
such time and (ii) the aggregate amount of all Dollar Reimbursement Obligations
outstanding at such time.

 

“Dollar Reimbursement Obligation” has the meaning given to such term in Section
2.19(d).

 

“Dollar Revolving Commitment” means, with respect to any Dollar Revolving Lender
at any time, the commitment of such Lender to make Dollar Revolving Loans,
Dollar Swingline Loans (if such Lender has agreed to make Dollar Swingline
Loans) and participate in Dollar Letters of Credit and Dollar Swingline Loans in
an aggregate principal amount at any time outstanding up to the amount set forth
opposite such Lender’s name on Schedule 1.1(a) under the caption “Dollar
Revolving Commitment” or, if such Lender has entered into one or more Assignment
and Assumptions, the amount set forth for such Lender at such time in the
Register maintained by the Administrative Agent pursuant to Section 10.6(c) as
such Lender’s “Dollar Revolving Commitment,” in either case, as such amount may
be reduced at or prior to such time pursuant to the terms hereof or increased
from time to time pursuant to Section 2.20.

 

“Dollar Revolving Credit Exposure” means, with respect to any Dollar Revolving
Lender at any time, the sum of (i) the aggregate principal amount of all Dollar
Revolving Loans and Dollar Swingline Loans made by such Lender that are
outstanding at such time, (ii) such Lender’s Dollar Swingline Exposure
(disregarding such Lender’s Dollar Swingline Exposure in respect of any Dollar
Swingline Loans made by such Lender) at such time, (iii) such Lender’s Dollar
Letter of Credit Exposure at such time and (iv) the aggregate amount of any
portion of the Pre-Closing Funded Amount funded by such Lender on account of
Dollar Revolving Loans that is held in the Pre-Closing Funding Account at such
time.

 

“Dollar Revolving Lender” means each Person listed on Schedule 1.1(a) as having
a Dollar Revolving Commitment and each other Person that becomes a “Dollar
Revolving Lender” hereunder pursuant to Section 2.18(a), 2.20 or 10.6, and their
respective successors and assigns.

 

“Dollar Revolving Loan” means any Revolving Loan made by a Dollar Revolving
Lender pursuant to Section 2.1(a) denominated in Dollars.

 



 13 

 

 

“Dollar Revolving Note” means, with respect to any Dollar Revolving Lender
requesting the same, the promissory note of the Borrower in favor of such Dollar
Revolving Lender evidencing the Dollar Revolving Loans made by such Lender
pursuant to Section 2.1(a), in substantially the form of Exhibit A-1, together
with any amendments, modifications and supplements thereto, substitutions
therefor and restatements thereof.

 

“Dollar Swingline Exposure” means, with respect to any Dollar Revolving Lender
at any time, its maximum aggregate liability to both make Refunded Swingline
Loans pursuant to Section 2.2(e) to refund, and to purchase participations
pursuant to Section 2.2(f) in, Dollar Swingline Loans that are outstanding at
such time.

 

“Dollar Swingline Lender” means any Dollar Revolving Lender to the extent it has
agreed in its sole discretion to act as a “Dollar Swingline Lender” hereunder at
such time and that has been approved in writing by the Borrower and the
Administrative Agent (such approval by the Administrative Agent not to be
unreasonably withheld or delayed), and their respective successors and permitted
assigns.

 

“Dollar Swingline Loans” has the meaning set forth in Section 2.1(c).

 

“Dollar Swingline Note” means, if requested by any Dollar Swingline Lender, the
promissory note of the Borrower in favor of such Dollar Swingline Lender
evidencing the Dollar Swingline Loans made by such Dollar Swingline Lender
pursuant to Section 2.1(c), in substantially the form of Exhibit A-3, together
with any amendments, modifications and supplements thereto, substitutions
therefor and restatements thereof.

 

“Dollars” or “$” means dollars of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary incorporated or otherwise organized or
existing under the laws of the United States, any state thereof or the District
of Columbia, other than any such Subsidiary (i) of a controlled foreign
corporation within the meaning of Section 957 of the Code (a “CFC”) or (ii) that
has no material assets other than Capital Stock of one or more Foreign
Subsidiaries that are CFCs.

 

“Early Opt-in Election” means, with respect to any then-current Benchmark, the
occurrence of:

 

(1)       (i) a determination by the Administrative Agent or (ii) a notification
by the Required Lenders to the Administrative Agent (with a copy to the
Borrower) that the Required Lenders have determined that syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.15(h), are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace such Benchmark,
and

 

(2)       (i) the election by the Administrative Agent or the Borrower or (ii)
the election by the Required Lenders to declare that an Early Opt-in Election
with respect to such Benchmark has occurred and the provision, as applicable, by
the Administrative Agent of written notice of such election to the Borrower and
the Lenders or by the Required Lenders of written notice of such election to the
Administrative Agent and the Borrower.

 



 14 

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eighth Amendment” means that certain Eighth Amendment to Credit Agreement,
dated as of August 21, 2020, among the Borrower, the Administrative Agent and
the Lenders party thereto.

 

“Eighth Amendment Consenting Lender” means, as of any date of determination, (a)
each Lender that was a Lender immediately prior to the Eighth Amendment
Effective Date and that has delivered an executed counterpart to the Eighth
Amendment or has otherwise provided in writing its consent to the Eighth
Amendment and (b) any Person that becomes a Lender on or after the Eighth
Amendment Effective Date, whether pursuant to the terms of Section 2.18(a),
Section 2.20, Section 10.6 hereof or otherwise.

 

“Eighth Amendment Effective Date” means August 21, 2020.

 

“Eighth Amendment Non-Consenting Lender” means, as of any date of determination,
each Lender that was a Lender immediately prior the Eighth Amendment Effective
Date and is not an Eighth Amendment Consenting Lender.

 

“Ellie Mae” means Ellie Mae Intermediate Holdings I, Inc., a Delaware
corporation.

 

“Ellie Mae Acquisition” means the proposed Acquisition by the Borrower of all
the equity interests of Ellie Mae from the existing equityholder of Ellie Mae
pursuant to the Ellie Mae Acquisition Agreement.

 

“Ellie Mae Acquisition Agreement” means the Stock Purchase Agreement, dated as
of August 6, 2020, among the Borrower, Ellie Mae and Ellie Mae Parent, LP
(including all schedules and exhibits thereto).

 

“Ellie Mae Acquisition Date” means the date on which the Ellie Mae Acquisition
is consummated.

 

“Ellie Mae Acquisition Related Conditions” means the conditions set forth in
Sections 3.3(a), 3.3(b), 3.3(c), 3.3(d), 3.3(e), 3.3(f), 3.3(g) and 3.3(j).

 

“Ellie Mae Borrowing” means a Borrowing of Revolving Loans in Dollars the
proceeds of which are to be used to (i) finance a portion of the consideration
paid by the Borrower to consummate the Ellie Mae Acquisition, (ii) refinance all
or a portion of the existing Indebtedness of Ellie Mae and its Subsidiaries,
and/or (iii) pay fees, costs, commissions and expenses in connection with the
Ellie Mae Transactions.

 



 15 

 

 

“Ellie Mae Bridge Arrangers” means Wells Fargo Securities, LLC, Credit Suisse
Loan Funding LLC and Goldman Sachs Bank USA.

 

“Ellie Mae Bridge Facility” means that certain senior unsecured bridge credit
facility providing for up to $10,650,000,000 in senior unsecured bridge loans
available to the Borrower arranged by the Ellie Mae Bridge Arrangers and used to
(i) finance a portion of the consideration paid by the Borrower to consummate
the Ellie Mae Acquisition, (ii) refinance all or a portion of the existing
Indebtedness of Ellie Mae and its Subsidiaries, and/or (iii) pay fees, costs,
commissions and expenses in connection with the Ellie Mae Transactions, all as
contemplated in that certain commitment letter, dated as of August 6, 2020,
among Wells Fargo, Credit Suisse AG, the Ellie Mae Bridge Arrangers and the
Borrower.

 

“Ellie Mae Transactions” means, collectively, (a) the Ellie Mae Acquisition, (b)
the issuance or incurrence of Indebtedness (including the making of Loans) to
finance a portion of the consideration paid by the Borrower to consummate the
Ellie Mae Acquisition, (c) the issuance of Capital Stock of the Borrower to the
equityholder of Ellie Mae as consideration for the Ellie Mae Acquisition, (d)
the refinancing all or a portion of the existing Indebtedness of Ellie Mae and
its Subsidiaries, (e) the preparation, execution and delivery of the Seventh
Amendment of this Agreement, (f) the preparation, execution and delivery of the
Eighth Amendment of this Agreement, (g) the preparation, execution and delivery
of the definitive documentation relating to the Term Loan Facility, and (h) the
payment of fees, costs, commissions and expenses in connection with each of the
foregoing.

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro that apply generally in
the European Union.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, allegations, notices of
noncompliance or violation, investigations by a Governmental Authority, or
proceedings (including administrative, regulatory and judicial proceedings)
relating in any way to any Hazardous Substance, any actual or alleged violation
of or liability under any Environmental Law or any permit issued, or any
approval given, under any Environmental Law (collectively, “Claims”), including
(i) any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from any Hazardous Substance or arising from alleged
injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or Governmental Authorities, relating to the protection
of human health, occupational safety with respect to exposure to Hazardous
Substances, or the environment, now or hereafter in effect, including
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.

 



 16 

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
successor statute, and all rules and regulations from time to time promulgated
thereunder.

 

“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) deemed to be under “common control” with, or a member of the
same “controlled group” as, the Borrower or any of its Subsidiaries, within the
meaning of Sections 414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA.

 

“ERISA Event” means any of the following: (i) a “reportable event” as defined in
Section 4043(c) of ERISA with respect to a Plan and, if a Credit Party or an
ERISA Affiliate has received notice, a Multiemployer Plan, for which the
requirement to give notice has not been waived by the PBGC (provided however,
that a failure to meet the minimum funding standard of Section 412 of the Code
shall be considered a “reportable event” regardless of the issuance of any
waiver), (ii) the application by a Credit Party or an ERISA Affiliate for a
funding waiver pursuant to Section 412 of the Code, (iii) the incurrence by a
Credit Party or an ERISA Affiliate of any Withdrawal Liability, or the receipt
by a Credit Party or an ERISA Affiliate of notice from a Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA
or that it intends to terminate or has terminated under Section 4041A of ERISA,
(iv) the distribution by a Credit Party or an ERISA Affiliate under Section 4041
of ERISA of a notice of intent to terminate any Plan or the taking of any action
to terminate any Plan, (v) the commencement of proceedings by the PBGC under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or (vi) the imposition of any Lien upon any assets of a
Credit Party or an ERISA Affiliate as a result of any alleged failure to comply
with the Code or ERISA with respect to any Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

 

“Event of Default” has the meaning given to such term in Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute, and all rules and regulations from time to time promulgated thereunder.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income, profits, net worth or
capital, franchise Taxes, and branch profits or similar Taxes (in each case,
however denominated), in each case, (A) imposed by the United States (or any
political subdivision or taxing authority thereof or therein) or as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision or taxing authority
thereof or therein) or (B) that are Other Connection Taxes, (ii) any withholding
Taxes imposed on amounts payable to or for the account of a Lender with respect
to an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (A) such Lender acquires such interest in such Loan or
Commitment (other than pursuant to an assignment requested by the Borrower under
Section 2.18) or (B) such Lender changes its Lending Office, except in each case
to the extent that pursuant to Section 2.16, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Lending Office, (iii) Taxes attributable to such Recipient’s failure or
inability to comply with Section 2.16(g), (iv) any backup withholding Taxes, and
(v) any Taxes imposed under FATCA.

 



 17 

 

 

“Existing Letters of Credit” means those letters of credit set forth on Schedule
1.1(b) and continued under this Agreement as Dollar Letters of Credit issued by
the Issuing Lender pursuant to Section 2.19.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
entered into in respect of any of the foregoing.

 

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System, as published for such day (or, if such day is not a Business
Day, for the next preceding Business Day) by the Federal Reserve Bank of New
York, or if such rate is not so published for any day that is a Business Day,
the average rate for such day on such transactions charged to the Administrative
Agent. Notwithstanding the foregoing, if any determination of any rate described
in this definition would result in the Federal Funds Rate being less than zero,
then such rate shall be deemed to be zero.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fee Letters” means the Joint Fee Letter, the BofA Fee Letter and the Wells
Fargo Fee Letter.

 

“Fifth Amendment” means that certain Fifth Amendment to Credit Agreement, dated
as of August 18, 2017, among the Credit Parties, the Administrative Agent and
the Lenders party thereto.

 

“Fifth Amendment Consenting Lender” means, as of any date of determination, (a)
each Lender that was a Lender immediately prior to the Fifth Amendment Effective
Date and that has delivered an executed counterpart to the Fifth Amendment or
has otherwise provided in writing its consent to the Fifth Amendment and (b) any
Person that becomes a Lender on or after the Fifth Amendment Effective Date, or
in connection with the Fifth Amendment, whether pursuant to the terms of the
Fifth Amendment, Section 2.18(a), Section 2.20, Section 10.6 hereof or
otherwise.

 

“Fifth Amendment Effective Date” means August 18, 2017.

 



 18 

 

 

“Fifth Amendment Non-Consenting Lender” means, as of any date of determination,
each Lender that was a Lender immediately prior the Fifth Amendment Effective
Date and is not a Fifth Amendment Consenting Lender.

 

“Final Maturity Date” means the fifth anniversary of the SixthEighth Amendment
Effective Date; provided, however, that, if such date is not a Business Day,
then the Final Maturity Date shall be the immediately preceding Business Day.

 

“Final Termination Date” means the fifth anniversary of the Fifth Amendment
EffectiveFinal Maturity Date or such earlier date of termination of the
Commitments pursuant to Section 2.5 or 8.2.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, vice president-finance, principal accounting officer or treasurer of
such Person.

 

“fiscal quarter” or “FQ” means a fiscal quarter of the Borrower and its
Subsidiaries.

 

“fiscal year” or “FY” means a fiscal year of the Borrower and its Subsidiaries.

 

“Foreign Currency” means Euro, Sterling, Canadian Dollars or Japanese Yen.

 

“Foreign Currency Equivalent” means, on any date of determination, with respect
to an amount denominated in Dollars, the equivalent amount thereof in the
applicable Foreign Currency that would be required to purchase such amount of
Dollars on such date of determination, based upon the Spot Rate.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside of the United States.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Fronting Exposure” means at any time there is a Defaulting Lender, (i) with
respect to any Issuing Lender, such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any reallocation pursuant to Section
2.21(a)(iv) and the posting of any Cash Collateral in accordance with Section
2.21(a)(v)), and (ii) with respect to the Swingline Lenders, such Defaulting
Lender’s Swingline Exposure (after giving effect to any reallocation pursuant to
Section 2.21(a)(iv) and the prepayment of any Swingline Loans in accordance with
Section 2.21(a)(v)).

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).

 



 19 

 

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantor” means NYSE and any other Person that guarantees the Obligations.

 

“Guaranty Fund” means any fund, deposits or pledged (or transferred) assets,
including initial, original, variation, settlement, delivery or mark-to-market
margin, buyer’s security or seller’s security, in any case whether contingent or
actual (or similar arrangement), set up, maintained or established by (i) ICE
Clear US, (ii) ICE Clear Europe, (iii) The Clearing Corporation, (iv) ICE Clear
Credit, (v) ICE Clear Canada, (vi) ICE Clear Netherlands, (vii) ICE Clear
Singapore and (viii) such other Clearing House Subsidiaries, in each case in
which its members (or other Persons) make contributions, make deposits, set
aside funds, pledge (or transfer) assets, grant security interests in assets or
transfer title to margin or other collateral assets or the like to, among other
things, enable the satisfaction (whether in whole or in part) of the obligations
of the relevant Clearing House Subsidiary or upon the default (or other
specified event) of a clearing member or the like.

 

“Guaranty Obligation” means, with respect to any Person, any direct or indirect
liability of such Person with respect to any Indebtedness, liability or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (i) to purchase, repurchase or otherwise acquire such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or provide funds (x) for the payment or discharge of
any such primary obligation or (y) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor (including keep well agreements, maintenance agreements, comfort letters
or similar agreements or arrangements), (iii) to lease or purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor in respect thereof
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss or failure or
inability to perform in respect thereof; provided, however, that, with respect
to the Borrower and its Subsidiaries, the term Guaranty Obligation shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guaranty Obligation of any guaranteeing Person
hereunder shall be deemed to be the lower of (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made and (b) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing Person may be liable are not stated
or determinable, in which case the amount of such Guaranty Obligation shall be
such guaranteeing Person’s maximum reasonably anticipated liability in respect
thereof as determined by such guaranteeing Person in good faith.

 

“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria: (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, (ii) it is toxic, explosive,
corrosive, ignitable, infectious, radioactive, mutagenic or otherwise hazardous
to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.

 



 20 

 

 

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, however, that, with respect to
any Clearing House Subsidiary, the term Hedge Agreement shall not include any
such transaction with respect to which such entity is a party solely in its
capacity as a central counterparty.

 

“Holdings” has the meaning given to such term in Section 3.3(g).

 

“ICE Clear Canada” means ICE Clear Canada, Inc., a Manitoba corporation and an
indirect Wholly-Owned Subsidiary of the Borrower.

 

“ICE Clear Credit” means ICE Clear Credit, LLC, a Delaware limited liability
company (formerly ICE Trust U.S. LLC) and a Subsidiary of the Borrower.

 

“ICE Clear Europe” means ICE Clear Europe Limited, a private limited company
incorporated under the laws of England and Wales and an indirect Wholly-Owned
Subsidiary of the Borrower.

 

“ICE Clear US” means ICE Clear U.S., Inc., a New York corporation and an
indirect Wholly-Owned Subsidiary of the Borrower (formerly known as New York
Clearing Corporation).

 

“ICE Clear Netherlands” means ICE Clear Netherlands B.V., a private company
established in Amsterdam, The Netherlands and an indirect Wholly-Owned
Subsidiary of the Borrower.

 

“ICE Clear Singapore” means ICE Clear Singapore Pte. Ltd., a company
incorporated in the Republic of Singapore and an indirect Wholly-Owned
Subsidiary of the Borrower.

 

“Increasing Lender” has the meaning set forth in Section 2.20(a).

 

“Indebtedness” means, with respect to any Person (without duplication), (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, (iii) the aggregate amount (but
only to the extent drawn and not reimbursed) of all surety bonds, letters of
credit and bankers’ acceptances issued or created for the account of such
Person, (iv) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person and
(vii) all indebtedness of the types referred to in clauses (i) through (vi)
above (A) of any partnership or unincorporated joint venture in which such
Person is a general partner or joint venturer to the extent such Person is
liable therefor or (B) secured by any Lien on any property or asset owned or
held by such Person regardless of whether or not the indebtedness secured
thereby shall have been incurred or assumed by such Person or is nonrecourse to
the credit of such Person, the amount thereof being equal to the lesser of (x)
the amount secured by such Lien and (y) the fair market value of the property or
assets subject to such Lien as determined in good faith by such Person;
provided, however, that, with respect to any Clearing House Subsidiary, the term
Indebtedness shall not include any transaction with respect to which such entity
is a party solely in its capacity as a central counterparty and, with respect to
any Regulated Subsidiary that acts as a swap execution facility, multilateral
trading facility, systematic internalizer or organized trading facility and
which offers a settlement service for transactions done on such facility or on
the facility of another such Regulated Subsidiary, the term Indebtedness shall
not include any transaction with respect to which such entity is a party solely
in the capacity of offering such a settlement service.

 



 21 

 

 

 

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (ii) to the extent not otherwise
described in clause (i) above, Other Taxes.

 

“Ineligible Assignees” means those certain Persons set forth in the Ineligible
Assignees Letter Agreement and all Affiliates thereof.

 

“Ineligible Assignees Letter Agreement” means that certain letter agreement,
dated as of the Closing Date, between the Borrower and the Primary
Administrative Agent, as such letter agreement may be amended or modified from
time to time with the consent of the Borrower and, in accordance with Section
9.10(b), the Administrative Agent.

 

“Interest Period” has the meaning given to such term in Section 2.10.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Lender” means Wells Fargo in its capacity as issuer of the Letters of
Credit, and its successors in such capacity.

 

“Joint Fee Letter” means the letter from Wells Fargo, Wells Fargo Securities,
LLC, BofA and Merrill Lynch, Pierce, Fenner & Smith Incorporated, to the
Borrower, dated October 29, 2015, relating to certain fees payable by the
Borrower in respect of the transactions contemplated by this Agreement.

 

“Lender Parties” has the meaning given to such term in Section 10.11.

 

“Lenders” means, collectively, the Revolving Lenders and, unless the context
requires otherwise, the Swingline Lenders.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Borrower
and the Administrative Agent. A Lender may designate separate Lending Offices as
provided in the foregoing sentence for the purposes of making or maintaining
different Types and Classes of Loans, and, with respect to LIBOR Loans, such
office may be a domestic or foreign branch or Affiliate of such Lender.

 

“Letter of Credit Exposure” means, with respect to any Lender at any time, such
Lender’s Dollar Letter of Credit Exposure or Multicurrency Letter of Credit
Exposure, or both, as the context requires.

 

“Letter of Credit Maturity Date” means the fifth Business Day prior to the Final
Maturity Date.

 

“Letter of Credit Notice” has the meaning given to such term in Section 2.19(b).

 

“Letters of Credit” means any or all of the Dollar Letters of Credit and
Multicurrency Letters of Credit.

 

“Leverage Increase Period” has the meaning given to such term in Section 6.1.

 

“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the applicable Adjusted LIBOR Rate.

 

“LIBOR Market Index Rate” means, for any date, means, subject to the
implementation of a Benchmark Replacement Rate in accordance with Section
2.15(h), the rate for one month deposits in the applicable Currency as published
by ICE Benchmark Administration Limited, a United Kingdom company (or a
comparable or successor quoting service which is approved by the Administrative
Agent, in consultation with the Borrower) as of 11:00 a.m. London time, on such
day, or if such day is not a London Banking Day, then the immediately preceding
London Banking Day. If, for any reason, such rate is not so published, then the
LIBOR Market Index Rate shall be determined by the Administrative Agent to be
the arithmetic average of the rate per annum at which U.S. Dollar deposits would
be offered by first class banks (as determined in consultation with the
Borrower) in the London interbank market to the Administrative Agent at
approximately 11:00 a.m., London time, on such date of determination for
delivery on the date in question for a one month term. Notwithstanding the
foregoing, if any determination of any rate described in this definition would
result in the LIBOR Market Index Rate being less than zero, then such rate shall
be deemed to be zero.

 



 22 

 

 

“LIBOR Market Index Rate Loan” means any Swingline Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Market Index Rate.

 

“LIBOR Rate” means, subject to the implementation of a Benchmark Replacement
Rate in accordance with Section 2.15(h):

 

(i)       with respect to each LIBOR Loan denominated in any Currency (other
than Canadian Dollars) comprising part of the same Borrowing for any Interest
Period, an interest rate per annum obtained by dividing (A) (y) the London
Interbank Offered Rate as published by ICE Benchmark Administration Limited, a
United Kingdom company (or a comparable or successor quoting service which is
approved by the Administrative Agent, in consultation with the Borrower) for
deposits denominated in such Currency or (z) if such rate is not so published,
the rate of interest determined by the Administrative Agent to be the rate or
the arithmetic mean of rates at which deposits in such Currency in immediately
available funds are offered to first-tier banks (as determined in consultation
with the Borrower) in the London interbank Eurodollar market, in each case under
(y) and (z) above at approximately 11:00 a.m., London time, two Business Days
prior to the first day of such Interest Period for a period substantially equal
to such Interest Period, by (B) the amount equal to 1.00 minus the Reserve
Requirement (expressed as a decimal) for such Interest Period; and

 

(ii)       with respect to each LIBOR Loan denominated in Canadian Dollars
comprising part of the same Borrowing for any Interest Period, an interest rate
per annum determined by the Administrative Agent on the basis of an average rate
applicable to Canadian Dollar bankers’ acceptances having a maturity comparable
to the applicable Interest Period appearing on the “Reuters Screen CDOR Page”
(as defined in the International Swap Dealer Association, Inc.’s definitions),
or other commercially available source providing quotations of such rate as
selected by the Administrative Agent, in consultation with the Borrower, from
time to time, at approximately 10:00 a.m., Toronto time, on the first day of
such Interest Period (or if such day is not a Business Day, then on the
immediately preceding Business Day); provided that if, for any reason, such rate
does not appear on the Reuters Screen CDOR Page on such day, then the “LIBOR
Rate” on such day for any LIBOR Loan denominated in Canadian Dollars shall be
calculated as the rate (rounded upwards to the nearest basis point) quoted by
The Toronto-Dominion Bank (or its successors or assigns or such other bank
listed in Schedule I to the Bank Act (Canada) as the Administrative Agent may
from time to time designate) as its discount rate for the purchase of Canadian
Dollar bankers’ acceptances in an amount substantially equal to such LIBOR Loan
with a term comparable to such Interest Period at approximately 10:00 a.m.,
Toronto time, on the first day of such Interest Period (or if such day is not a
Business Day, then on the immediately preceding Business Day); and

 

(iii)       for any interest rate calculation with respect to a Base Rate Loan,
the rate of interest per annum determined on the basis of the London Interbank
Offered Rate for U.S. Dollar deposits for delivery on the date in question for a
one month term beginning on that date as published by ICE Benchmark
Administration Limited, a United Kingdom company (or other commercially
available source providing quotations of such rate as selected by the
Administrative Agent, in consultation with the Borrower, from time to time) at
approximately 11:00 a.m., London time, on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day.
If, for any reason, such rate is not so published, then the “LIBOR Rate” for
such Base Rate Loan shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which U.S. Dollar deposits would be
offered by first class banks (as determined in consultation with the Borrower)
in the London interbank market to the Administrative Agent at approximately
11:00 a.m., London time, on such date of determination for delivery on the date
in question for a one month term.

 

Notwithstanding the foregoing, (x) if any determination of any rate described in
this definition would result in the LIBOR Rate being less than zero, then such
rate shall be deemed to be zero and (y) unless otherwise specified in any
amendment to this Agreement entered into in accordance with Section 2.15(h), in
the event that a Benchmark Replacement Rate with respect to the LIBOR Rate is
implemented, then all references herein to LIBOR Rate shall be deemed references
to such Benchmark Replacement Rate.

 

Each of the Administrative Agent and the Lenders acknowledges and agrees that
(1) as of the date hereof, ICE Benchmark Administration Ltd. is a subsidiary of
the Borrower, and (2) neither the Administrative Agent nor any Lender, solely in
their respective capacities as such under this Agreement, shall have any direct
claim under this Agreement against the Borrower on account of any action taken
by ICE Benchmark Administration Ltd. in its capacity as a provider of any
quotations or rates referred to this definition.

 



 23 

 

 

“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including the interest of any vendor or lessor
under any conditional sale agreement, title retention agreement, Capital Lease
or any other lease or arrangement having substantially the same effect as any of
the foregoing; provided that, with respect to the assets of any Clearing House
Subsidiary, no rights of setoff, deduction, netting, equity of redemption or
offset of any member (or similar Person) of such Clearing House Subsidiary shall
constitute a Lien hereunder.

 

“Loans” means any or all of the Revolving Loans and the Swingline Loans.

 

“Local Time” means (i) in the case of Multicurrency Revolving Loans or
Multicurrency Swingline Loans, in each case denominated in a Foreign Currency,
London time, and (ii) in all other cases, Charlotte, North Carolina time.

 

“Margin Stock” has the meaning given to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business,
assets, financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole, (ii) the ability of the Borrower or any
Guarantor to perform their respective obligations under this Agreement or any of
the other Credit Documents or (iii) the legality, validity or enforceability of
this Agreement or any of the other Credit Documents or the rights and remedies
of the Administrative Agent and the Lenders hereunder and thereunder.

 

“Material Subsidiary” means, at any time, any Subsidiary of the Borrower that is
a “significant subsidiary” as defined in Rule 1-102(w) of Regulation S-X under
the Securities Act.

 

“Maturity Date” means (a) with respect to each SixthEighth Amendment Consenting
Lender, the Final Maturity Date, and (b) with respect to each SixthEighth
Amendment Non-Consenting Lender, the Original Maturity Date.

 

“Moody’s” means Moody’s Investor Service.

 

“Multicurrency Agent” means (a) during a Wells Fargo Availability Period, Wells
Fargo Bank, National Association, London Branch, (b) during a Wells Fargo
Unavailability Period, the Backup Administrative Agent, and (c) and any other
financial institution designated by the Primary Administrative Agent or the
Backup Administrative Agent, as applicable (and reasonably acceptable to the
Borrower), to act as its sub-agent and correspondent hereunder in respect of the
disbursement and payment of Multicurrency Revolving Loans denominated in a
Foreign Currency and Multicurrency Swingline Loans.

 

“Multicurrency L/C Commitment” means the obligation of the Issuing Lender to
issue Multicurrency Letters of Credit in an aggregate Dollar Amount equal to
$75,000,000 or such greater amount agreed to by the Issuing Lender in its sole
and absolute discretion.

 

“Multicurrency Letter of Credit” has the meaning given to such term in Section
2.19(a).

 

“Multicurrency Letter of Credit Exposure” means, with respect to any
Multicurrency Revolving Lender at any time, such Lender’s ratable share (based
on the proportion that its Multicurrency Revolving Commitment bears to the
aggregate Multicurrency Revolving Commitments at such time, or if the
Multicurrency Revolving Commitments have been terminated, based upon the
proportion that its Multicurrency Revolving Commitment bore to the aggregate
Multicurrency Revolving Commitments immediately prior to such termination
thereof, giving effect to any subsequent assignments) of the sum of (i) the
aggregate Stated Amount of all Multicurrency Letters of Credit outstanding at
such time and (ii) the aggregate amount of all Multicurrency Reimbursement
Obligations outstanding at such time.

 



 24 

 

 

“Multicurrency Reimbursement Obligation” has the meaning given to such term in
Section 2.19(d).

 

“Multicurrency Revolving Commitment” means, with respect to any Multicurrency
Revolving Lender at any time, the commitment of such Lender to make
Multicurrency Revolving Loans, Multicurrency Swingline Loans and participate in
Multicurrency Letters of Credit and Multicurrency Swingline Loans in an
aggregate principal amount at any time outstanding up to the amount set forth
opposite such Lender’s name on Schedule 1.1(a) under the caption “Multicurrency
Revolving Commitment” or, if such Lender has entered into one or more Assignment
and Assumptions, the amount set forth for such Lender at such time in the
Register maintained by the Administrative Agent pursuant to Section 10.6(c) as
such Lender’s “Multicurrency Revolving Commitment,” in either case, as such
amount may be reduced at or prior to such time pursuant to the terms hereof or
increased from time to time pursuant to Section 2.20.

 

“Multicurrency Revolving Credit Exposure” means, with respect to any
Multicurrency Revolving Lender at any time, the sum of (i) the aggregate
principal Dollar Amount of all Multicurrency Revolving Loans and Multicurrency
Swingline Loans made by such Lender that are outstanding at such time, (ii) the
Dollar Amount of such Lender’s Multicurrency Swingline Exposure at such time
(disregarding such Lender’s Multicurrency Swingline Exposure in respect of any
Multicurrency Swingline Loans made by such Lender), (iii) such Lender’s
Multicurrency Letter of Credit Exposure at such time and (iv) the aggregate
amount of any portion of the Pre-Closing Funded Amount funded by such Lender on
account of Multicurrency Revolving Loans that is held in the Pre-Closing Funding
Account at such time.

 

“Multicurrency Revolving Lender” means each Person listed on Schedule 1.1(a) as
having a Multicurrency Revolving Commitment and each other Person that becomes a
“Multicurrency Revolving Lender” hereunder pursuant to Section 2.18(a), 2.20 or
10.6, and their respective successors and assigns.

 

“Multicurrency Revolving Loan” means any Revolving Loan made by a Multicurrency
Revolving Lender pursuant to Section 2.1(b) denominated in any Currency.

 

“Multicurrency Revolving Note” means, with respect to any Multicurrency
Revolving Lender requesting the same, the promissory note of the Borrower in
favor of such Multicurrency Revolving Lender evidencing the Multicurrency
Revolving Loans made by such Lender pursuant to Section 2.1(b), in substantially
the form of Exhibit A-2, together with any amendments, modifications and
supplements thereto, substitutions therefor and restatements thereof.

 

“Multicurrency Swingline Exposure” means, with respect to any Multicurrency
Revolving Lender at any time, its maximum aggregate liability to make Refunded
Swingline Loans pursuant to Section 2.2(e) to refund, or to purchase
participations pursuant to Section 2.2(f) in, Multicurrency Swingline Loans that
are outstanding at such time.

 

“Multicurrency Swingline Lender” means (a) Wells Fargo and BofA and (b) any
other Multicurrency Revolving Lender to the extent it has agreed in its sole
discretion to act as a “Multicurrency Swingline Lender” hereunder at such time
and that has been approved in writing by the Borrower and the Administrative
Agent (such approval by the Administrative Agent not to be unreasonably withheld
or delayed), and each of their respective successors and permitted assigns.

 

“Multicurrency Swingline Loan” has the meaning set forth in Section 2.1(e).

 

“Multicurrency Swingline Note” means, if requested by any Multicurrency
Swingline Lender, the promissory note of the Borrower in favor of such
Multicurrency Swingline Lender evidencing the Multicurrency Swingline Loans made
by such Multicurrency Swingline Lender pursuant to Section 2.1(d), in
substantially the form of Exhibit A-4, together with any amendments,
modifications and supplements thereto, substitutions therefor and restatements
thereof.

 

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or, during the immediately
preceding five plan years, has made or been obligated to make contributions.

 



 25 

 

 

“Non-Consenting Lender” means any Lender that does not approve a consent, waiver
or amendment to any Credit Document requested by the Borrower or the
Administrative Agent that (i) requires the approval of all Lenders (or all
Lenders directly affected thereby) in accordance with the terms of Section 10.5
and (ii) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.

 

“Non-U.S. Pension Plan” means any plan, scheme, fund (including any
superannuation fund) or other similar program established, sponsored or
maintained outside the United States by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“Notes” means any or all of the Dollar Revolving Notes, the Multicurrency
Revolving Notes, the Dollar Swingline Notes and the Multicurrency Swingline
Notes.

 

“Notice of Borrowing” has the meaning given to such term in Section 2.2(b).

 

“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.11(b).

 

“Notice of Swingline Borrowing” has the meaning given to such term in Section
2.2(d).

 

“NYSE” means NYSE Holdings LLC, a Delaware limited liability company.

 

“Obligations” means all principal of and interest (including interest accruing
after the filing of a petition or commencement of a case by or with respect to
the Borrower seeking relief under any Debtor Relief Laws and any fraudulent
transfer and fraudulent conveyance laws, whether or not the claim for such
interest is allowed in such proceeding) on the Loans and Reimbursement
Obligations, and all fees, expenses, indemnities and other obligations owing,
due or payable at any time by the Borrower or any Guarantor to any Agent, any
Lender, the Issuing Lender or any other Person entitled thereto, under this
Agreement or any of the other Credit Documents.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Original Maturity Date” means the fifth anniversary of the FifthSixth Amendment
Effective Date; provided, however, that, if such date is not a Business Day,
then the Original Maturity Date shall be the immediately preceding Business Day.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Credit Document, excluding, in each case, such amounts that result from
a Lender’s assignment pursuant to Section 10.6, grant of a participation to a
Participant pursuant to Section 10.6(d), transfer or assignment to or
designation of a new applicable Lending Office or other office for receiving
payments under any Credit Document (collectively, “Assignment Taxes”), except
for Assignment Taxes resulting from an assignment that is requested in writing
by the Borrower.

 



 26 

 

 

“Participant” has the meaning given to such term in Section 10.6(d).

 

“Participant Register” has the meaning given to such term in Section 10.6(f).

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), and any successor statute, and all rules and regulations from time to
time promulgated thereunder.

 

“Payment Office” means the office of the Administrative Agent or the
Multicurrency Agent designated on Schedule 1.1(a) under the heading
“Instructions for wire transfers to the Administrative Agent,” or such other
office as the Administrative Agent or the Multicurrency Agent may designate to
the Lenders and the Borrower for such purpose from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.

 

“Permitted Liens” has the meaning given to such term in Section 7.3.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
Self-Regulatory Organization or other entity.

 

“Plan” means any “employee pension benefit plan” within the meaning of Section
3(2) of ERISA that is subject to the provisions of Title IV of ERISA (other than
a Multiemployer Plan) and to which the Borrower or any ERISA Affiliate has any
liability.

 

“Pre-Closing Funded Amount” has the meaning given to such term in Section 2.23.

 

“Pre-Closing Funding Account” means an account in the name of (i) the
Administrative Agent or an Affiliate of the Administrative Agent or (ii) a
financial institution (in its capacity as escrow agent) designated by the
Administrative Agent and approved by the Borrower, which account has been
identified as the “Pre-Closing Funding Account” by notice in writing from the
Borrower to the Administrative Agent, and which account shall have terms
reasonably satisfactory to the Administrative Agent and the Borrower.

 

“Pre-Closing Funding Date” means the Business Day specified as such in a Notice
of Borrowing in which a Pre-Closing Funding Election has been made.

 

“Pre-Closing Funding Election” means an election by the Borrower to cause the
Pre-Closing Funded Amount to be funded into the Pre-Closing Funding Account on
the Pre-Closing Funding Date pursuant to Section 2.23.

 

“Primary Administrative Agent” means Wells Fargo, in its capacity as Primary
Administrative Agent, and its successors and permitted assigns in such capacity.

 

“Pro Forma Basis” has the meaning given to such term in Section 1.3(c).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 



 27 

 

 

“Qualified Acquisition” means any Acquisition consummated after the Fifth
Amendment Effective Date that (a) involves the payment of consideration in
excess of $1,000,000,000 and (b) has been designated by the Borrower as a
“Qualified Acquisition” by written notice to the Administrative Agent received
no later than 10 Business Days after the consummation of such Qualified
Acquisition.

 

“Recipient” means (i) the Primary Administrative Agent, (ii) the Backup
Administrative Agent, (iii) any Lender or (iv) the Issuing Lender, as
applicable.

 

“Reference Period” with respect to any date of determination, means (except as
may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Borrower immediately preceding such date or, if such date
is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters ending on such date.

 

“Refunded Swingline Loans” has the meaning given to such term in Section 2.2(e).

 

“Register” has the meaning given to such term in Section 10.6(c).

 

“Regulated Subsidiary” means (i) any Subsidiary that is registered as a broker
dealer pursuant to Section 15 of the Exchange Act or that is regulated as a
broker dealer or underwriter under any foreign securities law, (ii) any
Subsidiary regulated as an insurance company, exchange, swap execution facility,
swap data repository, clearing house, securities depository, settlement system,
multilateral trading facility, trade repository, systematic internalizer or
organized trading facility and (iii) any Subsidiary whose dividends may be
restricted, other activities undertaken by such Subsidiary may be limited or
other regulatory actions with respect to such Subsidiary may be taken, in each
case by any applicable Governmental Authority in the event that such Subsidiary
does not maintain capital at the level required by such applicable Governmental
Authority.

 

“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.

 

“Regulatory Capital Assets” means assets that are held due to regulatory capital
or regulatory liquidity requirements of any Regulated Subsidiary from time to
time, as set forth on the Compliance Certificate most recently delivered in
accordance with Section 5.2(a) or another written notice (in form and detail
reasonably satisfactory to the Administrative Agent) delivered to the
Administrative Agent (it being understood that such assets existing as of the
Closing Date are reflected on the consolidated balance sheet of the Borrower and
its Subsidiaries as part of short-term restricted cash and investments or
long-term restricted cash).

 

“Reimbursement Obligation” has the meaning given to such term in Section
2.19(d).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Replacement Rate” has the meaning assigned thereto in Section 2.15(h)Released
Person” has the meaning given to such term in Section 10.1(d).

 

“Relevant Governmental Body” means, with respect to any given Benchmark, (a) the
central bank for the Currency applicable to such Benchmark or any central bank
or other supervisor that is responsible for supervising either (i) such
Benchmark or (ii) the administrator of such Benchmark or (b) any working group
or committee officially endorsed or convened by (i) the central bank for the
Currency applicable to such Benchmark, (ii) any central bank or other supervisor
that is responsible for supervising either (A) such Benchmark or (B) the
administrator of such Benchmark, (iii) a group of those central banks or other
supervisors or (iv) the Financial Stability Board or any part thereof.

 

“Required Dollar Revolving Lenders” means, at any time, the Dollar Revolving
Lenders holding outstanding Dollar Revolving Credit Exposure and Unutilized
Dollar Revolving Commitments (or, after the termination of the Dollar Revolving
Commitments, outstanding Dollar Revolving Credit Exposure) representing at least
a majority of the aggregate, at such time, of all outstanding Dollar Revolving
Credit Exposure and Unutilized Dollar Revolving Commitments (or, after the
termination of the Dollar Revolving Commitments, the aggregate at such time of
all outstanding Dollar Revolving Credit Exposure); provided that the Dollar
Revolving Commitment of, and the portion of the outstanding Dollar Revolving
Credit Exposure held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Dollar Revolving Lenders.

 



 28 

 

 

“Required Lenders” means, at any time, the Lenders holding Revolving Credit
Exposures and Unutilized Commitments (or, after the termination of the
Commitments, Revolving Credit Exposures) representing at least a majority of the
aggregate, at such time, of all outstanding Revolving Credit Exposures and
Unutilized Commitments (or, after the termination of the Commitments, the
aggregate at such time of all outstanding Revolving Credit Exposures); provided
that the Commitment of, and the portion of the outstanding Revolving Credit
Exposure held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Required Multicurrency Revolving Lenders” means, at any time, the Multicurrency
Revolving Lenders holding outstanding Multicurrency Revolving Credit Exposure
and Unutilized Multicurrency Revolving Commitments (or, after the termination of
the Multicurrency Revolving Commitments, outstanding Multicurrency Revolving
Credit Exposure) representing at least a majority of the aggregate, at such
time, of all outstanding Multicurrency Revolving Credit Exposure and Unutilized
Multicurrency Revolving Commitments (or, after the termination of the
Multicurrency Revolving Commitments, the aggregate at such time of all
outstanding Multicurrency Revolving Credit Exposure); provided that the
Multicurrency Revolving Commitment of, and the portion of the outstanding
Multicurrency Revolving Credit Exposure held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Multicurrency Revolving Lenders.

 

“Required Multicurrency Swingline Lenders” means, at any time, the Multicurrency
Swingline Lenders representing at least a majority, at such time, of the
aggregate principal amount of all outstanding Multicurrency Swingline Loans;
provided that the portion of the aggregate principal amount of outstanding
Multicurrency Swingline Loans held or deemed held by any Defaulting Lender shall
be excluded for purposes of making a determination of Required Multicurrency
Swingline Lenders.

 

“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person, and any statute, law, treaty, rule,
regulation, order, decree, writ, injunction, official guidance or determination
of any arbitrator or court or other Governmental Authority or any
Self-Regulatory Organization, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject or otherwise directly relating to any or all of the transactions
expressly contemplated by this Agreement and the other Credit Documents.

 

“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including basic, supplemental, marginal and
emergency reserves) applicable to Wells Fargo under Regulation D with respect to
“Eurocurrency liabilities” within the meaning of Regulation D, or under any
similar or successor regulation with respect to Eurocurrency liabilities or
Eurocurrency funding.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means, with respect to any Person, the president, the
chief executive officer, the chief financial officer, any executive officer, or
any other Financial Officer of such Person, and, with respect to the Borrower,
any other officer or similar official thereof responsible for the administration
of the obligations of the Borrower in respect of this Agreement or any other
Credit Document.

 

“Return AmountDate” has the meaning given to such term in Section 2.23.

 

“Revaluation Date” means with respect to any Multicurrency Revolving Loan,
Multicurrency Swingline Loan or Multicurrency Letter of Credit, each of the
following: (i) each date of a Borrowing of a LIBOR Loan denominated in a Foreign
Currency or a Multicurrency Swingline Loan, (ii) each date of issuance of a
Multicurrency Letter of Credit denominated in a Foreign Currency, (iii) each
date of a continuation of a LIBOR Loan denominated in a Foreign Currency, and
(iv) such additional dates as the Administrative Agent or the Required
Multicurrency Swingline Lenders shall reasonably determine or the Required
Multicurrency Revolving Lenders shall reasonably require.

 

“Revolving Commitments” means, collectively, the Dollar Revolving Commitments
and the Multicurrency Revolving Commitments.

 



 29 

 

 

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of (i) the aggregate principal Dollar Amount of all Revolving
Loans and Swingline Loans made by such Lender that are outstanding at such time,
(ii) such Lender’s Swingline Exposure at such time, (iii) such Lender’s Letter
of Credit Exposure at such time and (iv) the aggregate Dollar Amount of any
portion of the Pre-Closing Funded Amount funded by such Lender that is held in
the Pre-Closing Funding Account at such time.

 

“Revolving Lenders” means, collectively, the Dollar Revolving Lenders and the
Multicurrency Revolving Lenders.

 

“Revolving Loans” means, collectively, the Dollar Revolving Loans and the
Multicurrency Revolving Loans.

 

“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of The
McGraw-Hill Companies, Inc.

 

“Sanctioned Country” means a country, territory or region (including the
government and government instrumentalities of said country, territory or
region) which is presently the target of country-based Sanctions.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (i) the U.S. government (including
the U.S. Department of State, the U.S. Department of Commerce and OFAC), (ii)
the United Nations Security Council, (iii) the European Union or (iv) Her
Majesty’s Treasury of the United Kingdom.

 

“Sanctions List” means any of the lists of specially designated nationals or
blocked persons or entities (or equivalent) (i.e., a Designated Person) pursuant
to Sanctions held by the U.S. government and administered by OFAC, the U.S.
State Department, the U.S. Department of Commerce or the U.S. Department of the
Treasury or the United Nations Security Council or any similar list maintained
by the European Union, any other EU Member State or any other U.S. government
entity.

 

“Securities Act” means the Securities Act of 1933.

 

“Self-Regulatory Organization” means any U.S. or foreign commission, board,
agency or body that is not a Governmental Authority, but is charged with the
supervision or regulation of brokers, dealers, securities underwriting or
trading, stock exchanges, clearing houses, commodities exchanges, electronic
communication networks, insurance companies or agents, investment companies or
investment advisors.

 

“Seventh Amendment” means that certain Seventh Amendment to Credit Agreement,
dated as of August 14, 2020, among the Borrower, the Administrative Agent and
the Lenders party thereto.

 

“Seventh Amendment Effective Date” means August 14, 2020.

 

“Seventh Amendment Initial Arranger” means Wells Fargo Securities, LLC.

 

“Sixth Amendment” means that certain Sixth Amendment to Credit Agreement, dated
as of August 9, 2018, among the Borrower, the Administrative Agent and the
Lenders party thereto.

 

“Sixth Amendment Consenting Lender” means, as of any date of determination, (a)
each Lender that was a Lender immediately prior to the Sixth Amendment Effective
Date and that has delivered an executed counterpart to the Sixth Amendment or
has otherwise provided in writing its consent to the Sixth Amendment and (b) any
Person that becomes a Lender on or after the Sixth Amendment Effective Date, or
in connection with the Sixth Amendment, whether pursuant to the terms of the
Sixth Amendment, Section 2.18(a), Section 2.20, Section 10.6 hereof or
otherwise.

 

“Sixth Amendment Effective Date” means August 9, 2018.

 



 30 

 

 

“Sixth Amendment Non-Consenting Lender” means, as of any date of determination,
each Lender that was a Lender immediately prior the Sixth Amendment Effective
Date and is not a Sixth Amendment Consenting Lender.

 

“Spot Rate” for a Currency means the rate determined by the Administrative Agent
to be the rate quoted as the spot rate for the purchase of such Currency with
another Currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that if such spot rate
is not available, the “Spot Rate” shall be determined by reference to a
publicallypublicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower, or, in the absence of
such an agreement, the Administrative Agent may use any reasonable method it
deems appropriate to determine such spot rate, and such determination shall be
conclusive absent manifest error.

 

“Stated Amount” means, with respect to any Letter of Credit at any time, the
Dollar Amount of the aggregate amount available to be drawn thereunder at such
time (regardless of whether any conditions for drawing could then be met).

 

“Sterling” or “£” means the lawful money of the United Kingdom.

 

“Subsidiary” means, with respect to any Person, any corporation or other Person
of which more than fifty percent (50%) of the outstanding Capital Stock having
ordinary voting power to elect a majority of the board of directors, board of
managers or other governing body of such Person, is at the time, directly or
indirectly, owned or controlled by such Person and one or more of its other
Subsidiaries or a combination thereof (irrespective of whether, at the time,
securities of any other class or classes of any such corporation or other Person
shall or might have voting power by reason of the happening of any contingency).
When used without reference to a parent entity, the term “Subsidiary” shall be
deemed to refer to a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Subsidiary which is a party to any Subsidiary
Guaranty.

 

“Subsidiary Guaranty” means, collectively, the Guaranty Agreement, dated as of
the Closing Date, made by NYSE in favor of the Administrative Agent and the
Lenders, and each other guaranty executed and delivered in accordance with
Section 5.9(a).

 

“Swingline Exposure” means, with respect to any Lender at any time, such
Lender’s Dollar Swingline Exposure or Multicurrency Swingline Exposure, or both,
as the context requires.

 

“Swingline Lenders” means, collectively, the Dollar Swingline Lenders and the
Multicurrency Swingline Lenders.

 

“Swingline Loans” has the meaning given to such term in Section 2.1(e).

 

“Swingline Maturity Date” means, with respect to any Swingline Lender, the date
which is three days prior to the Maturity Date for such Swingline Lender;
provided, however, that, if such date is a not a Business Day, then the
Swingline Maturity Date shall be the immediately preceding Business Day.

 

“Syndication Agent” means Bank of America, N.A., and its successors in its
capacity as syndication agent.

 

“Taxes” means all present or future taxes, levies, imposts, duties and similar
deductions, withholdings, assessments, or other similar charges in the nature of
a tax imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Term Loan Facility” means that certain senior unsecured delayed draw term loan
facility providing for up to $2,000,000,000750,000,000 in term loans available
to the Borrower to be used to (i) finance a portion of the consideration paid by
the Borrower to consummate the Ellie Mae Acquisition, (ii) refinance all or a
portion of the existing Indebtedness of Ellie Mae and its Subsidiaries, and/or
(iii) pay fees, costs, commissions and expenses in connection with the Ellie Mae
Transactions, all as contemplated in that certain Project Endeavor Commitment
Letter, dated as of August 6, 2020, among Wells Fargo, Wells Fargo Securities,
LLC and the Borrower.

 



 31 

 

 

“Termination Date” means, with respect to each Lender, its Maturity Date or such
earlier date of termination of the Commitments pursuant to Section 2.5 or 8.2.

 

“The Clearing Corporation” means The Clearing Corporation, a Delaware
corporation and a Subsidiary of the Borrower.

 

“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of November 13, 2015, among the Borrower, ICE Europe Parent Limited, the
Administrative Agent and the Lenders party thereto.

 

“Third Amendment Effective Date” means November 13, 2015.

 

“Threshold Amount” means $250,000,000.

 

“Total Leverage Ratio” means, with respect to any Reference Period, the ratio of
(i) Consolidated Total Funded Debt as of the last day of such Reference Period
to (ii) Consolidated EBITDA for such Reference Period; provided that
Consolidated Total Funded Debt shall not include (x) Indebtedness permitted
pursuant to Section 7.2(iv), 7.2(v) or 7.2(vi) except to the extent such
Indebtedness has been outstanding, as of such determination date, for more than
45 days since the borrowing thereof and (y) any Indebtedness incurred (1) to
repay, prepay, redeem, repurchase, discharge, defease or otherwise refinance
other Indebtedness (solely in the amount necessary for such repayment,
prepayment, redemption, repurchase, discharge, defeasance or other refinancing)
to the extent the proceeds of such Indebtedness are earmarked for such purpose
and actually so applied or (2) at any time prior to the date of consummation of
an Acquisition (or the date that is 30 days following the date of termination of
the related acquisition agreement), to the extent that the net proceeds of such
Indebtedness are held as cash or Cash Equivalents by the Borrower (or any
Subsidiary thereof) (whether held in deposit or securities accounts or
otherwise) to finance such Acquisition until the consummation of such
Acquisition (or the date that is 30 days following the date of termination of
the related acquisition agreement) and such proceeds are required to be applied
to repay, prepay, redeem, repurchase, discharge or defease such Indebtedness in
the event such Acquisition is not consummated (or the related acquisition
agreement is terminated). For the avoidance of doubt, for purposes of
determining the Total Leverage Ratio at any time prior to the Ellie Mae
Acquisition Date (or the date that is 30 days following the date of termination
of the Ellie Mae Acquisition Agreement), the Consolidated Total Funded Debt
shall not include any Indebtedness incurred or issued by the Borrower on or
prior to the Ellie Mae Acquisition Date to the extent that the net proceeds of
such Indebtedness are held as cash or Cash Equivalents by the Borrower (or any
subsidiary thereof) (whether held in deposit or securities accounts or
otherwise) to finance the Ellie Mae Acquisition until the consummation of the
Ellie Mae Acquisition (or the date that is 30 days following the date of
termination of the Ellie Mae Acquisition Agreement) and such proceeds are
required to be applied to repay, prepay, redeem, repurchase, discharge or
defease such Indebtedness in the event the Ellie Mae Acquisition is not
consummated (or the Ellie Mae Acquisition Agreement is terminated).

 

“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).

 

“Type” has the meaning given to such term in Section 2.2(a).

 

“UK/US Treaty” means the convention between the Government of the United Kingdom
of Great Britain and Northern Ireland and the Government of the United States of
America for the avoidance of double taxation and the prevention of fiscal
evasion with respect to taxes on income and on capital gains which is, on the
date the relevant payment of interest on a Loan falls due, in force Financial
Institution” means any BRRD Undertaking (as such term is defined under the PRA
Rulebook (as amended from time to time) promulgated by the United Kingdom
Prudential Regulation Authority) or any person falling within IFPRU 11.6 of the
FCA Handbook (as amended from time to time) promulgated by the United Kingdom
Financial Conduct Authority, which includes certain credit institutions and
investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” means, with respect to a given Benchmark
Replacement, such Benchmark Replacement excluding the Benchmark Replacement
Adjustment for such Benchmark Replacement.

 



 32 

 

 

“Unutilized Commitment” means, with respect to any Revolving Lender at any time,
such Lender’s Unutilized Dollar Revolving Commitment or Unutilized Multicurrency
Revolving Commitment, or both, as the context may require.

 

“Unutilized Dollar Revolving Commitment” means, with respect to any Dollar
Revolving Lender at any time, such Lender’s Dollar Revolving Commitment at such
time less the sum of, without duplication, (i) the aggregate principal amount of
all Dollar Revolving Loans and Dollar Swingline Loans made by such Lender that
are outstanding at such time, (ii) such Lender’s Dollar Swingline Exposure at
such time (disregarding such Lender’s Dollar Swingline Exposure in respect of
any Dollar Swingline Loans made by such Lender) and (iii) such Lender’s Dollar
Letter of Credit Exposure at such time.

 

“Unutilized Multicurrency Revolving Commitment” means, with respect to any
Multicurrency Revolving Lender at any time, such Lender’s Multicurrency
Revolving Commitment at such time less the sum of, without duplication, (i) the
aggregate principal amount of all Multicurrency Revolving Loans and
Multicurrency Swingline Loans made by such Lender that are outstanding at such
time, (ii) such Lender’s Multicurrency Swingline Exposure at such time
(disregarding such Lender’s Multicurrency Swingline Exposure in respect of any
Multicurrency Swingline Loans made by such Lender) and (iii) such Lender’s
Multicurrency Letter of Credit Exposure at such time.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning given to such term in Section
2.16(g)(ii)(B)(3).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wells Fargo Availability Period” means any time period of time other than a
Wells Fargo Unavailability Period.

 

“Wells Fargo Fee Letter” means the letter from Wells Fargo to the Borrower,
dated October 29, 2015, relating to certain fees payable by the Borrower in
respect of the transactions contemplated by this Agreement.

 

“Wells Fargo Unavailability Period” means any period of time:

 

(a) starting on the date that either the Borrower or the Required Lenders
determine in their reasonable discretion that Wells Fargo is a Defaulting
Lender; and

 

(b) ending two Business Days (or such shorter period of time as may be agreed
upon in writing by the Borrower, the Backup Administrative Agent and Wells Fargo
in their sole discretion) after the date that both the Borrower and the Required
Lenders determine in their reasonable discretion and notify the other parties
that Wells Fargo is not a Defaulting Lender.

 

“Wholly-Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary (excluding any directors’
qualifying shares and shares required to be held by foreign nationals, in the
case of a Foreign Subsidiary) is owned, directly or indirectly, by such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means each of the Borrower and the Administrative Agent.

 



 33 

 

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

1.2             Accounting Terms. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial data (including financial ratios and
other financial calculations) required to be delivered hereunder shall be
prepared in accordance with, GAAP applied on a basis consistent with the most
recent audited consolidated financial statements of the Borrower and its
Subsidiaries delivered to the Lenders prior to the Closing Date; provided that
if the Borrower notifies the Administrative Agent that it wishes to amend any
financial covenant in Article VI to eliminate the effect of any change in GAAP
on the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend Article VI for such purpose),
then compliance with such covenant shall be determined on the basis of GAAP as
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.Without limiting the
foregoing, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the financial statements described in Section
4.9 for all purposes of this Agreement, notwithstanding any change in GAAP
relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for
above.Notwithstanding the foregoing, for purposes of determining compliance with
any covenant (including the computation of any financial covenant) contained
herein, any election or requirement to measure any financial liability using
fair value shall be disregarded.

 

1.3             Other Terms; Construction.

 

(a)               The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument, letter or other document shall be construed as referring to such
agreement, instrument, letter or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements, restatements or modifications set forth herein or
in any other Credit Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns permitted hereunder,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Credit Document, shall be construed to refer to such Credit
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Credit Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Credit Document in which such references appear, (v) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, and (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

(b)              All references herein to the Lenders or any of them shall be
deemed to include the Swingline Lenders and the Issuing Lender unless
specifically provided otherwise or unless the context otherwise requires.

 



 34 

 

 

(c)               Notwithstanding the foregoing, calculations to determine
compliance by the Borrower with any of the covenants contained in Article VI
(and definitions related thereto) shall (or, with respect to any Acquisition or
asset sale for which the consideration given does not exceed $1,000,000,000,
may, at the Borrower’s option) be determined in each case on a pro forma basis
(a “Pro Forma Basis”) after giving effect to any Acquisition, asset sale or
incurrence or repayment of Indebtedness (each, a “transaction”) occurring since
the beginning of the applicable Reference Period and on or prior to the last day
of such period as if such transaction had occurred as of the first day of such
period, in accordance with the following:

 

(i)                any Indebtedness incurred or assumed by the Borrower or any
Subsidiary thereof in connection with any transaction (including any
Indebtedness of a Person acquired in an Acquisition that is not retired or
repaid in connection therewith) shall be deemed to have been incurred or assumed
as of (and with the corresponding interest expense included from) the first day
of the applicable period (and if such Indebtedness has a floating or formula
rate, such Indebtedness shall, for purposes of such determination, have an
implied rate of interest during the applicable period determined by utilizing
the rate of interest that is or would be in effect with respect to such
Indebtedness as of the date of determination);

 

(ii)              any Indebtedness retired or repaid in connection with any
transaction (including any Indebtedness of a Person acquired in an Acquisition)
shall be deemed to have been retired or repaid as of (and with the corresponding
interest expense excluded from) the first day of the applicable period;

 

(iii)           with respect to any asset disposition, income statement items
(whether positive or negative) attributable to the assets sold or otherwise
disposed of shall be excluded beginning as of the first day of the applicable
period; and

 

(iv)            with respect to any Acquisition, (A) income statement items
(whether positive or negative) and balance sheet items attributable to the
Person or assets acquired shall (to the extent not otherwise included in the
consolidated financial statements of the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with other provisions of this Agreement)
be included in such calculations to the extent relating to the applicable period
(provided that such income statement and balance sheet items are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent) and (B) operating expense reductions, cost savings and
other pro forma adjustments attributable to such Acquisition may be included to
the extent that such adjustments (y) would be permitted pursuant to Article XI
of Regulation S-X under the Securities Act (irrespective of whether the Borrower
is subject thereto) or (z) have been approved in writing by the Administrative
Agent; provided that each Compliance Certificate shall contain or be accompanied
by a brief explanation, by footnote, schedule or otherwise, of pro forma
adjustments made pursuant to this Section 1.3(c)(iv).

 



 35 

 

 

1.4             Currency Equivalents Generally.

 

(a)               The Administrative Agent shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Amounts of amounts
denominated in Foreign Currencies and shall deliver notice of such determination
to the Borrower; provided that the failure of the Administrative Agent to
provide the Borrower with any such notice shall neither affect any obligations
of the Borrower hereunder or the applicability of the Spot Rate as so determined
nor result in any liability on the part of the Administrative Agent to the
Borrower. Such Spot Rates shall become effective as of such Revaluation Date and
shall be the Spot Rates employed in converting any amounts between the
applicable Currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Borrower hereunder or
calculating financial ratios hereunder or except as otherwise provided herein,
the applicable amount of any Currency (other than Dollars) for purposes of the
Credit Documents shall be such Dollar Amount as so determined by the
Administrative Agent in accordance with this Agreement.

 

(b)              Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a LIBOR Loan, or the issuance of a
Letter of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Borrowing, LIBOR Loan or Letter of Credit is
denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar Amount (rounded to the nearest unit of such
Foreign Currency), as determined by the Administrative Agent.

 

1.5             Redenomination of Certain Foreign Currencies.

 

(a)               Each obligation of any party to this Agreement to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

(b)              Without prejudice and in addition to any method of conversion
or rounding prescribed by any EMU Legislation and (i) without limiting the
liability of the Borrower for any amount due under this Agreement and (ii)
without increasing any commitment of any Lender, all references in this
Agreement to minimum amounts (or integral multiples thereof) denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall, immediately upon such
adoption, be replaced by references to such minimum amounts (or integral
multiples thereof) as shall be specified herein with respect to Borrowings
denominated in Euro.

 

(c)               Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 



 36 

 

 

1.6             Interest Rates. Neither the Primary Administrative Agent nor the
Backup Administrative Agent warrants, or accepts responsibility for, and neither
shall have any liability with respect to, the administration, submission or any
other matter related to the rates in the definition of “LIBOR Rate” or with
respect to any comparable or successor rate thereto.

 

1.7             Divisions. For all purposes under the Credit Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

 

ARTICLE II 

 

AMOUNT AND TERMS OF THE LOANS

 

2.1             Commitments.

 

(a)               Dollar Revolving Loans. Each Dollar Revolving Lender severally
agrees, subject to and on the terms and conditions of this Agreement, to make
Dollar Revolving Loans to the Borrower, from time to time on any Business Day
during the period from and including the Closing Date to but excluding its
Termination Date, in an aggregate principal amount at any time outstanding not
exceeding its Dollar Revolving Commitment; provided that no Borrowing of Dollar
Revolving Loans shall be made if, immediately after giving effect thereto (and
to any concurrent repayment of Dollar Swingline Loans with proceeds of Dollar
Revolving Loans made pursuant to such Borrowing), (y) the Dollar Revolving
Credit Exposure of any Dollar Revolving Lender would exceed its Dollar Revolving
Commitment at such time or (z) the Aggregate Dollar Revolving Credit Exposure
would exceed the aggregate Dollar Revolving Commitments at such time. Subject to
and on the terms and conditions of this Agreement, the Borrower may borrow,
repay and reborrow Dollar Revolving Loans.

 

(b)              Multicurrency Revolving Loans. Each Multicurrency Revolving
Lender severally agrees, subject to and on the terms and conditions of this
Agreement, to make Multicurrency Revolving Loans to the Borrower (on a several
basis), from time to time on any Business Day during the period from and
including the Closing Date to but excluding its Termination Date, in an
aggregate principal amount at any time outstanding not exceeding its
Multicurrency Revolving Commitment; provided that no Borrowing of Multicurrency
Revolving Loans shall be made if, immediately after giving effect thereto (and
to any concurrent repayment of Multicurrency Swingline Loans with proceeds of
Multicurrency Revolving Loans made pursuant to such Borrowing), (y) the
Multicurrency Revolving Credit Exposure of any Multicurrency Revolving Lender
would exceed its Multicurrency Revolving Commitment at such time or (z) the
Aggregate Multicurrency Revolving Credit Exposure would exceed the aggregate
Multicurrency Revolving Commitments at such time. Subject to and on the terms
and conditions of this Agreement, the Borrower may borrow, repay and reborrow
Multicurrency Revolving Loans.

 



 37 

 

 

(c)               Dollar Swingline Loans. Each Dollar Swingline Lender severally
agrees, subject to and on the terms and conditions of this Agreement, to make
loans in Dollars (each, a “Dollar Swingline Loan”) to the Borrower, from time to
time on any Business Day during the period from the Closing Date to but
excluding the Swingline Maturity Date (or, if earlier, the Final Termination
Date), in an aggregate principal amount up to such Dollar Swingline Lender’s
Dollar Revolving Commitment as of the date on which it became a Dollar Swingline
Lender hereunder (as reduced by any subsequent assignments of its obligations to
make Dollar Swingline Loans in accordance with Section 10.6); provided that no
Borrowing of Dollar Swingline Loans shall be made if, immediately after giving
effect thereto, (x) the Dollar Revolving Credit Exposure of any Dollar Revolving
Lender would exceed its Dollar Revolving Commitment at such time, (y) the
Aggregate Dollar Revolving Credit Exposure would exceed the aggregate Dollar
Revolving Commitments at such time or (z) any Dollar Revolving Lender is at such
time a Defaulting Lender hereunder unless each Swingline Lender is satisfied it
will have no Fronting Exposure after giving effect to such Dollar Swingline
Loan. Subject to and on the terms and conditions of this Agreement, the Borrower
may borrow, repay (including by means of a Borrowing of Dollar Revolving Loans
pursuant to Section 2.2(e)) and reborrow Dollar Swingline Loans.

 

(d)              Multicurrency Swingline Loans. Each Multicurrency Swingline
Lender severally agrees, subject to and on the terms and conditions of this
Agreement, to make loans in any Currency other than Japanese Yen (each, a
“Multicurrency Swingline Loan,” and collectively with the Dollar Swingline
Loans, the “Swingline Loans”) to the Borrower (on a several basis), from time to
time on any Business Day during the period from the Closing Date to but
excluding the Swingline Maturity Date (or, if earlier, the Final Termination
Date), in an aggregate principal amount up to such Multicurrency Swingline
Lender’s Multicurrency Revolving Commitment as of, in the case of BofA and Wells
Fargo, the Fifth Amendment Effective Date or, in the case of any other
Multicurrency Swingline Lender, the date on which it became a Multicurrency
Swingline Lender hereunder (as reduced by any subsequent assignments of such
Multicurrency Swingline Lender’s obligations to make Multicurrency Swingline
Loans in accordance with Section 10.6); provided that no Borrowing of
Multicurrency Swingline Loans shall be made if, immediately after giving effect
thereto, (x) the Multicurrency Revolving Credit Exposure of any Multicurrency
Revolving Lender would exceed its Multicurrency Revolving Commitment at such
time, (y) the Aggregate Multicurrency Revolving Credit Exposure would exceed the
aggregate Multicurrency Revolving Commitments at such time or (z) any
Multicurrency Revolving Lender is at such time a Defaulting Lender hereunder
unless each Swingline Lender is satisfied it will have no Fronting Exposure
after giving effect to such Multicurrency Swingline Loan. Subject to and on the
terms and conditions of this Agreement, the Borrower may borrow, repay
(including by means of a Borrowing of Multicurrency Revolving Loans pursuant to
Section 2.2(e)) and reborrow Multicurrency Swingline Loans.

 



 38 

 

 

 

2.2             Borrowings.

 

(a)               Types of Loans. The Dollar Revolving Loans and Multicurrency
Revolving Loans denominated in Dollars shall, at the option of the Borrower and
subject to the terms and conditions of this Agreement, be either Base Rate Loans
or LIBOR Loans (each, a “Type” of Loan). The Multicurrency Revolving Loans
denominated in a Foreign Currency shall be made and maintained as LIBOR Loans at
all times. All Loans comprising the same Borrowing shall, unless otherwise
specifically provided herein, be of the same Class, Type and Currency. The
Swingline Loans shall be made and maintained as LIBOR Market Index Rate Loans at
all times.

 

(b)              Notices for Borrowing Revolving Loans. In order to make a
Borrowing (other than (w) Borrowings of Swingline Loans, which shall be made
pursuant to Section 2.2(d), (x) Borrowings for the purpose of repaying Refunded
Swingline Loans, which shall be made pursuant to Section 2.2(e), (y) Borrowings
for the purpose of satisfying a Reimbursement Obligation of the Borrower, which
shall be made pursuant to Section 2.19(e), and (z) Borrowings involving
continuations or conversions of outstanding Revolving Loans, which shall be made
pursuant to Section 2.11), the Borrower will give the Administrative Agent
written notice (i) not later than 12:00 noon, Charlotte, North Carolina time,
three Business Days prior to each Borrowing of Dollar Revolving Loans or
Multicurrency Revolving Loans denominated in Dollars to be comprised of LIBOR
Loans, (ii) not later than 12:00 noon, Charlotte, North Carolina time, on the
Business Day of any Borrowing of Dollar Revolving Loans or Multicurrency
Revolving Loans denominated in Dollars to be comprised of Base Rate Loans, and
(iii) not later than 10:00 a.m., Charlotte, North Carolina time, four Business
Days prior to each Borrowing of Multicurrency Revolving Loans denominated in a
Foreign Currency; provided, however, that requests for the Borrowing of any
Revolving Loans to be made on the Closing Date may, at the discretion of the
Administrative Agent, be given with less advance notice than as specified
hereinabove. Each such notice (each, a “Notice of Borrowing”) shall be
irrevocable, shall be given in the form of Exhibit B-1 and shall specify (1) the
aggregate principal amount, Currency, Class and initial Type of the Loans to be
made pursuant to such Borrowing, (2) in the case of a Borrowing of LIBOR Loans,
the initial Interest Period to be applicable thereto, and (3) the requested
Borrowing Date, which shall be a Business Day. Upon its receipt of a Notice of
Borrowing, the Administrative Agent will promptly notify each applicable Lender
of the proposed Borrowing. Notwithstanding anything to the contrary contained
herein:

 

(i)             except for a Borrowing with respect to a Refunded Swingline Loan
in accordance with Section 2.2(e) and Borrowings to satisfy a Reimbursement
Obligation of the Borrower in accordance with Section 2.19(e), the aggregate
principal amount of each Borrowing comprised of Base Rate Loans shall not be
less than $3,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof (or, if less, in the amount of the aggregate Unutilized
Commitments with respect to the applicable Class), and the aggregate principal
amount of each Borrowing comprised of LIBOR Loans shall not be less than
$5,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof
(or, if less, in the amount of the aggregate Unutilized Commitments with respect
to the applicable Class);

 

(ii)            if the Borrower shall have failed to designate the Type of
Dollar Revolving Loans or Multicurrency Revolving Loans denominated in Dollars
comprising a Borrowing, the Borrower shall be deemed to have requested a
Borrowing comprised of Base Rate Loans; and

 

(iii)           if the Borrower shall have failed to select the duration of the
Interest Period to be applicable to any Borrowing of LIBOR Loans, then the
Borrower shall be deemed to have selected an Interest Period with a duration of
one month.

 



 39 

 

 

(c)               Funding of Revolving Loans. Not later than 1:00 p.m., Local
Time, on the requested Borrowing Date, each applicable Lender will make
available to the Administrative Agent at its Payment Office an amount, in the
applicable Currency and in immediately available funds, equal to the amount of
the Loan or Loans to be made by such Lender. To the extent such Lenders have
made such amounts available to the Administrative Agent as provided hereinabove,
the Administrative Agent will make the aggregate of such amounts available to
the Borrower in accordance with Section 2.3(a) and in like funds as received by
the Administrative Agent; provided, however, that if, on any Borrowing Date
there are any Swingline Loans outstanding, then the proceeds of the Borrowing
made on such date other than proceeds borrowed for the purpose of repaying
Refunded Swingline Loans under Section 2.2(e), shall, first, be applied to the
payment in full of any such Swingline Loans (converted into the applicable
Currency in an amount equal to the Dollar Amount of the principal of such
Swingline Loan, if necessary), and second, be made available to the Borrower as
provided above.

 

(d)              Notices for and Funding of Swingline Loans. In order to make a
Borrowing of Swingline Loans, the Borrower will give the Administrative Agent,
each applicable Swingline Lender and, with respect to Multicurrency Swingline
Loans, the Multicurrency Agent, written notice not later than (x) with respect
to any requested Swingline Loans denominated in Dollars, 3:30 p.m., Local Time,
or (y) with respect to any requested Swingline Loans denominated in any other
Currency, 12:00 noon, Local Time, in each case on the date of such Borrowing.
Each such notice (each, a “Notice of Swingline Borrowing”) shall be given in the
form of Exhibit B-2, shall be irrevocable and shall specify (i) whether such
Swingline Loans are Dollar Swingline Loans or Multicurrency Swingline Loans,
(ii) with respect to any requested Multicurrency Swingline Loans, the Currency
in which such Multicurrency Swingline Loans are to be denominated, (iii) the
principal amount of the Swingline Loans requested to be made pursuant to such
Borrowing (which (A) with respect to Dollar Swingline Loans, shall not be less
than $100,000 and, if greater, shall be in an integral multiple of $100,000 in
excess thereof (or, if less, in the amount of the aggregate Unutilized Dollar
Revolving Commitments of the Dollar Swingline Lenders) and (B) with respect to
Multicurrency Swingline Loans, the Dollar Amount of which shall not be less than
$5,000,000 and, if greater, shall be in an integral multiple of $1,000,000 in
excess thereof (or, if less, in the amount of the aggregate Unutilized
Multicurrency Revolving Commitments of the Multicurrency Swingline Lenders)) and
(iv) the requested Borrowing Date, which shall be a Business Day.Not later than
(x) with respect to any requested Borrowing of Swingline Loans denominated in
Dollars, 4:30 p.m., Local Time, or (y) with respect to any requested Borrowing
of Swingline Loans denominated in any other Currency, 1:00 p.m., Local Time, on
the requested Borrowing Date, each applicable Swingline Lender will make
available to the Administrative Agent at its Payment Office an amount, in the
applicable Currency and in immediately available funds, equal to the amount of
the Swingline Loans to be made by such Swingline Lender. To the extent such
Swingline Lenders have made such amounts available to the Administrative Agent
as provided hereinabove, the Administrative Agent will make such amount
available to the Borrower in accordance with Section 2.3(a) and in like funds as
received by the Administrative Agent.Fundings of each Borrowing of Swingline
Loans of any Class shall be made by the applicable Swingline Lenders pro rata
based on the percentage that each such Swingline Lender’s Commitments of such
Class represent of the aggregate Commitments of such Class for all such
Swingline Lenders.

 



 40 

 

 

(e)               Refunded Swingline Loans. With respect to any outstanding
Swingline Loans, the Swingline Lender who made any such Loans may at any time
(whether or not an Event of Default has occurred and is continuing) in its sole
and absolute discretion, and is hereby authorized and empowered by the Borrower
to, cause a Borrowing of (i) Dollar Revolving Loans, with respect to any Dollar
Swingline Loan made by such Lender, or (ii) Multicurrency Revolving Loans, with
respect to any Multicurrency Swingline Loan made by such Lender, in each case to
be made for the purpose of repaying such Swingline Loans by delivering to the
Administrative Agent (if the Administrative Agent is not also such Swingline
Lender) and each other applicable Lender (on behalf of, and with a copy to, the
Borrower), not later than 12:00 noon, Charlotte, North Carolina time, (A) on the
Business Day of the proposed Borrowing Date therefor with respect to the
repayment of any such Dollar Swingline Loans, any such Multicurrency Swingline
Loans denominated in Dollars or any such Multicurrency Swingline Loans
denominated in a Foreign Currency in respect of which such Swingline Lender, in
its sole and absolute discretion, has elected to accept Dollars or (B) four
Business Days prior to the proposed Borrowing Date therefor with respect to the
repayment of any such Multicurrency Swingline Loans not described in clause (A)
above, a notice (which shall be deemed to be a Notice of Borrowing given by the
Borrower) requesting the Dollar Revolving Lenders or Multicurrency Revolving
Lenders, as the case may be, to make Dollar Revolving Loans or Multicurrency
Revolving Loans, respectively (which, in the case of Dollar Revolving Loans or
Multicurrency Revolving Loan denominated in Dollars, shall be made initially as
Base Rate Loans and, in the case of all other Multicurrency Revolving Loans,
shall be made initially as LIBOR Loans with an Interest Period of one month) on
such Borrowing Date in an aggregate amount equal to the Dollar Amount of such
Dollar Swingline Loans or Multicurrency Swingline Loans, as the case may be (the
“Refunded Swingline Loans”), outstanding on the date such notice is given that
such Swingline Lender requests to be repaid. Not later than 1:00 p.m., Local
Time, on the requested Borrowing Date, each applicable Lender (other than such
Swingline Lender) will make available to the Administrative Agent at its Payment
Office an amount, in the applicable Currency and in immediately available funds,
equal to the Dollar Amount of the Dollar Revolving Loan or Multicurrency
Revolving Loan, as the case may be, to be made by such Lender. To the extent the
applicable Lenders have made such amounts available to the Administrative Agent
as provided hereinabove, the Administrative Agent will make the aggregate of
such amounts available to such Swingline Lender in like funds as received by the
Administrative Agent, which shall apply such amounts in repayment of the
applicable Refunded Swingline Loans. Notwithstanding any provision of this
Agreement to the contrary, on the relevant Borrowing Date, the applicable
Refunded Swingline Loans (including such Swingline Lender’s ratable share
thereof, in its capacity as a Lender) shall be deemed to be repaid with the
proceeds of the Dollar Revolving Loans or Multicurrency Revolving Loans, as the
case may be, made as provided above (including a Dollar Revolving Loan or
Multicurrency Revolving Loan, as the case may be, deemed to have been made by
such Swingline Lender in its capacity as a Lender), and such Refunded Swingline
Loans deemed to be so repaid shall no longer be outstanding as Swingline Loans
but shall be outstanding as Dollar Revolving Loans or Multicurrency Revolving
Loans, as the case may be. If any portion of any such amount repaid (or deemed
to be repaid) to such Swingline Lender shall be recovered by or on behalf of the
Borrower from such Swingline Lender in any bankruptcy, insolvency or similar
proceeding or otherwise, the loss of the amount so recovered shall be shared
ratably among (i) all the Dollar Revolving Lenders, with respect to the
applicable Dollar Swingline Loans, or (ii) all the Multicurrency Revolving
Lenders, with respect to the applicable Multicurrency Swingline Loans, in the
manner contemplated by Section 2.14(b).

 



 41 

 

 

(f)                Participations in Swingline Loans. If, for any reason
(including as a result of any Bankruptcy Event with respect to the Borrower),
Dollar Revolving Loans or Multicurrency Revolving Loans, as the case may be, are
not made pursuant to Section 2.2(e) in an amount sufficient to repay any amounts
owed to the applicable Swingline Lender in respect of any outstanding Swingline
Loans made by such Swingline Lender, or if such Swingline Lender is otherwise
precluded for any reason from giving a notice on behalf of the Borrower as
provided for in Section 2.2(e), such Swingline Lender shall be deemed to have
sold without recourse, representation or warranty, and each Dollar Revolving
Lender or Multicurrency Revolving Lender, as the case may be, shall be deemed to
have purchased and hereby agrees to purchase, a participation in such
outstanding Swingline Loans in an amount equal to its ratable share (based on
the proportion that its Dollar Revolving Commitment or Multicurrency Revolving
Commitment, as the case may be, bears to the aggregate Dollar Revolving
Commitments or Multicurrency Revolving Commitments, respectively, at such time,
or if the Dollar Revolving Commitments or Multicurrency Revolving Commitments,
as the case may be, have been terminated, based on the proportion that its
Dollar Revolving Commitment or Multicurrency Revolving Commitment, as the case
may be, bears to the aggregate Dollar Revolving Commitments or Multicurrency
Revolving Commitments, respectively, in each case immediately prior to the
termination thereof) of the unpaid amount thereof together with accrued interest
thereon. Upon notice delivered by such Swingline Lender to the Administrative
Agent, and by the Administrative Agent to each Lender, not later than 12:00
noon, Charlotte, North Carolina time, (i) on the Business Day of the proposed
funding of the participations described above with respect to any applicable
Dollar Swingline Loans, any applicable Multicurrency Swingline Loans denominated
in Dollars or any applicable Multicurrency Swingline Loans denominated in a
Foreign Currency in respect of which such Swingline Lender, in its sole and
absolute discretion, has elected to accept Dollars or (ii) four Business Days
prior to the proposed funding of the participations described above with respect
to any applicable Multicurrency Swingline Loans not described in clause (i)
above, each Dollar Revolving Lender or Multicurrency Revolving Lender, as the
case may be (other than such Swingline Lender), will make available to the
Administrative Agent at its Payment Office an amount, in the applicable Currency
and in immediately available funds, equal to its respective participation. To
the extent the applicable Lenders have made such amounts available to the
Administrative Agent as provided hereinabove, the Administrative Agent will make
the aggregate of such amounts available to such Swingline Lender in like funds
as received by the Administrative Agent. In the event any applicable Lender
fails to make available to the Administrative Agent the amount of such Lender’s
participation as provided in this Section 2.2(f), the applicable Swingline
Lender shall be entitled to recover such amount on demand from such Lender,
together with interest thereon for each day from the date such amount is
required to be made available for the account of such Swingline Lender until the
date such amount is made available to such Swingline Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by such
Swingline Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such Swingline Lender in connection with the foregoing. Promptly
following its receipt of any payment by or on behalf of the Borrower in respect
of any applicable Swingline Loan, such Swingline Lender will pay to each Dollar
Revolving Lender or Multicurrency Revolving Lender, as the case may be, that has
acquired a participation therein such Lender’s ratable share of such payment.

 

(g)              Obligations Absolute. Notwithstanding any provision of this
Agreement to the contrary, the obligation of each Dollar Revolving Lender and
each Multicurrency Revolving Lender (other than the applicable Swingline Lender)
to make Dollar Revolving Loans or Multicurrency Revolving Loans, as the case may
be, for the purpose of repaying any Refunded Swingline Loans pursuant to Section
2.2(e) and each such Dollar Revolving Lender’s or Multicurrency Revolving
Lender’s, as the case may be, obligation to purchase a participation in any
unpaid Swingline Loans pursuant to Section 2.2(f) shall be absolute and
unconditional and shall not be affected by any circumstance or event whatsoever,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the applicable Swingline Lender, the Administrative
Agent, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of any Default or Event of Default, (iii) the failure
of the amount of such Borrowing of Loans to meet the minimum Borrowing amount
specified in Section 2.2(b) or (iv) the failure of any conditions set forth in
Section 3.2 or elsewhere herein to be satisfied.

 



 42 

 

 

2.3             Disbursements; Funding Reliance; Domicile of Loans.

 

(a)               Disbursements. The Borrower hereby authorizes the
Administrative Agent to disburse the proceeds of each Borrowing in accordance
with the terms of any written instructions from any Authorized Officer of the
Borrower; provided that the Administrative Agent shall not be obligated under
any circumstances to forward amounts to any account not listed in an Account
Designation Letter. The Borrower may at any time deliver to the Administrative
Agent an Account Designation Letter listing any additional accounts or deleting
any accounts listed in a previous Account Designation Letter.

 

(b)              Funding Reliance. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.2 and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the Adjusted Base Rate. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(c)               Several Obligations. The obligations of the Lenders hereunder
to make Loans, to fund participations in Swingline Loans and Letters of Credit
and to make payments pursuant to Section 10.1(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any such payment on any date shall not relieve any other Lender of its
corresponding obligation, if any, hereunder to do so on such date, but no Lender
shall be responsible for the failure of any other Lender to so make its Loan,
purchase its participation or to make any such payment required hereunder.

 

(d)              Domicile of Loans. Each Lender may, at its option, make and
maintain any Loan at, to or for the account of any of its Lending Offices;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan to or for the account of such Lender in accordance
with the terms of this Agreement.

 



 43 

 

 

2.4             Evidence of Debt; Notes.

 

(a)               Accounts. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrower to the applicable Lending Office of such Lender resulting from each
Loan made by such Lending Office of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lending Office of
such Lender from time to time under this Agreement.

 

(b)               Register. The Administrative Agent shall maintain the Register
pursuant to Section 10.6(c), and a subaccount for each Lender, in which Register
and subaccounts (taken together) shall be recorded (i) the amount of each Loan
made by such Lender, the Class, Currency and Type of each such Loan and the
Interest Period, if any, applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder in respect of each such Loan and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower in respect of
each such Loan and each Lender’s share thereof.

 

(c)               Reliance on Register. The entries made in the Register and
subaccounts maintained pursuant to Section 2.4(b) (and, if consistent with the
entries of the Administrative Agent, the accounts maintained pursuant to Section
2.4(a)) shall, to the extent permitted by applicable law, be conclusive absent
manifest error of the existence and amounts of the obligations of the Borrower
therein recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

 

(d)              Notes. The Loans of each Class made by each Lender shall, if
requested by the applicable Lender (which request shall be made to the
Administrative Agent), be evidenced (i) in the case of Dollar Revolving Loans,
by a Dollar Revolving Note appropriately completed in substantially the form of
Exhibit A-1, (ii) in the case of Multicurrency Revolving Loans, by a
Multicurrency Revolving Note appropriately completed in substantially the form
of Exhibit A-2, (iii) in the case of Dollar Swingline Loans, by a Dollar
Swingline Note appropriately completed in substantially the form of Exhibit A-3
and (iv) in the case of Multicurrency Swingline Loans, by a Multicurrency
Swingline Note appropriately completed in substantially the form of Exhibit A-4,
in each case executed by the Borrower and payable to the order of such Lender.
Each Note shall be entitled to all of the benefits of this Agreement and the
other Credit Documents and shall be subject to the provisions hereof and
thereof.

 



 44 

 

 

2.5             Termination and Reduction of Commitments.

 

(a)               Mandatory Termination. Unless sooner terminated pursuant to
any other provision of this Section 2.5 or Section 8.2, (i) the Revolving
Commitment of each Lender shall be automatically and permanently terminated on
its Termination Date and (ii) the obligation of the Swingline Lenders to make
Swingline Loans shall be automatically and permanently terminated and reduced to
zero on the Swingline Maturity Date.

 

(b)              Optional Termination or Reduction. At any time and from time to
time after the date hereof, upon not less than five Business Days’ prior written
notice to the Administrative Agent, the Borrower may terminate in whole or
reduce in part the aggregate Unutilized Dollar Revolving Commitments or the
aggregate Unutilized Multicurrency Revolving Commitments; provided that any such
partial reduction shall be in an aggregate Dollar Amount of not less than
$5,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof.
The amount of any termination or reduction made under this Section 2.5(b) may
not thereafter be reinstated; provided that a notice of termination or reduction
delivered by the Borrower under this Section 2.5(b) may state that such notice
is conditioned upon the effectiveness or occurrence of any other event specified
therein, in which case such notice may be revoked by the Borrower by written
notice to the Administrative Agent on or before one Business Day before the
specified effective date if such condition is not satisfied.

 

(c)               Ratable Application. Except as set forth in Section 2.5(d),
each reduction of the Commitments pursuant to this Section 2.5 shall be applied
ratably among the Lenders of such Class according to their respective
Commitments of such Class.

 

(d)              Termination of Defaulting Lenders. The Borrower may terminate
the unused amount of the Commitment(s) of any Revolving Lender that is a
Defaulting Lender upon not less than three Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and in
such event the provisions of Section 2.21(a)(ii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent, the Issuing Lender
or any Lender may have against such Defaulting Lender.

 

2.6             Mandatory Payments and Prepayments.

 

(a)               Scheduled Maturity. Except to the extent due or paid sooner
pursuant to the provisions of this Agreement, (i) the aggregate outstanding
principal of each Revolving Loan shall be due and payable in full on the
applicable Maturity Date for the Lender who made such Revolving Loan and (ii)
the aggregate outstanding principal amount of each Swingline Loan shall be due
and payable in full on the earlier of (A) the date 10 Business Days following
the date such Swingline Loan is made and (B) the Swingline Maturity Date.

 

(b)               Dollar Revolving Credit Exposure. In the event that, at any
time, the Aggregate Dollar Revolving Credit Exposure (excluding the aggregate
amount of any Dollar Swingline Loans to be repaid with proceeds of Dollar
Revolving Loans made on the date of determination) shall exceed the aggregate
Dollar Revolving Commitments at such time (after giving effect to any concurrent
termination or reduction thereof), the Borrower will immediately prepay the
outstanding principal amount of the Dollar Swingline Loans to the amount of such
excess and, to the extent of any excess remaining after prepayment in full of
outstanding Dollar Swingline Loans, the outstanding principal amount of the
Dollar Revolving Loans in the amount of such excess; provided that, to the
extent such excess amount is greater than the aggregate principal amount of
Dollar Swingline Loans and Dollar Revolving Loans outstanding immediately prior
to the application of such prepayment, the amount so prepaid shall be retained
by the Administrative Agent and held in the Cash Collateral Account as cover for
Dollar Letter of Credit Exposure, as more particularly described in Section
2.19(i), and thereupon such cash shall be deemed to reduce the aggregate Dollar
Letter of Credit Exposure by an equivalent amount.

 



 45 

 

 

(c)               Multicurrency Revolving Credit Exposure.In the event that, on
any Revaluation Date, the Aggregate Multicurrency Revolving Credit Exposure
(excluding the aggregate amount of any Multicurrency Swingline Loans to be
repaid with proceeds of Multicurrency Revolving Loans made on such Revaluation
Date) shall exceed 105% of the aggregate Multicurrency Revolving Commitments at
such time after giving effect to any concurrent termination or reduction thereof
(or 100% if the Aggregate Multicurrency Revolving Credit Exposure is denominated
in Dollars only), the Borrower will prepay the outstanding principal amount of
the Multicurrency Swingline Loans in the amount of such excess and, to the
extent of any excess remaining after prepayment in full of outstanding
Multicurrency Swingline Loans, the outstanding principal amount of the
Multicurrency Revolving Loans in the amount of such excess, (i) within one
Business Day after receipt of notice thereof for any such prepayment of
Multicurrency Revolving Loans or Multicurrency Swingline Loans denominated in
Dollars and (ii) within three Business Days after receipt of notice thereof for
any such prepayment of Multicurrency Revolving Loans or Multicurrency Swingline
Loans denominated in a Foreign Currency; provided that, to the extent such
excess amount is greater than the aggregate principal amount of Multicurrency
Swingline Loans and Multicurrency Revolving Loans outstanding immediately prior
to the application of such prepayment, the amount so prepaid shall be retained
by the Administrative Agent and held in the Cash Collateral Account as cover for
Multicurrency Letter of Credit Exposure, as more particularly described in
Section 2.19(i), and thereupon such cash shall be deemed to reduce the aggregate
Multicurrency Letter of Credit Exposure by an equivalent amount.

 

2.7             Voluntary Prepayments.

 

(a)               Procedure. At any time and from time to time, the Borrower
shall have the right to prepay the Loans of any Class made to the Borrower, in
whole or in part, without premium or penalty (except as provided in clause (iii)
below), upon written notice given to the Administrative Agent not later than
12:00 noon, Local Time, three Business Days prior to each intended prepayment of
LIBOR Loans, one Business Day prior to each intended prepayment of Base Rate
Loans and on the date of each intended prepayment of LIBOR Market Index Rate
Loans; provided that (i) each partial prepayment of LIBOR Loans or Multicurrency
Swingline Loans shall be in an aggregate principal amount of not less than
$5,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof,
and each partial prepayment of Base Rate Loans shall be in an aggregate
principal amount of not less than $3,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof ($100,000 and $100,000, respectively,
in the case of Dollar Swingline Loans), (ii) no partial prepayment of LIBOR
Loans or Multicurrency Swingline Loans made pursuant to any single Borrowing
shall reduce the aggregate outstanding principal amount of the remaining LIBOR
Loans or Multicurrency Swingline Loans, respectively, under such Borrowing to
less than $5,000,000 or to any greater amount not an integral multiple of
$1,000,000 in excess thereof and (iii) unless made together with all amounts
required under Section 2.17 to be paid as a consequence of such prepayment, a
prepayment of a LIBOR Loan may be made only on the last day of the Interest
Period applicable thereto. Each such notice shall specify the proposed date of
such prepayment and the aggregate principal amount, Class, Currency and Type of
the Loans to be prepaid (and, in the case of LIBOR Loans, the Interest Period of
the Borrowing pursuant to which made), and shall be irrevocable and shall bind
the Borrower to make such prepayment on the terms specified therein; provided,
however, that a notice of prepayment delivered by the Borrower under this
Section 2.7(a) may state that such notice is conditioned upon the effectiveness
of other credit facilities or other debt financing or the consummation of a
specified transaction set forth in such notice, in which case such notice may be
revoked by the Borrower by written notice to the Administrative Agent on or
before the specified effective date if such condition is not satisfied (and the
Borrower shall pay all amounts, if any, required under Section 2.17 to be paid
as a consequence of any such revocation). Revolving Loans and Swingline Loans
prepaid pursuant to this Section 2.7(a) may be reborrowed, subject to the terms
and conditions of this Agreement. In the event the Administrative Agent receives
a notice of prepayment under this Section 2.7(a), the Administrative Agent will
give prompt notice thereof to the Lenders; provided that if such notice has also
been furnished to the Lenders, the Administrative Agent shall have no obligation
to notify the Lenders with respect thereto.

 

(b)              Ratable Application. Each prepayment of the Loans of any Class
made pursuant to Section 2.7(a) shall be applied ratably among the Lenders of
such Class holding the Loans being prepaid, in proportion to the principal
amount held by each.

 



 46 

 

 

2.8             Interest.

 

(a)               General. Subject to Section 2.8(b), the Borrower will pay
interest in respect of the unpaid principal amount of each Loan made to it, from
the date of Borrowing thereof until such principal amount shall be paid in full,
(i) at the Adjusted Base Rate, as in effect from time to time during such
periods as such Loan is a Base Rate Loan, (ii) at the Adjusted LIBOR Rate, as in
effect from time to time during such periods as such Loan is a LIBOR Loan, and
(iii) at the Adjusted LIBOR Market Index Rate, as in effect from time to time
for all Swingline Loans.

 

(b)              Default Interest. Upon the occurrence and during the
continuance of any Event of Default under Section 8.1(a), 8.1(f) or 8.1(g) and
(at the election of the Required Lenders) upon the occurrence and during the
continuance of any other Event of Default, any principal of or interest on any
Loan or any Reimbursement Obligation, or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest at a rate per
annum equal to the interest rate applicable from time to time thereafter
(including the Applicable Percentage) to such Loans or other amounts plus 2%
(or, in the case of interest, fees and other amounts for which no rate is
provided hereunder, at the Adjusted Base Rate plus 2%), and, in each case, such
default interest shall be payable on demand. To the greatest extent permitted by
law, interest shall continue to accrue after the filing by or against the
Borrower of any petition seeking any relief under any Debtor Relief Law.

 

(c)               Application. Accrued (and theretofore unpaid) interest shall
be payable as follows:

 

(i)                in respect of each Base Rate Loan (including any Base Rate
Loan or portion thereof paid or prepaid pursuant to the provisions of Section
2.6, except as provided hereinbelow) and each LIBOR Market Index Rate Loan, in
arrears on the last Business Day of each calendar quarter, beginning with the
first such day to occur after the Closing Date; provided that, in the event the
Loans are repaid or prepaid in full and the Commitments have been terminated,
then accrued interest in respect of all Base Rate Loans and LIBOR Market Index
Rate Loans shall be payable together with such repayment or prepayment on the
date thereof;

 

(ii)               in respect of each LIBOR Loan (including any LIBOR Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.6,
except as provided hereinbelow), in arrears (y) on the last Business Day of the
Interest Period applicable thereto (subject to the provisions of Section
2.10(iv)) and (z) in addition, in the case of a LIBOR Loan with an Interest
Period having a duration of six months or longer, on each date on which interest
would have been payable under clause (y) above had successive Interest Periods
of three months’ duration been applicable to such LIBOR Loan; provided that, in
the event all LIBOR Loans made pursuant to a single Borrowing are repaid or
prepaid in full, then accrued interest in respect of such LIBOR Loans shall be
payable together with such repayment or prepayment on the date thereof and any
amounts due under Section 2.17, to the extent applicable; and

 

(iii)              in respect of any Loan, at maturity (whether pursuant to
acceleration or otherwise) and, after maturity, on demand.

 

(d)              Maximum. Nothing contained in this Agreement or in any other
Credit Document shall be deemed to establish or require the payment of interest
to any Lender at a rate in excess of the maximum rate permitted by applicable
law. If the amount of interest payable for the account of any Lender on any
interest payment date would exceed the maximum amount permitted by applicable
law to be charged by such Lender, the amount of interest payable for its account
on such interest payment date shall be automatically reduced to such maximum
permissible amount. In the event of any such reduction affecting any Lender, if
from time to time thereafter the amount of interest payable for the account of
such Lender on any interest payment date would be less than the maximum amount
permitted by applicable law to be charged by such Lender, then the amount of
interest payable for its account on such subsequent interest payment date shall
be automatically increased to such maximum permissible amount; provided that at
no time shall the aggregate amount by which interest paid for the account of any
Lender has been increased pursuant to this sentence exceed the aggregate amount
by which interest paid for its account has theretofore been reduced pursuant to
the previous sentence.

 



 47 

 

 

(e)               Determination. The Administrative Agent shall promptly notify
the Borrower and the Lenders upon determining the interest rate for each
Borrowing of LIBOR Loans after its receipt of the relevant Notice of Borrowing
or Notice of Conversion/Continuation, and upon each change in the Base Rate;
provided, however, that the failure of the Administrative Agent to provide the
Borrower or the Lenders with any such notice shall neither affect any
obligations of the Borrower or the Lenders hereunder nor result in any liability
on the part of the Administrative Agent to the Borrower or any Lender. Each such
determination (including each determination of the Reserve Requirement) shall,
absent manifest error, be conclusive and binding on all parties hereto.

 

2.9             Fees.

 

(a)               The Borrower agrees to pay:

 

(i)                To Wells Fargo, for its own account, the administrative fee
required under the Wells Fargo Fee Letter to be paid to Wells Fargo, in the
amounts due and at the times due as required by the terms thereof;

 

(ii)               To BofA, for its own account, the administrative fee required
under the BofA Fee Letter to be paid to BofA, in the amounts due and at the
times due as required by the terms thereof;

 

(iii)              Subject to Section 2.23, to the Administrative Agent, for the
account of each Dollar Revolving Lender, a commitment fee for each calendar
quarter (or portion thereof) for the period from and including the Closing Date
to but excluding such Dollar Revolving Lender’s Termination Date, at a per annum
rate equal to the Applicable Percentage in effect for such fee from time to time
during such quarter on such Dollar Revolving Lender’s ratable share (based on
the proportion that its Dollar Revolving Commitment bears to the aggregate
Dollar Revolving Commitments) of the average daily aggregate Unutilized Dollar
Revolving Commitments (excluding the aggregate principal amount of all Dollar
Swingline Loans for purposes of determining such commitment fee), payable in
arrears (i) on the last Business Day of each calendar quarter, beginning with
the first such day to occur after the Closing Date, and (ii) on such Dollar
Revolving Lender’s Termination Date;

 

(iv)             Subject to Section 2.23, to the Administrative Agent, for the
account of each Multicurrency Revolving Lender, a commitment fee for each
calendar quarter (or portion thereof) for the period from and including the
Closing Date to but excluding such Multicurrency Revolving Lender’s Termination
Date, at a per annum rate equal to the Applicable Percentage in effect for such
fee from time to time during such quarter on such Multicurrency Revolving
Lender’s ratable share (based on the proportion that its Multicurrency Revolving
Commitment bears to the aggregate Multicurrency Revolving Commitments) of the
average daily aggregate Unutilized Multicurrency Commitments (excluding the
aggregate principal amount of all Multicurrency Swingline Loans for purposes of
determining such commitment fee), payable in arrears (i) on the last Business
Day of each calendar quarter, beginning with the first such day to occur after
the Closing Date, and (ii) on such Multicurrency Revolving Lender’s Termination
Date;

 



 48 

 

 

(v)              To the Administrative Agent, for the account of each Dollar
Revolving Lender, a letter of credit fee for each calendar quarter (or portion
thereof) in respect of all Dollar Letters of Credit outstanding during such
quarter, at a per annum rate equal to the Applicable Percentage in effect from
time to time during such quarter for LIBOR Loans, on such Lender’s ratable share
(based on the proportion that its Dollar Revolving Commitment bears to the
aggregate Dollar Revolving Commitments, or if the Dollar Revolving Commitments
have been terminated, based upon the proportion that its Dollar Revolving Credit
Exposure bears to the Aggregate Dollar Revolving Credit Exposure) of the daily
average aggregate Stated Amount of such Dollar Letters of Credit, payable in
arrears (i) on the last Business Day of each calendar quarter, beginning with
the first such day to occur after the Closing Date, and (ii) on the later of
such Dollar Revolving Lender’s Termination Date and the last date on which all
Dollar Letter of Credits that were outstanding on such Dollar Revolving Lender’s
Termination Date are terminated;

 

(vi)             To the Administrative Agent, for the account of each
Multicurrency Revolving Lender, a letter of credit fee for each calendar quarter
(or portion thereof) in respect of all Multicurrency Letters of Credit issued
for the account of the Borrower outstanding during such quarter, at a per annum
rate equal to the Applicable Percentage in effect from time to time during such
quarter for LIBOR Loans, on such Lender’s ratable share (based on the proportion
that its Multicurrency Revolving Commitment bears to the aggregate Multicurrency
Revolving Commitments, or if the Multicurrency Revolving Commitments have been
terminated, based upon the proportion that its Multicurrency Revolving Credit
Exposure bears to the Aggregate Multicurrency Revolving Credit Exposure) of the
daily average aggregate Stated Amount of such Multicurrency Letters of Credit,
payable in arrears (i) on the last Business Day of each calendar quarter,
beginning with the first such day to occur after the Closing Date, and (ii) on
the later of such Multicurrency Revolving Lender’s Termination Date and the last
date on which all Multicurrency Letter of Credits that were outstanding on such
Multicurrency Revolving Lender’s Termination Date are terminated;

 

(vii)            To Wells Fargo, for its own account in its capacity as the
Issuing Lender, the fronting fee required under the Wells Fargo Fee Letter to be
paid to Wells Fargo with respect to each Letter of Credit issued for the account
of the Borrower, in the amounts due and at the times due as required by the
terms thereof; and

 

(viii)           To the Issuing Lender, for its own account, such commissions,
transfer fees and other fees and charges incurred in connection with the
issuance and administration of each Letter of Credit issued for the account of
the Borrower as are customarily charged from time to time by the Issuing Lender
for the performance of such services in connection with similar letters of
credit, or as may be otherwise agreed to by the Issuing Lender, but without
duplication of amounts payable under Section 2.9(a)(vii).

 

2.10         Interest Periods. Concurrently with the giving of a Notice of
Borrowing of LIBOR Loans or Notice of Conversion/Continuation in respect of any
Borrowing comprised of Base Rate Loans to be converted into, or LIBOR Loans to
be continued as, LIBOR Loans, the Borrower shall have the right to elect,
pursuant to such notice, the interest period (each, an “Interest Period”) to be
applicable to such LIBOR Loans, which Interest Period shall, at the option of
the Borrower, be a one-, two-, three- or six-month period; provided, however,
that:

 

(i)                all LIBOR Loans comprising a single Borrowing shall at all
times have the same Interest Period;

 



 49 

 

 

(ii)               the initial Interest Period for any LIBOR Loan shall commence
on the date of the Borrowing of such LIBOR Loan (including the date of any
continuation of, or conversion into, such LIBOR Loan), and each successive
Interest Period applicable to such LIBOR Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;

 

(iii)              LIBOR Loans may not be outstanding under more than 10
separate Interest Periods at any one time (for which purpose Interest Periods
shall be deemed to be separate even if they are coterminous);

 

(iv)              if any Interest Period otherwise would expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day unless such next succeeding Business Day falls in another calendar
month, in which case such Interest Period shall expire on the next preceding
Business Day;

 

(v)               the Borrower may not select any Interest Period that expires
after the Final Maturity Date;

 

(vi)              if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period would otherwise expire, such Interest Period shall expire on the last
Business Day of such calendar month; and

 

(vii)             the Borrower may not select any Interest Period (and
consequently, no LIBOR Loans shall be made) if an Event of Default shall have
occurred and be continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.

 

2.11         Conversions and Continuations.

 

(a)               General. The Borrower shall have the right, on any Business
Day occurring on or after the Closing Date, to elect (i) to convert all or a
portion of the outstanding principal amount of any Base Rate Loans into LIBOR
Loans, or to convert any LIBOR Loans the Interest Periods for which end on the
same day into Base Rate Loans, or (ii) upon the expiration of any Interest
Period, to continue all or a portion of the outstanding principal amount of any
LIBOR Loans the Interest Periods for which end on the same day for an additional
Interest Period; provided that (t) Borrowings of a Class may only be continued
as or converted into a Borrowing of the same Class, (u) a Borrowing denominated
in one Currency may not be continued as, or converted to, a Borrowing in a
different Currency, (v) a Borrowing of LIBOR Loans denominated in a Foreign
Currency may not be converted to a Borrowing of a different Type, (w) any such
conversion of LIBOR Loans into Base Rate Loans shall involve an aggregate
principal amount of not less than $3,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof; any such conversion of Base Rate Loans
into, or continuation of, LIBOR Loans shall involve an aggregate principal
amount of not less than $5,000,000 or, if greater, an integral multiple of
$1,000,000 in excess thereof; and no partial conversion of LIBOR Loans made
pursuant to a single Borrowing shall reduce the outstanding principal amount of
such LIBOR Loans to less than $5,000,000 or to any greater amount not an
integral multiple of $1,000,000 in excess thereof, (x) except as otherwise
provided in Section 2.15(f), LIBOR Loans may be converted into Base Rate Loans
only on the last day of the Interest Period applicable thereto (and, in any
event, if a LIBOR Loan is converted into a Base Rate Loan on any day other than
the last day of the Interest Period applicable thereto, the Borrower will pay,
upon such conversion, all amounts required under Section 2.17 to be paid as a
consequence thereof), (y) no such conversion or continuation shall be permitted
with regard to any Swingline Loans and (z) no conversion of Base Rate Loans into
LIBOR Loans or continuation of LIBOR Loans shall be permitted during the
continuance of an Event of Default.

 



 50 

 

 

(b)              Procedure. The Borrower shall make each such election by giving
the Administrative Agent written notice (i) not later than 12:00 noon,
Charlotte, North Carolina time, three Business Days prior to the intended
effective date of any conversion of Base Rate Loans into LIBOR Loans, or any
continuation of LIBOR Loans denominated in Dollars, (ii) not later than 12:00
noon, Charlotte, North Carolina time, four Business Days prior to the intended
effective date of any continuation of LIBOR Loans denominated in a Foreign
Currency and (iii) not later than 12:00 noon, Charlotte, North Carolina time,
one Business Day prior to the intended effective date of any conversion of LIBOR
Loans into Base Rate Loans. Each such notice (each, a “Notice of
Conversion/Continuation”) shall be irrevocable, shall be given in the form of
Exhibit B-3 and shall specify (x) the date of such conversion or continuation
(which shall be a Business Day), (y) in the case of a conversion into, or a
continuation of, LIBOR Loans, the Interest Period to be applicable thereto, and
(z) the aggregate amount, Class, Currency and Type of the Loans being converted
or continued. Upon the receipt of a Notice of Conversion/Continuation, the
Administrative Agent will promptly notify each applicable Lender of the proposed
conversion or continuation. In the event that the Borrower shall fail to deliver
a Notice of Conversion/Continuation as provided herein with respect to any of
its outstanding LIBOR Loans, such LIBOR Loans denominated in Dollars shall
automatically be continued as LIBOR Loans with an Interest Period of one month
upon the expiration of the then-current Interest Period applicable thereto
(unless repaid pursuant to the terms hereof) and LIBOR Loans denominated in a
Foreign Currency shall be repaid upon the expiration of the then-current
Interest Period applicable thereto pursuant to the terms hereof. In the event
the Borrower shall have failed to select in a Notice of Conversion/Continuation
the duration of the Interest Period to be applicable to any conversion into, or
continuation of, its LIBOR Loans, then the Borrower shall be deemed to have
selected an Interest Period with a duration of one month.

 

2.12         Method of Payments; Computations; Apportionment of Payments.

 

(a)               Payments by Borrower. All payments by the Borrower hereunder
shall be made without setoff, counterclaim or other defense, in the applicable
Currency and in immediately available funds to the Administrative Agent, for the
account of the Lenders entitled to such payment or the Administrative Agent, the
Multicurrency Agent, the Issuing Lender or the Swingline Lenders, as the case
may be (except as otherwise expressly provided herein as to payments required to
be made directly to the Lenders) at its Payment Office prior to 1:00 p.m., Local
Time, on the date payment is due. Any payment made as required hereinabove, but
after 1:00 p.m., Local Time, shall be deemed to have been made on the next
succeeding Business Day. If any payment falls due on a day that is not a
Business Day, then such due date shall be extended to the next succeeding
Business Day (except that in the case of LIBOR Loans to which the provisions of
Section 2.10(iv) are applicable, such due date shall be the next preceding
Business Day), and such extension of time shall then be included in the
computation of payment of interest, fees or other applicable amounts.

 



 51 

 

 

(b)              Distributions by Administrative Agent. The Administrative Agent
will distribute to the Lenders like amounts relating to payments made to the
Administrative Agent for the account of the Lenders as follows: (i) if the
payment is received by 1:00 p.m., Local Time, in immediately available funds,
the Administrative Agent will make available to each relevant Lender on the same
date, by wire transfer of immediately available funds, such Lender’s ratable
share of such payment (based on the percentage that the amount of the relevant
payment owing to such Lender bears to the total amount of such payment owing to
all of the relevant Lenders), and (ii) if such payment is received after 1:00
p.m., Local Time, or in other than immediately available funds, the
Administrative Agent will make available to each such Lender its ratable share
of such payment by wire transfer of immediately available funds on the next
succeeding Business Day (or in the case of uncollected funds, as soon as
practicable after collected). If the Administrative Agent shall not have made a
required distribution to the appropriate Lenders as required hereinabove after
receiving a payment for the account of such Lenders, the Administrative Agent
will pay to each such Lender, on demand, its ratable share of such payment with
interest thereon at the Federal Funds Rate for each day from the date such
amount was required to be disbursed by the Administrative Agent until the date
repaid to such Lender.

 

(c)               Payment Reliance. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

(d)              Computations. All computations of interest and fees hereunder
(including computations of the Reserve Requirement) shall be made on the basis
of a year consisting of (i) in the case of interest on Base Rate Loans based on
the prime commercial lending rate of the Person serving as the Administrative
Agent and Multicurrency Revolving Loans or Multicurrency Swingline Loans
denominated in Sterling or Canadian Dollars, 365/366 days, as the case may be,
or (ii) in all other instances, 360 days; and in each case under (i) and (ii)
above, with regard to the actual number of days (including the first day, but
excluding the last day) elapsed.

 

(e)               Application after Acceleration. Notwithstanding any other
provision of this Agreement or any other Credit Document to the contrary, all
amounts collected or received by the Administrative Agent or any Lender after
acceleration of the Loans pursuant to Section 8.2 shall be applied as follows:

 

(i)               first, to the payment of all reasonable out-of-pocket costs
and expenses (including reasonable attorneys’ and consultants’ fees irrespective
of whether such fees are allowed as a claim after the occurrence of a Bankruptcy
Event) of the Administrative Agent in connection with enforcing the rights of
the Lenders under the Credit Documents;

 

(ii)              second, to the payment of any fees owed to the Administrative
Agent hereunder or under any other Credit Document;

 



 52 

 

 

(iii)              third, to the payment of all reasonable and documented
out-of-pocket costs and expenses (including reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Obligations owing to such Lender;

 

(iv)             fourth, to the payment of all of the Obligations consisting of
accrued fees and interest (including fees incurred and interest accruing at the
then applicable rate after the occurrence of a Bankruptcy Event irrespective of
whether a claim for such fees incurred and interest accruing is allowed in such
proceeding);

 

(v)              fifth, to the payment of the outstanding principal amount of
the Obligations (including the payment of any outstanding Reimbursement
Obligations and the obligation to cash collateralize Letter of Credit Exposure);

 

(vi)             sixth, to the payment of all other Obligations and other
obligations that shall have become due and payable under the Credit Documents
and not repaid; and

 

(vii)             seventh, to the payment of the surplus (if any) to whomever
may be lawfully entitled to receive such surplus.

 

In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, and (y) all amounts shall be apportioned ratably among the
Lenders (and Hedge Parties, as applicable) in proportion to the amounts of such
principal, interest, fees or other Obligations owed to them respectively
pursuant to clauses (iii) through (vii) above.

 

2.13         Recovery of Payments.

 

(a)               From Borrower. The Borrower agrees that to the extent the
Borrower makes a payment or payments to or for the account of the Administrative
Agent, the Issuing Lender or any Lender, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any Debtor Relief Law (whether as a result of any demand, settlement,
litigation or otherwise), then, to the extent of such payment or repayment, the
Obligation intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been received.

 



 53 

 

 

(b)              From Lenders. If any amounts distributed by the Administrative
Agent to any Lender are subsequently returned or repaid by the Administrative
Agent to the Borrower, its representative or successor in interest, or any other
Person, whether by court order, by settlement approved by the Lender in
question, or pursuant to applicable Requirements of Law, such Lender will,
promptly upon receipt of notice thereof from the Administrative Agent, pay the
Administrative Agent such amount. If any such amounts are recovered by the
Administrative Agent from the Borrower, its representative or successor in
interest or such other Person, the Administrative Agent will redistribute such
amounts to the Lenders on the same basis as such amounts were originally
distributed.

 

2.14         Pro Rata Treatment.

 

(a)               General. Except in the case of Swingline Loans, all fundings,
continuations and conversions of Loans of any Class shall be made by the Lenders
pro rata on the basis of their respective Commitments of such Class (in the case
of the funding of Loans of such Class pursuant to Section 2.2) or on the basis
of their respective outstanding Loans of such Class (in the case of
continuations and conversions of Loans of such Class pursuant to Section 2.11,
or in the event the Commitments for Loans of such Class have expired or have
been terminated), as the case may be from time to time. All payments on account
of principal of or interest on any Loans, fees or any other Obligations owing to
or for the account of any one or more Lenders shall be apportioned ratably among
such Lenders in proportion to the amounts of such principal, interest, fees or
other Obligations owed to them respectively.

 

(b)              Sharing of Payments. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other Obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such Obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (i) notify the Administrative Agent of
such fact and (ii) purchase (for cash at face value) participations in the Loans
and such other Obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that (x) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (y) the provisions of this Section 2.14 shall
not be construed to apply to (A) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (B) the
application of Cash Collateral or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, Swingline Loans or Letters of Credit to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section 2.14(b) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation. If under any applicable
bankruptcy, insolvency or similar law, any Lender receives a secured claim in
lieu of a setoff to which this Section 2.14(b) applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this Section
2.14(b) to share in the benefits of any recovery on such secured claim.

 



 54 

 

 

2.15         Increased Costs; Change in Circumstances; Illegality.

 

(a)               Increased Costs Generally. If any Change in Law shall:

 

(i)                impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except the Reserve Requirement reflected in the LIBOR Rate) or
the Issuing Lender;

 

(ii)               subject any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)              impose on any Lender or the Issuing Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or LIBOR Loans made by such Lender or any Letter of
Credit or participation therein, excluding costs or expenses to the extent
reflected in the Reserve Requirement;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of continuing, converting, making or maintaining
any LIBOR Loan (or of maintaining its obligation to continue, convert or make
any such Loan) by an amount deemed by such Lender or such other Recipient to be
material, or to increase the cost to such Lender, the Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit) by an amount deemed by such Lender, the Issuing Lender or such other
Recipient to be material, or to reduce the amount of any sum received or
receivable by such Lender, the Issuing Lender or such other Recipient hereunder
(whether of principal, interest or any other amount) by an amount deemed by such
Lender, the Issuing Lender or such other Recipient to be material, then, upon
request of such Lender, the Issuing Lender or such other Recipient, the Borrower
will pay to such Lender, the Issuing Lender or such other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender, the
Issuing Lender or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

 

(b)              Capital Requirements. If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any Lending Office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Lender’s capital or on the capital of such Lender’s or the Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or such Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy and liquidity) by an amount
deemed by such Lender or the Issuing Lender, as the case may be, to be material,
then from time to time the Borrower will pay to such Lender or the Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company for any such reduction suffered.

 



 55 

 

 

(c)               Certificates for Reimbursement. A certificate of a Lender or
the Issuing Lender (which shall set forth the basis for such amount and the
calculation thereof in reasonable detail) setting forth the amount or amounts
necessary to compensate such Lender or Issuing Lender or its respective holding
company, as specified in Section 2.15(a) or 2.15(b), and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or the Issuing Lender, as the case may be, the amount shown as due on any
such certificate within 15 Business Days after receipt thereof.

 

(d)              Delay in Requests. Failure or delay on the part of any Lender
or the Issuing Lender to demand compensation pursuant to the foregoing
provisions of this Section 2.15 shall not constitute a waiver of such Lender’s
or the Issuing Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or the Issuing Lender
pursuant to the foregoing provisions of this Section 2.15 for any increased
costs incurred or reductions suffered more than 180 days prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(e)               Inadequacy or Indeterminacy. Unless and until a Benchmark
Replacement Rate is implemented in accordance with clause (h) below, if, on or
prior to the first day of any Interest Period, (y) the Administrative Agent
shall have determined in good faith that adequate and reasonable means do not
exist for ascertaining the applicable LIBOR Rate for such Interest Period or (z)
the Administrative Agent shall have received written notice from the Required
Lenders of their determination in good faith that the rate of interest referred
to in the definition of “LIBOR Rate” upon the basis of which the Adjusted LIBOR
Rate for LIBOR Loans for such Interest Period is to be determined will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
LIBOR Loans during such Interest Period, the Administrative Agent will forthwith
so notify the Borrower and the Lenders. Upon such notice, (i) all then
outstanding LIBOR Loans shall automatically, on the expiration date of the
respective Interest Periods applicable thereto (unless then repaid in full), be
converted into Base Rate Loans, (ii) the obligation of the Lenders to make, to
convert Base Rate Loans into, or to continue, LIBOR Loans shall be suspended
(including pursuant to the Borrowing to which such Interest Period applies), and
(iii) any Notice of Borrowing or Notice of Conversion/Continuation given at any
time thereafter with respect to LIBOR Loans shall be deemed to be a request for
Base Rate Loans, in each case until the Administrative Agent or the Required
Lenders, as the case may be, shall have determined that the circumstances giving
rise to such suspension no longer exist (and the Required Lenders, if making
such determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified the Borrower and the Lenders.

 

(f)                Illegality. Notwithstanding any other provision in this
Agreement, if, at any time after the date hereof and from time to time, any
Lender shall have determined in good faith that the introduction of or any
change in any applicable law, rule or regulation or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance with any guideline or
request from any such Governmental Authority (whether or not having the force of
law), has or would have the effect of making it unlawful for such Lender to make
or to continue to make or maintain LIBOR Loans, such Lender will forthwith so
notify the Administrative Agent and the Borrower. Upon such notice, (i) each of
such Lender’s then outstanding LIBOR Loans shall automatically, on the
expiration date of the respective Interest Period applicable thereto (or, to the
extent any such LIBOR Loan may not lawfully be maintained as a LIBOR Loan until
such expiration date, upon such notice) and to the extent not sooner prepaid, be
converted into a Base Rate Loan, (ii) the obligation of such Lender to make, to
convert Base Rate Loans into, or to continue, LIBOR Loans shall be suspended
(including pursuant to any Borrowing for which the Administrative Agent has
received a Notice of Borrowing but for which the Borrowing Date has not
arrived), and (iii) any Notice of Borrowing or Notice of Conversion/Continuation
given at any time thereafter with respect to LIBOR Loans shall, as to such
Lender, be deemed to be a request for a Base Rate Loan, in each case until such
Lender shall have determined that the circumstances giving rise to such
suspension no longer exist and shall have so notified the Administrative Agent,
and the Administrative Agent shall have so notified the Borrower.

 



 56 

 

 

(g)              Similar Treatment. Notwithstanding the foregoing Sections
2.15(a), 2.15(b), and 2.15(f), no Lender or Recipient shall impose any costs
specified therein or make any request for compensation pursuant thereto (or be
entitled to any such additional costs) unless such Lender or Recipient is then
generally imposing such cost upon or requesting such compensation from borrowers
that are financial institutions in connection with similar credit facilities
containing similar provisions and at the time of such request certifies to the
Borrower to the effect of the foregoing.

 

(h)              Alternative Rate of Interest. Notwithstanding anything to the
contrary in Section 2.15(e), if the Administrative Agent and the Borrower have
made the determination that (i) the circumstances described in Section
2.15(e)(y) have arisen and that such circumstances are unlikely to be temporary,
(ii) any applicable interest rate specified herein is no longer a widely
recognized benchmark rate for newly originated loans in the U.S. syndicated loan
market in the applicable Currency or (iii) the applicable supervisor or
administrator (if any) of any applicable interest rate specified herein or any
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which any applicable
interest rate specified herein shall no longer be used for determining interest
rates for loans in the U.S. syndicated loan market in the applicable Currency
(such specific date, the “Scheduled Unavailability Date”), then the
Administrative Agent and the Borrower may amend this Agreement to establish a
replacement interest rate that gives due consideration to the then prevailing
market convention for determining a benchmark reference rate for syndicated
loans in the United States at such time (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Credit Documents unless and
until (A) an event described in Section 2.15(e)(y), (h)(i), (h)(ii) or (h)(iii)
occurs with respect to the Replacement Rate or (B) the Administrative Agent (at
the direction of the Required Lenders) notifies the Borrower that the
Replacement Rate does not adequately and fairly reflect the cost to the Lenders
of funding the Loans bearing interest at the Replacement Rate. In connection
with the establishment and application of the Replacement Rate, this Agreement
and the other Credit Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.15(h), including, without limitation and as
applicable, any proposed conforming changes to the definition of “Base Rate,”
“LIBOR Market Index Rate,” “Interest Period,” timing and frequency of
determining rates and making payments of interest and other matters as may be
appropriate, as agreed between the Administrative Agent and the Borrower, to
reflect the adoption of such Replacement Rate and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such Replacement Rate yet exists, in
such other manner of administration as the Administrative Agent determines with
the consent of the Borrower). Notwithstanding anything to the contrary in this
Agreement or the other Credit Documents, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five (5)
Business Days of the delivery of such amendment to the Lenders, written notices
from such Lenders that in the aggregate constitute Required Lenders, with each
such notice stating that such Lender objects to such amendment (which such
notice shall note with specificity the particular provisions of the amendment to
which such Lender objects, it being understood that the Required Lenders need
not specify identical objectionable provisions of the amendment in order to
constitute effective notice). If no Replacement Rate has been determined and the
circumstances under clause (i) above exist or the Scheduled Unavailability Date
has occurred (as applicable), the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (A) the obligation of the Lenders to
make or maintain LIBOR Rate Loans shall be suspended (to the extent of the
affected LIBOR Rate Loans or Interest Periods), (B) the LIBOR Rate component
shall no longer be utilized in determining the Base Rate and (C) each
outstanding LIBOR Rate Loan will automatically, on the last day of the then
existing Interest Period therefor, be prepaid by the Borrower or be
automatically converted into a Base Rate Loan at the Borrower’s option. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBOR Rate Loans (to the extent
of the affected LIBOR Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (B)) in the amount specified
therein.

 

(i)                Benchmark Replacement. Notwithstanding anything to the
contrary herein or in any other Credit Document, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election with respect to any
applicable then-current Benchmark, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace such Benchmark with one or more
Benchmark Replacements (it being understood that all amounts denominated in a
given Currency for which a Benchmark is being replaced shall be subject to the
same Benchmark Replacement). Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Borrower so long as the Administrative Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Required Lenders. Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment. No replacement of a Benchmark with
a Benchmark Replacement pursuant to this Section 2.15(h) will occur prior to the
applicable Benchmark Transition Start Date.

 



 57 

 

 

 

(ii)            Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent, in
consultation with the Borrower, will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstandinganything to
the contrary herein or in any other Credit Document, any amendments implementing
such Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

(iii)           Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or the Lenders pursuant to this Section 2.15(h), including any determination
with respect to a tenor, rate or adjustment or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.15(h).

 

(iv)           Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period with respect to
a given Benchmark, the Borrower may revoke any request for a Borrowing of,
conversion to or continuation of Loans subject to such Benchmark Unavailability
Period to be made, converted or continued during such Benchmark Unavailability
Period and, failing that, (A) in the case of a request for Borrowing of,
conversion to or continuation of Loans denominated in Dollars, the Borrower will
be deemed to have converted any such request into a request for a Borrowing of
or conversion to Base Rate Loans and (ii) in the case of a request for a
Borrowing of , conversion to or continuation of Loans denominated in any Foreign
Currency, such request shall be ineffective. During any Benchmark Unavailability
Period with respect to any Benchmark, the component of the Base Rate or any
other Benchmark that is based upon the Benchmark that is the subject of such
Benchmark Unavailability Period will not be used in any determination of the
Base Rate or such other Benchmark.

 

2.16         Taxes.

 

(a)            Issuing Lender. For purposes of this Section 2.16, the term
“Lender” includes any Issuing Lender.

 



 58 

 

 

(b)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.16) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

(c)            Payment of Other Taxes by the Borrower. The Borrower (without
duplication of Section 2.16(b)) shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent or such other Recipient timely reimburse it for the payment
of, any Other Taxes.

 

(d)           Indemnification by the Borrower. The Borrower, as applicable,
shall severally indemnify each Recipient, within 10 Business Days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.16) payable or paid by such Recipient (whether directly or
pursuant to Section 2.16(e)) or required to be withheld or deducted from a
payment to such Recipient and any reasonable out-of-pocket expenses arising
therefrom or with respect thereto. A certificate as to the amount of such
payment or liability (which shall be in reasonable detail) delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Primary Administrative Agent or Backup Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error. The Primary
Administrative Agent, Backup Administrative Agent and each Lender agrees to
cooperate with any reasonable request made by the Borrower in respect of a claim
of a refund in respect of Indemnified Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section 2.16(d) if (i) the Borrower has agreed in
writing to pay all of the Primary Administrative Agent’s, Backup Administrative
Agent’s or such Lender’s reasonable out-of-pocket costs and expenses relating to
such claim, (ii) the Primary Administrative Agent, Backup Administrative Agent
or such Lender determines, in its good faith judgment, that it would not be
disadvantaged, unduly burdened or prejudiced as a result of such claim and (iii)
the Borrower furnishes, upon request of the Primary Administrative Agent, Backup
Administrative Agent or such Lender, an opinion of tax counsel (such opinion and
such counsel to be reasonably acceptable to the Primary Administrative Agent,
Backup Administrative Agent or such Lender) to the effect that such Indemnified
Taxes were wrongly or illegally imposed. This Section 2.16(d) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it reasonably deems
confidential) to the Borrower or any other Person.

 



 59 

 

 

(e)           Indemnification by the Lenders. Each Lender shall severally
indemnify the Primary Administrative Agent and the Backup Administrative Agent,
within 10 Business Days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Primary Administrative Agent or the Backup
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.6(df) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Primary Administrative Agent or the Backup Administrative Agent in connection
with any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Primary
Administrative Agent or the Backup Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes the Primary Administrative
Agent and the Backup Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Credit Document or otherwise
payable by the Primary Administrative Agent or the Backup Administrative Agent
to such Lender from any other source against any amount due to the Primary
Administrative Agent or the Backup Administrative Agent under this Section
2.16(e).

 

(f)            Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.16,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(g)           Status of Lenders.

 

(i)             Any Lender that is entitled to an exemption from, or reduction
in the rate of, the imposition, deduction or withholding of any Indemnified
Taxes with respect to payments made under any Credit Document shall deliver to
the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without imposition,
deduction or withholding of such Indemnified Taxes or at a reduced rate. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.16(g)(ii)(A), 2.16(g)(ii)(B) or 2.16(g)(ii)(D)) shall not be required if such
Lender is not legally able to complete, execute and submit such documentation.

 

(ii)            Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 



 60 

 

 

(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Credit Document, executed originals of IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)            executed originals of IRS Form W-8ECI;

 

(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN-E; or

 

(4)            to the extent a Foreign Lender is not the beneficial owner of a
payment received under any of the Credit Documents, executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 or Exhibit E-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner;

 



 61 

 

 

(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Credit Document would be
subject to Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.16(g)(ii)(D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)           Treatment of Certain Refunds. If any party determines, in its
reasonable discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.16
(including by the payment of additional amounts pursuant to this Section 2.16)
or that it has obtained, utilized and retained a Tax credit or relief which is
attributable to such indemnity payment or additional amount, it shall pay to the
indemnifying party an amount equal to such refund or the amount of such credit
or relief (but only to the extent of indemnity payments made under this Section
2.16 with respect to the Taxes giving rise to such refund, credit or relief),
net of all reasonable out-of-pocket expenses of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund, credit or relief). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.16(h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay an
amount in respect of such refund, credit or relief to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.16(h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.16(h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund, credit or relief had never been
paid. This Section 2.16(h) shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes that it reasonably deems confidential) to the indemnifying party or
any other Person.

 



 62 

 

 

(i)            [Reserved].

 

(j)            Survival. Each party’s obligations under this Section 2.16 shall
survive the resignation or replacement of the Primary Administrative Agent or
the Backup Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Credit Document.

 

2.17         Compensation. The Borrower will compensate each Lender upon demand
for all losses, expenses and liabilities (including any loss, expense or
liability incurred by reason of the liquidation or reemployment of deposits or
other funds required by such Lender to fund or maintain LIBOR Loans) that such
Lender may incur or sustain (i) if for any reason (other than a default by such
Lender) a Borrowing or continuation of, or conversion into, a LIBOR Loan to the
Borrower does not occur on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation given by the Borrower, (ii) if any repayment,
prepayment or conversion of any LIBOR Loan to the Borrower occurs on a date
other than the last day of an Interest Period applicable thereto (including as a
consequence of any assignment made pursuant to Section 2.18(a) or any
acceleration of the maturity of the Loans pursuant to Section 8.2), (iii) if any
prepayment of any LIBOR Loan to the Borrower is not made on any date specified
in a notice of prepayment given by the Borrower (including any notice that is
thereafter revoked in accordance with Section 2.7(a)) or (iv) as a consequence
of any other failure by the Borrower to make any payments with respect to any
LIBOR Loan to the Borrower when due hereunder. Calculation of all amounts
payable to a Lender under this Section 2.17 shall be made as though such Lender
had actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 2.17. A certificate (which shall be in
reasonable detail) showing the bases for the determinations set forth in this
Section 2.17 by any Lender as to any additional amounts payable pursuant to this
Section 2.17 shall be submitted by such Lender to the Borrower either directly
or through the Administrative Agent. Determinations set forth in any such
certificate made in good faith for purposes of this Section 2.17 of any such
losses, expenses or liabilities shall be conclusive absent manifest error.

 

2.18         Replacement of Lenders; Mitigation of Costs.

 

(a)           Replacement of Lenders. The Borrower may, at any time at its sole
expense and effort, require any Lender (i) that is a Fifthan Eighth Amendment
Non-Consenting Lender, or (ii) that has requested compensation from the Borrower
under Sections 2.15(a) or 2.15(b) or payments from the Borrower under Section
2.16, or (iii) the obligation of which to make or maintain LIBOR Loans or any
funded participations in Letters of Credit not refinanced through a Borrowing of
Revolving Loans has been suspended under Section 2.15(f) or (iv) that is a
Defaulting Lender or a Non-Consenting Lender, in any case upon notice to such
Lender and the Administrative Agent, to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 10.6), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.15 or 2.16) and obligations
under this Agreement and the related Credit Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(i)            the Administrative Agent shall have received the assignment fee
specified in Section 10.6(b)(iv), which fee shall be payable by the Borrower or
such assignee;

 



 63 

 

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and any funded participations in Letters of
Credit and Swingline Loans not refinanced through the Borrowing of Revolving
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Credit Documents (including any amounts under
Section 2.17) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(iii)           in the case of any such assignment resulting from a request for
compensation under Section 2.15(a) or 2.15(b) or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)          in the case of an assignment of the interests, rights and
obligations under this Agreement and the related Credit Documents of a Fifthan
Eighth Amendment Non-Consenting Lender, such assignee shall have (or shall)
approve and agree in writing to the FifthEighth Amendment;

 

(v)           in the case of an assignment of the interests, rights and
obligations under this Agreement and the related Credit Documents of a
Non-Consenting Lender, such assignee shall have approved (or shall approve) such
consent, waiver or amendment that resulted in the Non-Consenting Lender becoming
a Non-Consenting Lender; and

 

(vi)          such assignment does not conflict with applicable Requirements of
Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

(b)           Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.15(a) or 2.15(b), or the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, or if any Lender gives a notice
pursuant to Section 2.15(f), then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15(a), 2.15(b) or 2.16, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 2.15(f), as applicable,
and (ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.

 



 64 

 

 

2.19         Letters of Credit.

 

(a)            Issuance. Subject to and upon the terms and conditions herein set
forth, so long as no Default or Event of Default has occurred and is continuing,
the Issuing Lender will, at any time and from time to time on and after the
Closing Date and prior to the earlier of (y) the Letter of Credit Maturity Date
and (z) the Final Termination Date, and upon request by the Borrower in
accordance with the provisions of Section 3.2, (i) in reliance on the agreements
of the Dollar Revolving Lenders set forth in Sections 2.19(c) and 2.19(e), issue
for the account of the Borrower or any of its Subsidiaries under the Dollar
Revolving Commitments one or more irrevocable standby letters of credit
denominated in Dollars and in a form customarily used or otherwise approved by
the Issuing Lender (collectively with the Existing Letters of Credit, and, in
each case, with all amendments, modifications and supplements thereto,
substitutions therefor and renewals and restatements thereof, the “Dollar
Letters of Credit”) and (ii) in reliance on the agreements of the Multicurrency
Revolving Lenders set forth in Sections 2.19(c) and 2.19(e), issue for the
account of the Borrower or any of its Subsidiaries under the Multicurrency
Revolving Commitments one or more irrevocable standby letters of credit
denominated in Dollars or any Foreign Currency and in a form customarily used or
otherwise approved by the Issuing Lender (with all amendments, modifications and
supplements thereto, substitutions therefor and renewals and restatements
thereof, the “Multicurrency Letters of Credit”, and collectively with the Dollar
Letters of Credit, the “Letters of Credit”). The Stated Amount of each Letter of
Credit shall not be less than $100,000.00 or such lesser amount acceptable to
the Issuing Lender (other than with respect to an Existing Letter of Credit).
Notwithstanding the foregoing:

 

(i)            no Dollar Letter of Credit shall be issued if, upon issuance, the
aggregate Stated Amount of all Dollar Letters of Credit outstanding would exceed
the Dollar L/C Commitment;

 

(ii)           no Dollar Letter of Credit shall be issued if the Stated Amount
upon issuance when added to the Aggregate Dollar Revolving Credit Exposure,
would exceed the aggregate Dollar Revolving Commitments at such time;

 

(iii)          no Multicurrency Letter of Credit shall be issued if, upon
issuance, the aggregate Stated Amount of all Multicurrency Letters of Credit
outstanding would exceed the Multicurrency L/C Commitment;

 

(iv)          no Multicurrency Letter of Credit shall be issued if the Stated
Amount upon issuance when added to the Aggregate Multicurrency Revolving Credit
Exposure, would exceed the aggregate Multicurrency Revolving Commitments at such
time;

 

(v)           notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, or
otherwise will benefit, any Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse the Issuing Lender hereunder for any and all drawings
under such Letter of Credit (and the Borrower hereby acknowledges that the
issuance of Letters of Credit for the benefit of such Persons inures to the
benefit of the Borrower and that the Borrower’s business derives substantial
benefits from the businesses of such Persons);

 



 65 

 

 

(vi)          no Letter of Credit shall be issued that by its terms expires
later than the Letter of Credit Maturity Date or, in any event, more than one
year after its date of issuance; provided, however, that a Letter of Credit may,
if requested by the Borrower, provide by its terms, and on terms acceptable to
the Issuing Lender, for renewal for successive periods of one year or less (but
not beyond the Letter of Credit Maturity Date), unless and until the Issuing
Lender shall have delivered a notice of nonrenewal to the beneficiary of such
Letter of Credit; and

 

(vii)         the Issuing Lender shall be under no obligation to issue any
Letter of Credit if, at the time of such proposed issuance, (A) any order,
judgment or decree of any Governmental Authority or arbitrator shall purport by
its terms to enjoin or restrain the Issuing Lender from issuing such Letter of
Credit, or any Requirement of Law applicable to the Issuing Lender or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction or reserve
or capital requirement (for which the Issuing Lender is not otherwise
compensated) not in effect on the Closing Date, or any unreimbursed loss, cost
or expense that was not applicable, in effect or known to the Issuing Lender as
of the Closing Date and that the Issuing Lender in good faith deems material to
it, (B) the Issuing Lender shall have actual knowledge, or shall have received
notice from any Lender, prior to the issuance of such Letter of Credit that one
or more of the conditions specified in Section 3.2 are not then satisfied (or
have not been waived in writing as required herein) or that the issuance of such
Letter of Credit would violate the provisions of Section 2.19(a), (C) with
respect to any Dollar Letter of Credit, any Dollar Revolving Lender is at such
time a Defaulting Lender hereunder, unless the aggregate Dollar Letter of Credit
Exposure of such Lender has been reallocated pursuant to Section 2.21(a)(iv) and
any amount not reallocated has been cash collateralized pursuant to Section
2.21(a)(v) or the Issuing Lender has entered into other satisfactory
arrangements with the Borrower or such Lender to eliminate the Issuing Lender’s
risk with respect to such Lender, or (D) with respect to any Multicurrency
Letter of Credit, any Multicurrency Revolving Lender is at such time a
Defaulting Lender hereunder, unless the aggregate Multicurrency Letter of Credit
Exposure of such Lender has been reallocated pursuant to Section 2.21(a)(iv) and
any amount not reallocated has been cash collateralized pursuant to Section
2.21(a)(v) or the Issuing Lender has entered into other satisfactory
arrangements with the Borrower or such Lender to eliminate the Issuing Lender’s
risk with respect to such Lender.

 

(b)           Notices. Whenever the Borrower desires the issuance of a Letter of
Credit, the Borrower will give the Issuing Lender written notice with a copy to
the Administrative Agent not later than 12:00 noon, Charlotte, North Carolina
time, three Business Days (or such shorter period as is acceptable to the
Issuing Lender in any given case) prior to the requested date of issuance
thereof. Each such notice (each, a “Letter of Credit Notice”) shall be
irrevocable, shall be given in the form of Exhibit B-4 and shall specify (i) the
requested date of issuance, which shall be a Business Day, (ii) whether the
Letter of Credit shall be a Dollar Letter of Credit or a Multicurrency Letter of
Credit, (iii) the requested Stated Amount and expiry date of the Letter of
Credit, and (iv) the name and address of the requested beneficiary or
beneficiaries of the Letter of Credit. The Borrower will also complete any
application procedures and documents reasonably required by the Issuing Lender
in connection with the issuance of any Letter of Credit. Upon its issuance of
any Letter of Credit, the Issuing Lender will promptly notify the Administrative
Agent of such issuance, and the Administrative Agent will give prompt notice
thereof to each Dollar Revolving Lender or Multicurrency Revolving Lender, as
applicable. The renewal or extension of any outstanding Letter of Credit shall,
for purposes of this Section 2.19, be treated in all respects as the issuance of
a new Letter of Credit.

 



 66 

 

 

(c)           Participations. Immediately upon the issuance of any Dollar Letter
of Credit or Multicurrency Letter of Credit, the Issuing Lender shall be deemed
to have sold and transferred to each Dollar Revolving Lender or Multicurrency
Revolving Lender, respectively, and each Dollar Revolving Lender or
Multicurrency Lender, as applicable, shall be deemed irrevocably and
unconditionally to have purchased and received from the Issuing Lender, without
recourse or warranty (except for the absence of Liens thereon created, incurred
or suffered to exist by, through or under the Issuing Lender), an undivided
interest and participation, pro rata (based on the proportion that its Dollar
Revolving Commitment bears to the aggregate Dollar Revolving Commitments or its
Multicurrency Revolving Commitment bears to the aggregate Multicurrency
Revolving Commitments, as applicable, at such time, or if the Dollar Revolving
Commitments or Multicurrency Revolving Commitments, as applicable, have been
terminated, based on the proportion that its Dollar Revolving Commitment bears
to the aggregate Dollar Revolving Commitments or its Multicurrency Revolving
Commitment bears to the aggregate Multicurrency Revolving Commitments, as
applicable, in each case immediately prior to the termination thereof, giving
effect to any subsequent assignments), in such Letter of Credit, each drawing
made thereunder and the obligations of the Borrower under this Agreement with
respect thereto and any guaranty pertaining thereto; provided, however, that the
fees relating to Letters of Credit described in Sections 2.9(a)(vii) and
2.9(a)(viii) shall be payable directly to the Issuing Lender as provided
therein, and the other Revolving Lenders shall have no right to receive any
portion thereof. In consideration and in furtherance of the foregoing, (i) each
Dollar Revolving Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Lender, such Dollar
Revolving Lender’s pro rata share (determined as provided above) of each Dollar
Reimbursement Obligation not reimbursed by the Borrower on the date due as
provided in Section 2.19(d) or through the Borrowing of Dollar Revolving Loans
as provided in Section 2.19(e) (because the conditions set forth in Section 3.2
cannot be satisfied, or for any other reason), or of any reimbursement payment
required to be refunded to the Borrower for any reason, and (ii) each
Multicurrency Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Lender, such
Multicurrency Revolving Lender’s pro rata share (determined as provided above)
of each Multicurrency Reimbursement Obligation not reimbursed by the Borrower on
the date due as provided in Section 2.19(d) or, with respect to a Multicurrency
Letter of Credit denominated in Dollars, through the Borrowing of Multicurrency
Revolving Loans as provided in Section 2.19(e) (because the conditions set forth
in Section 3.2 cannot be satisfied, or for any other reason), or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Upon any change in the Commitments of any of the Revolving Lenders, with respect
to all outstanding Letters of Credit and Reimbursement Obligations there shall
be an automatic adjustment to the applicable participations pursuant to this
Section 2.19(c) to reflect the new pro rata shares of the assigning Revolving
Lender and the assignee. Each Lender’s obligation to make payment to the Issuing
Lender pursuant to this Section 2.19(c) shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the termination
of the Dollar Revolving Commitments or Multicurrency Revolving Commitments or
the existence of any Default or Event of Default, and each such payment shall be
made without any offset, abatement, reduction or withholding whatsoever.In the
event any applicable Lender fails to make available to the Administrative Agent
the amount of such Lender’s participation as provided in this Section 2.19(c),
the Issuing Lender shall be entitled to recover such amount on demand from such
Lender, together with interest thereon for each day from the date such amount is
required to be made available for the account of the Issuing Lender until the
date such amount is made available to the Issuing Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Issuing Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Issuing Lender in connection with the foregoing.

 



 67 

 

 

(d)           Reimbursement. The Borrower hereby agrees to reimburse the Issuing
Lender by making payment to the Administrative Agent, for the account of the
Issuing Lender, in immediately available funds, for any payment made by the
Issuing Lender under any Letter of Credit issued for the account of the Borrower
or its Subsidiaries (each such amount so paid until reimbursed, together with
interest thereon payable as provided hereinbelow, with respect to a Dollar
Letter of Credit , a “Dollar Reimbursement Obligation”, and with respect to a
Multicurrency Letter of Credit, a “Multicurrency Reimbursement Obligation”, each
a “Reimbursement Obligation”) immediately upon, and in any event on the same
Business Day as, the making of such payment by the Issuing Lender if notice
thereof is received prior to 11:00 a.m., Charlotte, North Carolina time or the
Business Day following the date of such notice if notice is received after such
time or on a day that is not a Business Day (provided that any such
Reimbursement Obligation shall be deemed timely satisfied (but nevertheless
subject to the payment of interest thereon as provided hereinbelow) if such
payment is not received from the Borrower in accordance with the foregoing and
is satisfied pursuant to a Borrowing of Dollar Revolving Loans or Multicurrency
Revolving Loans, as applicable, made on the date of such payment by the Issuing
Lender, as set forth more completely in Section 2.19(e)), together with interest
on the amount so paid by the Issuing Lender, to the extent not reimbursed prior
to 2:00 p.m., Charlotte, North Carolina time, on the date of such payment or
disbursement, for the period from the date of the respective payment to the date
the Reimbursement Obligation created thereby is satisfied, (i) at the Adjusted
Base Rate as in effect from time to time during such period with respect to
Dollar Letters of Credit and Multicurrency Letters of Credit denominated in
Dollars and (ii) at the Adjusted LIBOR Market Index Rate with respect to
Multicurrency Letters of Credit denominated in any Foreign Currency, in each
case, with such interest also to be payable on demand. The Issuing Lender will
provide the Administrative Agent and the Borrower with prompt notice of any
payment or disbursement made or to be made under any Letter of Credit, although
the failure to give, or any delay in giving, any such notice shall not release,
diminish or otherwise affect the Borrower’s obligations under this Section
2.19(d) or any other provision of this Agreement. The Administrative Agent will
promptly pay to the Issuing Lender any such amounts received by it under this
Section 2.19(d).

 



 68 

 

 

(e)           Payment by Revolving Loans. In the event that the Issuing Lender
makes any payment under any Dollar Letter of Credit or Multicurrency Letter of
Credit denominated in Dollars and the Borrower shall not have timely satisfied
in full its Reimbursement Obligation to the Issuing Lender pursuant to Section
2.19(d), and to the extent that any amounts then held in the Cash Collateral
Account established pursuant to Section 2.19(i) shall be insufficient to satisfy
such Reimbursement Obligation in full, the Issuing Lender will promptly notify
the Administrative Agent, and the Administrative Agent will promptly notify (i)
each Dollar Revolving Lender, with respect to any such Dollar Letter of Credit,
or (ii) each Multicurrency Revolving Lender, with respect to any such
Multicurrency Letter of Credit, of such failure. If the Administrative Agent
gives such notice prior to 12:00 noon, Charlotte, North Carolina time, on any
Business Day, each Dollar Revolving Lender or Multicurrency Revolving Lender, as
applicable, will make available to the Administrative Agent, for the account of
the Issuing Lender, its pro rata share (based on the percentage of the aggregate
Dollar Revolving Commitments represented by such Lender’s Dollar Revolving
Commitment or the percentage of the aggregate Multicurrency Revolving
Commitments represented by such Lender’s Multicurrency Revolving Commitment, as
applicable) of the amount of such payment on such Business Day in immediately
available funds.If the Administrative Agent gives such notice after 12:00 noon,
Charlotte, North Carolina time, on any Business Day, each such Revolving Lender
shall make its pro rata share of such amount available to the Administrative
Agent on the next succeeding Business Day. If and to the extent any Revolving
Lender shall not have so made its pro rata share of the amount of such payment
available to the Administrative Agent as set forth above, such Revolving Lender
agrees to pay to the Administrative Agent, for the account of the Issuing
Lender, forthwith on demand such amount, together with interest thereon at the
Federal Funds Rate for each day from such date until the date such amount is
paid to the Administrative Agent. The failure of any Revolving Lender to make
available to the Administrative Agent its pro rata share of any payment under
any Letter of Credit shall not relieve any other Revolving Lender of its
obligation hereunder to make available to the Administrative Agent its pro rata
share of any payment under any Letter of Credit on the date required, as
specified above, but no Revolving Lender shall be responsible for the failure of
any other Revolving Lender to make available to the Administrative Agent such
other Revolving Lender’s pro rata share of any such payment. Each such payment
by a Revolving Lender under this Section 2.19(e) of its pro rata share of an
amount paid by the Issuing Lender shall constitute a Dollar Revolving Loan or
Multicurrency Revolving Loan, as applicable, by such Revolving Lender (the
Borrower being deemed to have given a timely Notice of Borrowing therefor) and
shall be treated as such for all purposes of this Agreement; provided that for
purposes of determining the aggregate Unutilized Dollar Revolving Commitments or
aggregate Unutilized Multicurrency Revolving Commitments, as applicable,
immediately prior to giving effect to the application of the proceeds of such
Revolving Loans, the applicable Reimbursement Obligation being satisfied thereby
shall be deemed not to be outstanding at such time. Each Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.19(e) shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the failure of the amount of such Borrowing of Revolving
Loans to meet the minimum Borrowing amount specified in Section 2.2(b);
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.19(e) is subject to the conditions set forth in
Section 3.2 (other than delivery by the Borrower of a Notice of Borrowing).

 



 69 

 

 

(f)            Payment to Revolving Lenders. Whenever the Issuing Lender
receives a payment in respect of a Reimbursement Obligation as to which the
Administrative Agent has received, for the account of the Issuing Lender, any
payments from the Dollar Revolving Lenders or the Multicurrency Revolving
Lenders pursuant to Section 2.19(c), the Issuing Lender will promptly pay to the
Administrative Agent, and the Administrative Agent will promptly pay to each
Dollar Revolving Lender or Multicurrency Revolving Lender, as applicable, that
has paid its pro rata share thereof, in immediately available funds, an amount
equal to such Dollar Revolving Lender’s or Multicurrency Revolving Lender’s, as
applicable, ratable share (based on the proportionate amount funded by such
Dollar Revolving Lender to the aggregate amount funded by all Dollar Revolving
Lenders or the proportionate amount funded by such Multicurrency Revolving
Lender to the aggregate amount funded by all Multicurrency Revolving Lenders, as
applicable) of such Reimbursement Obligation.

 

(g)           Existing Letters of Credit. The Borrower and the Lenders agree
that, on and as of the Closing Date, each Existing Letter of Credit issued for
the account of the Borrower or any of its Subsidiaries will be deemed continued
for the account of such Person under this Agreement as a Dollar Letter of Credit
issued pursuant to this Section 2.19.

 

(h)           Obligations Absolute. The Reimbursement Obligations of the
Borrower shall be irrevocable, shall remain in effect until the Issuing Lender
shall have no further obligations to make any payments or disbursements under
any circumstances with respect to any Letter of Credit, and shall be absolute
and unconditional, shall not be subject to counterclaim, setoff or other defense
or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including any of the following circumstances:

 

(i)             any lack of validity or enforceability of this Agreement, any of
the other Credit Documents or any documents or instruments relating to any
Letter of Credit;

 

(ii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations in respect of any Letter of Credit
or any other amendment, modification or waiver of or any consent to departure
from any Letter of Credit or any documents or instruments relating thereto, in
each case whether or not the Borrower has notice or knowledge thereof;

 

(iii)          the existence of any claim, setoff, defense or other right that
the Borrower may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Primary Administrative Agent, the Backup
Administrative Agent, the Issuing Lender, any Lender or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated hereby or any unrelated transactions (including any underlying
transaction between the Borrower and the beneficiary named in any such Letter of
Credit);

 

(iv)          any draft, certificate or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
(provided that such draft, certificate or other document appears on its face to
comply with the terms of such Letter of Credit), any errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
facsimile or otherwise, or any errors in translation or in interpretation of
technical terms;

 



 70 

 

 

(v)           any defense based upon the failure of any drawing under a Letter
of Credit to conform to the terms of such Letter of Credit (provided that any
draft, certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;

 

(vi)          the exchange, release, surrender or impairment of any collateral
or other security for the Obligations;

 

(vii)         the occurrence of any Default or Event of Default; or

 

(viii)        any other circumstance or event whatsoever, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any guarantor.

 

Any action taken or omitted to be taken by the Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall be binding upon the Borrower and
each Lender and shall not create or result in any liability of the Issuing
Lender to the Borrower or any Lender. It is expressly understood and agreed
that, for purposes of determining whether a wrongful payment under a Letter of
Credit resulted from the Issuing Lender’s gross negligence or willful
misconduct, (i) the Issuing Lender’s acceptance of documents that appear on
their face to comply with the terms of such Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, (ii) the Issuing Lender’s exclusive reliance on the
documents presented to it under such Letter of Credit as to any and all matters
set forth therein, including the amount of any draft presented under such Letter
of Credit, whether or not the amount due to the beneficiary thereunder equals
the amount of such draft and whether or not any document presented pursuant to
such Letter of Credit proves to be insufficient in any respect (so long as such
document appears on its face to comply with the terms of such Letter of Credit),
and whether or not any other statement or any other document presented pursuant
to such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever, and (iii) any
noncompliance in any immaterial respect of the documents presented under such
Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute gross negligence or willful misconduct of the Issuing Lender.

 



 71 

 

 

(i)             Cash Collateral Account. At any time and from time to time (i)
after the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the direction or with the consent of (A) with
respect to any Dollar Letter of Credit, the Required Dollar Revolving Lenders,
or (B) with respect to any Multicurrency Letter of Credit, the Required
Multicurrency Revolving Lenders, shall, require the Borrower to deliver to the
Administrative Agent such additional amount of cash as is equal to 100% of the
aggregate Stated Amount of all Letters of Credit at any time outstanding for the
account of the Borrower or its Subsidiaries (whether or not any beneficiary
under any Letter of Credit shall have drawn or be entitled at such time to draw
thereunder) and (ii) in the event of a prepayment under Section 2.6(b), the
Administrative Agent will retain such amount as may then be required to be
retained, such amounts to be held by the Administrative Agent in a cash
collateral account (the “Cash Collateral Account”). The Borrower hereby grants
to the Administrative Agent, for the benefit of the Issuing Lender, the Dollar
Revolving Lenders and the Multicurrency Revolving Lenders, a Lien upon and
security interest in the Cash Collateral Account and all amounts held therein
from time to time as security for Letter of Credit Exposure, and for application
to the Borrower’s Reimbursement Obligations as and when the same shall arise.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest on
the investment of such amounts in Cash Equivalents, which investments shall be
made at the direction of the Borrower (unless an Event of Default shall have
occurred and be continuing, in which case the determination as to investments
shall be made at the option and in the discretion of the Administrative Agent),
amounts in the Cash Collateral Account shall not bear interest. Interest and
profits, if any, on such investments shall accumulate in such account. In the
event of a drawing, and subsequent payment by the Issuing Lender, under any
Letter of Credit at any time during which any amounts are held in the Cash
Collateral Account, the Administrative Agent will deliver to the Issuing Lender
an amount equal to the Reimbursement Obligation created as a result of such
payment (or, if the amounts so held are less than such Reimbursement Obligation,
all of such amounts) to reimburse the Issuing Lender therefor. Any amounts
remaining in the Cash Collateral Account (including interest) after the
expiration of all Letters of Credit and reimbursement in full of the Issuing
Lender for all of its obligations thereunder shall be held by the Administrative
Agent, for the benefit of the Borrower to be applied against the Obligations of
the Borrower in such order and manner as the Administrative Agent may direct. If
the Borrower is required to provide Cash Collateral pursuant to Section 2.6(b),
such amount (including interest), to the extent not applied as aforesaid, shall
be returned to the Borrower on demand; provided that, after giving effect to
such return, (i) the Aggregate Dollar Revolving Credit Exposure would not exceed
the aggregate Dollar Revolving Commitments at such time, (ii) the Aggregate
Multicurrency Revolving Credit Exposure would not exceed the aggregate
Multicurrency Revolving Commitments at such time and (iii) no Default or Event
of Default shall have occurred and be continuing at such time. If the Borrower
is required to provide Cash Collateral as a result of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been
waived.

 

(j)            The Issuing Lender. The Issuing Lender shall act on behalf of the
Dollar Revolving Lenders with respect to any Dollar Letters of Credit issued by
it and the documents associated therewith and shall act on behalf of the
Multicurrency Revolving Lenders with respect to any Multicurrency Letters of
Credit issued by it and the documents associated therewith, and, in each case,
the Issuing Lender shall have all of the rights, benefits and immunities (a)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by it in connection with Letters of Credit issued by
it or proposed to be issued by it and any documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article IX
included the Issuing Lender with respect to such acts or omissions, and (b) as
additionally provided herein with respect to the Issuing Lender.

 

(k)           Effectiveness. Notwithstanding any termination of the Commitments
or repayment of the Loans, or both, the obligations of the Borrower under this
Section 2.19 shall remain in full force and effect until the Issuing Lender, the
Dollar Revolving Lenders and the Multicurrency Revolving Lenders shall have no
further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit.

 



 72 

 

 

2.20         Increase in Commitments.

 

(a)           General. From time to time on and after the ThirdEighth Amendment
Effective Date and prior to the Final Termination Date, the Borrower may, upon
at least 15 days’ notice to the Administrative Agent (which shall promptly
provide a copy of such notice to the Lenders), propose to increase the aggregate
amount of the Revolving Commitments of any Class by an amount which (i) is not
less than $100,000,000 or, if greater, an integral multiple of $10,000,000 in
excess thereof, with respect to any such request and (ii) when aggregated with
all prior and concurrent increases in the Revolving Commitments of all Classes
pursuant to this Section 2.20 (including the Additional Commitments expressly
contemplated by the Eighth Amendment), is not in excess of $1,000,000,000.The
Borrower may increase the aggregate amount of the Revolving Commitments by (x)
having another lender or lenders (each, an “Additional Lender”) become party to
this Agreement, (y) agreeing with any Lender (with the consent of such Lender in
its sole discretion) to increase its Revolving Commitment hereunder (each, an
“Increasing Lender”) or (z) a combination of the procedures described in clauses
(x) and (y) of this sentence; provided that no Lender shall be obligated to
increase its Revolving Commitment without its consent.

 

(b)           Conditions. Any increase in the Revolving Commitments pursuant to
this Section 2.20 shall be subject to satisfaction of the following conditions:

 

(i)            The Borrower shall deliver to the Administrative Agent a
certificate dated as of the applicable increase date signed by an Authorized
Officer of the Borrower certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such increase;

 

(ii)           Each of the representations and warranties contained in Article
IV qualified as to materiality shall be true and correct and those not so
qualified shall be true and correct in all material respects, in each case on
and as of such date of increase with the same effect as if made on and as of
such date, both immediately before and after giving effect to such increase
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty shall be true and correct as of such date); and

 

(iii)           At the time of such increase, no Default or Event of Default
shall have occurred and be continuing or would result from such increase.

 

(c)           Effectiveness. Upon any increase in the amount of the Revolving
Commitments pursuant to this Section 2.20 (each, an “Additional Commitment”):

 

(i)             Each Additional Lender or Increasing Lender shall enter into a
Joinder Agreement pursuant to which such Additional Lender and/or Increasing
Lender shall, as of the effective date of such increase, undertake an Additional
Commitment (or, in the case of an Increasing Lender, pursuant to which such
Increasing Lender’s Revolving Commitment shall be increased in the agreed amount
on such date) and such Additional Lender shall thereupon become (or, if an
Increasing Lender, continue to be) a “Lender” for all purposes hereof.

 



 73 

 

 

(ii)            The Borrower shall, as applicable, in coordination with the
Administrative Agent, repay all outstanding Loans of the affected Class and
incur additional Loans of the affected Class from other Lenders of such Class in
each case so that the Lenders participate in each Borrowing of such Class pro
rata on the basis of their respective Revolving Commitments of such Class (after
giving effect to any increase in the Revolving Commitments pursuant to this
Section 2.20) and amounts payable under Section 2.17 as a result of the actions
required to be taken under this Section 2.20 shall be paid in full by the
Borrower; and

 

(iii)          If any such Additional Lender is a Foreign Lender, such
Additional Lender shall deliver the forms required by Section 2.16.

 

2.21         Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)             Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required Lenders
and in Section 10.5.

 

(ii)            Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.3 shall be applied at such time or times
as may be determined by the Administrative Agent as follows:

 

(A)          first, to the payment of any amounts owing by such Defaulting
Lender to the Primary Administrative Agent or the Backup Administrative Agent
hereunder;

 

(B)           second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the Issuing Lender or the Swingline Lenders hereunder;

 

(C)           third, to Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.22;

 

(D)           fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent;

 

(E)           fifth, if so determined by the Administrative Agent and the
Borrower, to be held in a deposit account and released pro rata in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.22;

 



 74 

 

 

(F)           sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lender or the Swingline Lenders as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Lender or any
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement;

 

(G)           seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and

 

(H)          eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction;

 

provided that if (x) such payment is a payment of the principal amount of any
Loans or obligations in respect of Letters of Credit which such Defaulting
Lender has not fully funded its appropriate share and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 3.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and obligations in respect of Letters of Credit owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or obligations in respect of Letters of Credit owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Reimbursement Obligations and Swingline Loans are held by the
Lenders pro rata in accordance with the Commitments under the applicable Class
without giving effect to Section 2.21(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)           Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any commitment
fee payable pursuant to Section 2.9(a)(iii) or 2.9(a)(iv) for any period during
which such Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(B)           No Defaulting Lender shall be entitled to receive the letter of
credit fee pursuant to Sections 2.9(a)(v) and 2.9(a)(vi) for any period during
which such Lender is a Defaulting Lender, except to the extent allocable to its
ratable share of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.22.

 



 75 

 

 

(C)           With respect to any letter of credit fee not required to be paid
to any Defaulting Lender pursuant to Section 2.21(a)(iii)(B), the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
Letter of Credit Exposure that has been reallocated to such Non-Defaulting
Lender pursuant to Section 2.21(a)(iv), (y) pay to the Issuing Lender the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Lender’s Fronting Exposure to such Defaulting Lender
and (z) not be required to pay the remaining amount of any such fee.

 

(iv)          Reallocation of Participations to Reduce Fronting Exposure. (A) If
such Defaulting Lender is a Dollar Revolving Lender, all or any part of such
Defaulting Lender’s unfunded Dollar Letter of Credit Exposure and Dollar
Swingline Exposure shall be reallocated among the Non-Defaulting Lenders that
are Dollar Revolving Lenders in accordance with their respective ratable share
of the Dollar Revolving Commitments (calculated without regard to such
Defaulting Lender’s Dollar Revolving Commitment) but only to the extent that (x)
the conditions set forth in Sections 3.2(b) and 3.2(c) are satisfied at the time
of such reallocation as if such reallocation were the making of Dollar Revolving
Loans or the issuance of a Dollar Letter of Credit (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the Dollar
Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Dollar Revolving Commitment; and (B) if such Defaulting
Lender is a Multicurrency Lender, all or any part of such Defaulting Lender’s
unfunded Multicurrency Letter of Credit Exposure and Multicurrency Swingline
Exposure shall be reallocated among the Non-Defaulting Lenders that are
Multicurrency Revolving Lenders in accordance with their respective ratable
share of the Multicurrency Revolving Commitments (calculated without regard to
such Defaulting Lender’s Multicurrency Revolving Commitment) but only to the
extent that (x) the conditions set forth in Sections 3.2(b) and 3.2(c) are
satisfied at the time of such reallocation as if such reallocation were the
making of Multicurrency Revolving Loans or the issuance of a Multicurrency
Letter of Credit (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the Multicurrency Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Multicurrency Revolving Commitment. NoSubject to Section 10.20, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)           Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in Section 2.21(a)(iv) cannot, or can only partially, be effected (x)
first, the Borrower shall prepay Dollar Swingline Loans or Multicurrency
Swingline Loans, as the case may be, in an amount equal to the Swingline
Lenders’ Fronting Exposure pro rata based on the Commitments of the Swingline
Lenders and (y) second, the Borrower shall Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 2.22, in each case within one Business Day following the written request
of the Administrative Agent and without prejudice to any right or remedy
available to the Borrower hereunder or under law.

 



 76 

 

 

(b)           Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Swingline Lenders and the Issuing Lender agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
Commitments of the applicable Class (without giving effect to Section
2.21(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; provided further that (x) except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender, and (y) such
Lender shall be obligated to reimburse the other Lenders for any breakage
expenses of the type described in Section 2.17 arising as a result of the
foregoing.

 

(c)           New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) no Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that there will be no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Lender shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

 

2.22         Cash Collateral.

 

(a)            Generally. At any time that there shall exist a Defaulting
Lender, within two Business Days following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.21(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than such Fronting Exposure.

 

(b)           Grant of Security Interest. Each of the Borrower, and to the
extent provided by any Defaulting Lender, such Defaulting Lender, hereby grants
to the Administrative Agent, for the benefit of the Issuing Lender, and agrees
to maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of obligations in respect of Letters of Credit, to be applied pursuant
to Section 2.22(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lender as herein provided, or that the
total amount of such Cash Collateral is less than the Fronting Exposure of the
Issuing Lender, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the applicable Defaulting Lender).

 



 77 

 

 

(c)            Application. Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 2.22 or Section
2.21 in respect of Letters of Credit shall be applied to the satisfaction of the
applicable Defaulting Lender’s obligation to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(d)           Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this Section
2.22 following (i) the elimination of such Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender) or (ii) the
determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.21, the
Person providing Cash Collateral and the Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.

 

2.23         Pre-Funding of Ellie Mae Acquisition Date Borrowings.
Notwithstanding any provision in this Agreement to the contrary, if the Borrower
requests an Ellie Mae Borrowing, the Borrower may make a Pre-Closing Funding
Election by specifying such election in the Notice of Borrowing delivered in
respect of such Revolving Loans (which Notice of Borrowing shall also specify
the anticipated Ellie Mae Acquisition Date). Such Notice of Borrowing shall be
delivered (i) not later than 12:00 noon, Charlotte, North Carolina time, three
Business Days prior to the Pre-Closing Funding Date, for Revolving Loans to be
comprised of LIBOR Loans, and (ii) not later than 12:00 noon, Charlotte, North
Carolina time, on the Pre-Closing Funding Date for Revolving Loans to be
comprised of Base Rate Loans. If a Pre-Closing Funding Election has been made,
subject solely to the satisfaction, or waiver in accordance with the terms of
this Agreement, of each of the conditions set forth in Section 3.3 other than
the Ellie Mae Acquisition Related Conditions, each Lender shall, not later than
1:00 p.m., Charlotte, North Carolina time, on the requested Pre-Closing Funding
Date set forth in the Notice of Borrowing, fund into the Pre-Closing Funding
Account an amount, in immediately available funds, equal to the amount of the
Revolving Loan or Revolving Loans to be made by such Lender (such amounts, the
“Pre-Closing Funded Amount”) pursuant to the applicable Notice of Borrowing.
Each Lender authorizes the Administrative Agent to release all amounts deposited
by the Lenders into the Pre-Closing Funding Account and make such funds
available to the Borrower on the Ellie Mae Acquisition Date subject solely to
the satisfaction (or waiver in accordance with the terms of this Agreement) of
the Ellie Mae Acquisition Related Conditions, whereupon the Administrative Agent
will make the Pre-Closing Funded Amount available to the Borrower in accordance
with Section 2.3 and in like funds as received by the Administrative Agent.
Interest shall accrue on the Pre-Closing Funded Amount from and including the
Pre-Closing Funding Date as if the Pre-Closing Funded Amount had been advanced
to the Borrower as one or more Revolving Loans hereunder, and no commitment fees
pursuant to Section 2.9(a)(iii) or 2.9(a)(iv) shall accrue on any date on which
the Pre-Closing Funded Amount is held in the Pre-Closing Funding Account in
respect of the applicable Commitment of any Lender attributable to the portion
of the Pre-Closing Funded Amount funded by such Lender. In the event the
satisfaction (or waiver in accordance with the terms of this Agreement) of all
conditions set forth in Section 3.3 does not occur by 1:00 p.m., Charlotte,
North Carolina time, on or before the date that is three Business Days after the
anticipated Ellie Mae Acquisition Date specified in the Notice of Borrowing (or
such longer period not to exceed three Business Days as may be agreed between
the Borrower and the Administrative Agent in the event of a delay in the
anticipated Ellie Mae Acquisition Date) (the “Return Date”), the Pre-Closing
Funded Amount shall be returned to the respective Lenders on the Return Date,
and the Borrower shall simultaneously therewith pay interest accrued thereon
from the Pre-Closing Funding Date to the Return Date, together with any amounts
due thereon pursuant to Section 2.17, calculated as if the return of such funds
was a prepayment of Loans in an equal principal amount on the Return Date;
provided that for the avoidance of doubt and notwithstanding anything to the
contrary in this Agreement, if the entire Pre-Closing Funded Amount has been
returned to the Lenders in accordance with this sentence, the Borrower shall not
be prohibited from submitting a subsequent Notice of Borrowing in respect of
Revolving Loans to be used to (i) finance a portion of the consideration paid by
the Borrower to consummate the Ellie Mae Acquisition, (ii) refinance certain
existing Indebtedness of Ellie Mae and its Subsidiaries, and/or (iii) pay fees,
costs, commissions and expenses in connection with each of the foregoing, in
accordance with Section 2.2 or this Section 2.23. For the avoidance of doubt,
(x) the funding of the Pre-Closing Funded Amount shall not constitute a
Borrowing of Loans by the Borrower until such amount has been released to the
Borrower on the Ellie Mae Acquisition Date in accordance with this Section 2.23,
and (y) any return of the Pre-Closing Funded Amount to the Lenders in accordance
with this Section 2.23 shall not constitute a prepayment of any Revolving Loans.

 



 78 

 

 

ARTICLE III 

 

CONDITIONS OF BORROWING

 

3.1           [Reserved]..

 

3.2           Conditions of All Borrowings. The obligation of each Lender to
make any Loans hereunder (excluding Revolving Loans made for the purpose of
repaying Refunded Swingline Loans pursuant to Section 2.2(e) or for the purpose
of paying unpaid Reimbursement Obligations pursuant to Section 2.19(e)), and the
obligation of the Issuing Lender to issue, extend, increase or renew any Letters
of Credit hereunder, is subject to the satisfaction of the following conditions
precedent on the relevant Borrowing Date:

 

(a)            The Administrative Agent shall have received a Notice of
Borrowing in accordance with Section 2.2(b), or (together with the applicable
Swingline Lenders) a Notice of Swingline Borrowing in accordance with Section
2.2(d) or (together with the Issuing Lender) a Letter of Credit Notice in
accordance with Section 2.19(b), as applicable;

 

(b)           Each of the representations and warranties of the Borrower
contained in Article IV (except the representations set forth in Sections 4.5
and 4.8 which shall only be made on the Closing Date) and in the other Credit
Documents qualified as to materiality shall be true and correct and those not so
qualified shall be true and correct in all material respects, in each case on
and as of such Borrowing Date (including the Closing Date, in the case of the
any Loans made on the Closing Date hereunder) or such date of issuance,
extension, increase or renewal of a Letter of Credit with the same effect as if
made on and as of such date, both immediately before and after giving effect to
the Loans to be made or the Letter of Credit to be issued, extended, increased
or renewed on such date (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct as of such date);
and

 



 79 

 

 

(c)           No Default or Event of Default shall have occurred and be
continuing on such date, both immediately before and after giving effect to the
Loans to be made or Letter of Credit to be issued, extended, increased or
renewed on such date.

 

Each giving of a Notice of Borrowing, a Notice of Swingline Borrowing or a
Letter of Credit Notice, and the consummation of each Borrowing or issuance,
extension, increase or renewal of a Letter of Credit, shall be deemed to
constitute a representation by the Borrower that the statements contained in
Sections 3.2(b) and 3.2(c) are true, both as of the date of such notice or
request and as of the relevant Borrowing Date or date of issuance, extension,
increase or renewal.

 

3.3           Conditions of Borrowing for Ellie Mae Acquisition. Notwithstanding
anything to the contrary contained herein (including in Section 3.2) or in any
other Credit Document, the obligation of each Lender (i) to make any Revolving
Loans as a portion of an Ellie Mae Borrowing is subject to the satisfaction (or
waiver by the Administrative Agent) of the following conditions precedent, and
only the following conditions precedent, on the relevant Borrowing Date, and
(ii) to pre-fund any Revolving Loans as a portion of an Ellie Mae Borrowing is
subject to the satisfaction (or waiver by the Administrative Agent) of the
following conditions precedent, and only the following conditions precedent (in
each case in this clause (ii), other than the Ellie Mae Acquisition Related
Conditions), on the Pre-Closing Funding Date:

 

(a)           The Borrowing of such Loans shall occur on the Ellie Mae
Acquisition Date, which shall be on or before the earlier to occur of (i) the
termination or expiration of the Ellie Mae Acquisition Agreement in accordance
with its terms, and (ii) the “Outside Date” (as defined in the Ellie Mae
Acquisition Agreement as in effect on August 6, 2020) as such date may be
extended in accordance with the Ellie Mae Acquisition Agreement as in effect on
August 6, 2020 (but in any event not later than August 6, 2021);

 

(b)           The Administrative Agent shall have received a certificate of the
chief financial officer of the Borrower as to the solvency of the Borrower and
its Subsidiaries, on a consolidated basis, after giving effect to the Ellie Mae
Transactions, in the form of Exhibit F;

 

(c)           Since the date of the Ellie Mae Acquisition Agreement, no “Company
Material Adverse Effect” (as defined in the Ellie Mae Acquisition Agreement)
shall have occurred that is continuing as of the Ellie Mae Acquisition Date;

 

(d)           The Ellie Mae Acquisition shall have been consummated
substantially concurrently with the Borrowing of such Loans, and substantially
in accordance with the terms and conditions of the Ellie Mae Acquisition
Agreement without giving effect to any waiver, modification or consent
thereunder that is materially adverse to the Lenders or the Seventh Amendment
Initial Arranger (as reasonably determined by the Seventh Amendment Initial
Arranger) unless approved by the Seventh Amendment Initial Arranger (which
approval shall not be unreasonably withheld, conditioned or delayed), it being
understood and agreed that, without limiting the generality of the foregoing,
(1) any decrease in the Ellie Mae Acquisition consideration shall not be
materially adverse to the Lenders or the Seventh Amendment Initial Arranger, (2)
any increase in the purchase price shall not be materially adverse to the
Lenders or the Seventh Amendment Initial Arranger so long as such increase is
funded solely by an increase in the amount of the Capital Stock of the Borrower
issued to the equityholder of Ellie Mae as consideration for the Ellie Mae
Acquisition and (3) any change to the definition of “Company Material Adverse
Effect” or the “Xerox” provisions shall be deemed to be a modification which is
materially adverse to the Lenders and the Seventh Amendment Initial Arranger;

 



 80 

 

 

(e)           The representations and warranties made by or with respect to
Ellie Mae and its Subsidiaries in the Ellie Mae Acquisition Agreement as are
material to the interests of the Lenders shall be true and correct, but only to
the extent that the Borrower or any of its Affiliates has the right to terminate
its obligations under the Ellie Mae Acquisition Agreement, or to decline to
consummate the Ellie Mae Acquisition pursuant to the Ellie Mae Acquisition
Agreement, as result of a breach of any such representations and warranties or
any such representations and warranties not being accurate (in each case,
determined without regard to any notice requirement). The representations and
warranties of the Borrower set forth in Sections 4.1(i), 4.1(ii) (but only with
respect to the Borrower’s power and authority to execute, deliver and perform
the Credit Documents to which it is a party), 4.2, 4.3 (but only with respect to
clause (i) therein), 4.7, 4.11, 4.12 (but only with respect to the Borrower’s
use of proceeds) and 4.13 shall be true and correct in all material respects
(except that any representation and warranty qualified as to materiality or
Material Adverse Effect shall be true and correct in all respects);

 

(f)            No Event of Default under Section 8.l(a), 8.l(f) or 8.l(g), nor
any “event of default” or similar condition under the Bridge Facility, the Term
Loan Facility, or any other Indebtedness in excess of the Threshold Amount in
the aggregate (but only insofar as such “event of default” or similar condition
relates to bankruptcy or insolvency, or the nonpayment of principal, interest or
fees) shall have occurred and be continuing on such date, both immediately
before and immediately after giving effect to the Loans to be made on such date;

 

(g)           On the Ellie Mae Acquisition Date, after giving effect to the
Ellie Mae Transactions, the obligations of Ellie Mae, Inc. and its subsidiaries
under (i) that certain Senior Secured First Lien Credit Agreement, dated as of
April 17, 2019 (as amended by the First Incremental Amendment to Senior Secured
First Lien Credit Agreement, dated as of November 1, 2019), among Ellie Mae,
Inc., as borrower, EM Eagle Purchaser, LLC, a Delaware limited liability company
(“Holdings”), the lenders from time party thereto, and Jefferies Finance LLC, as
administrative agent, collateral agent and an L/C issuer, and (ii) that certain
Senior Secured Second Lien Credit Agreement, dated as of April 17, 2019, among
Ellie Mae, Inc., as borrower, Holdings, the lenders from time party thereto, and
Cortland Capital Market Services LLC, as administrative agent and collateral
agent, shall have been repaid in full;

 

(h)           The Administrative Agent shall have received a Notice of Borrowing
in accordance with Section 2.2(b);

 

(i)            The aggregate principal of such Loans shall not exceed the
aggregate Unutilized Commitments at such time (determined without giving effect
to such Loans); and

 

(j)            All fees and (to the extent invoiced at least two Business Days
prior to the Ellie Mae Acquisition Date) expenses due to the Seventh Amendment
Initial Arranger, the Administrative Agent and the Lenders required to be paid
on the Ellie Mae Acquisition Date (including the fees and expenses of counsel
for the Seventh Amendment Initial Arranger and the Administrative Agent) will
have been paid.

 



 81 

 

 

ARTICLE IV 

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Primary Administrative Agent, the Backup Administrative Agent, the
Issuing Lender and the Lenders to enter into this Agreement and to induce the
Lenders to extend the credit contemplated hereby and the Issuing Lender to issue
Letters of Credit, the Borrower represents and warrants to the Primary
Administrative Agent, the Backup Administrative Agent and the Lenders as
follows:

 

4.1           Corporate Organization and Power. Each of the Borrower and the
Guarantors (i) is a corporation or limited company duly organized or formed,
validly existing and (in the case of the Borrower or any Domestic Subsidiary) is
in good standing under the laws of the jurisdiction of its incorporation, (ii)
has the full corporate power and authority to execute, deliver and perform the
Credit Documents to which it is or will be a party, to own and hold its property
and to engage in its business as presently conducted and (iii) is duly qualified
to do business as a foreign corporation or limited company and (in the case of
the Borrower or any Domestic Subsidiary) is in good standing in each
jurisdiction where the nature of its business or the ownership of its properties
requires it to be so qualified, except where the failure to be so qualified,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

4.2           Authorization; Enforceability. Each of the Borrower and the
Guarantors has taken all necessary corporate or limited company action to
execute, deliver and perform each of the Credit Documents to which it is a
party, and has (or on any later date of execution and delivery will have)
validly executed and delivered each of the Credit Documents to which it is a
party. This Agreement constitutes, and each of the other Credit Documents upon
execution and delivery will constitute, the legal, valid and binding obligation
of the Borrower and each Guarantor that is a party hereto or thereto,
enforceable against it in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally, by general equitable
principles or by principles of good faith and fair dealing (regardless of
whether enforcement is sought in equity or at law).

 

4.3           No Violation. The execution, delivery and performance by each of
the Borrower and the Guarantors of each of the Credit Documents to which it is a
party, and compliance by it with the terms hereof and thereof, do not and will
not (i) violate any provision of its articles or certificate of incorporation or
formation, its bylaws or operating agreement, or other applicable formation or
organizational documents, (ii) contravene any other Requirement of Law
applicable to it, (iii) conflict with, result in a breach of or constitute (with
notice, lapse of time or both) a default under any indenture, mortgage, lease,
agreement, contract or other instrument to which it is a party, by which it or
any of its properties is bound or to which it is subject or (iv) result in or
require the creation or imposition of any Lien, other than a Permitted Lien,
upon any of its properties, revenues or assets; except, in the case of clauses
(ii), (iii) and (iv) above, where such violations, conflicts, breaches, defaults
or liens, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 



 82 

 

 

4.4           Governmental and Third-Party Authorization; Permits. No consent,
approval, authorization or other action by, notice to, or registration or filing
with, any Governmental Authority, Self-Regulatory Organization, or other Person
is required as a condition to or otherwise in connection with the due execution,
delivery and performance by any of the Borrower or the Guarantors of this
Agreement or any of the other Credit Documents to which it is a party or the
legality, validity or enforceability hereof or thereof, other than (i) consents,
authorizations and filings that have been made or obtained and that are in full
force and effect and (ii) consents and filings the failure to obtain or make
which, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. The Borrower and each Subsidiary thereof is in
good standing with respect to, or has maintained in effect, all governmental
approvals, licenses, permits and authorizations necessary to conduct its
business as presently conducted and to own or lease and operate its properties,
except for those the failure to obtain which, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

4.5           Litigation. As of the Closing Date, there are no actions,
investigations, suits or proceedings pending or, to the knowledge of the
Borrower, threatened, at law, in equity or in arbitration, before any court,
other Governmental Authority, Self-Regulatory Organization, arbitrator or other
Person, (i) against or affecting the Borrower or any Subsidiary thereof or any
of their respective properties that would reasonably be expected to have a
Material Adverse Effect, except as set forth in the Form 10-K filed by the
Borrower with the SEC on February 14, 2014 (and there have been no material
adverse developments since such date in any such actions, investigations, suits
or proceedings disclosed in such Form 10-K), or (ii) with respect to this
Agreement, any of the other Credit Documents or any of the other transactions
contemplated hereby or thereby.

 

4.6           Full Disclosure. All factual information (other than information
of a general economic or industry specific nature) heretofore, contemporaneously
or hereafter furnished in writing to the Administrative Agent, any Arranger or
any Lender by or on behalf of the Borrower or any Subsidiary thereof pursuant to
this Agreement or the other Credit Documents, when taken as a whole, is or will
be true and accurate in all material respects on the date as of which such
information is dated or certified (or, if such information has been updated,
amended or supplemented, on the date as of which any such update, amendment or
supplement is dated or certified) and does not or will not omit any material
fact necessary to make the statements contained herein and therein, in light of
the circumstances under which such information was provided, taken as a whole,
not misleading; provided that, with respect to projections, budgets and other
estimates, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time.

 

4.7           Margin Regulations. Neither Borrower is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock. No proceeds of the Loans will be
used, directly or indirectly, to purchase or carry any Margin Stock, to extend
credit for such purpose or for any other purpose, in each case that would
violate or be inconsistent with Regulations T, U or X or any provision of the
Exchange Act.

 



 83 

 

 

4.8           No Material Adverse Effect. As of the Closing Date, there has been
no Material Adverse Effect since December 31, 2013, and there exists no event,
condition or state of facts that would reasonably be expected to result in a
Material Adverse Effect.

 

4.9           Financial Matters.The Borrower has heretofore furnished to the
Administrative Agent copies of (i) the audited consolidated balance sheets of
the Borrower and its Subsidiaries for the 2014 fiscal year with the related
statements of income, stockholders’ equity, comprehensive income and cash flows
for the 2014 fiscal year, together with the opinions of Ernst & Young LLP
thereon and (ii) the unaudited consolidated balance sheets of the Borrower and
its Subsidiaries as of September 30, 2015 with the related statements of income,
stockholders’ equity, comprehensive income and cash flows for the fiscal quarter
ended on that date. Such financial statements have been prepared in accordance
with GAAP and present fairly in all material respects the financial condition of
the Borrower and its Subsidiaries on a consolidated basis as of the respective
dates thereof and the results of operations of the Borrower and its Subsidiaries
on a consolidated basis for the period then ended subject, in the case of clause
(ii), to the absence of footnotes and to normal year-end audit adjustments.

 

4.10         Compliance with Laws. Each of the Borrower and its Subsidiaries has
timely filed all material reports, documents and other materials required to be
filed by it under all applicable Requirements of Law with any Governmental
Authority, has retained all material records and documents required to be
retained by it under all applicable Requirements of Law, and is otherwise in
compliance with all applicable Requirements of Law in respect of the conduct of
its business and the ownership and operation of its properties, including the
applicable rules of any Self-Regulatory Organization, except in each case to the
extent that the failure to comply therewith, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

4.11         Investment Company Act. The Borrower is not, nor is the Borrower
required to be, registered as an “investment company” under the Investment
Company Act of 1940.

 

4.12         OFAC; Anti-Terrorism Laws.

 

(a)           The Borrower and its Subsidiaries, and, to the best knowledge of
the Borrower, its Affiliates and their respective directors, officers and
employees have conducted their business in compliance with the Anti-Corruption
Laws and have instituted and maintained policies and procedures designed to
promote and achieve compliance with such laws in all material respects.

 

(b)           Neither the Borrower nor any Subsidiary, nor, to the best
knowledge of the Borrower, its Affiliates and their respective directors,
officers and employees, acting or benefiting in any capacity in connection with
the extensions of credit made available under this Agreement:

 

(i)            is a Designated Person;

 

(ii)           is a Person that is owned or controlled by a Designated Person;

 

(iii)          is located, organized or resident in a Sanctioned Country; or

 

(iv)          is now engaged in, any material dealings or transactions (1) with
any Designated Person or (2) in any Sanctioned Country.

 



 84 

 

 

(c)           Neither the making of the Loans hereunder nor the use of the
proceeds thereof will violate the PATRIOT Act, any Anti-Corruption Laws, the
Trading with the Enemy Act, or any of the foreign assets control regulations of
the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V) or any
enabling legislation or executive order relating thereto. The Borrower and each
Subsidiary thereof is in compliance in all material respects with the PATRIOT
Act and all Anti-Corruption Laws.

 

4.13         Solvency. In the event (and only in the event) that any Borrowing
is requested to be made on the Ellie Mae Acquisition Date in accordance with
Section 3.3, immediately after giving effect to the consummation of the Ellie
Mae Transactions on the applicable Borrowing Date, the Borrower and its
Subsidiaries on a consolidated basis will be solvent. For purposes of the
preceding sentence, “solvent” means that (i) the fair value of the assets of the
Borrower and it isits Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of the Borrower and its Subsidiaries on a consolidated basis; (ii)
the present fair saleable value of the property of the Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Borrower and its Subsidiaries
on a consolidated basis on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrower and its Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Ellie Mae Acquisition
Date. As of the Ellie Mae Acquisition Date, immediately after giving effect to
the consummation of the Ellie Mae Transactions, the Borrower does not intend to,
and the Borrower does not believe that it or any of its Subsidiaries will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing and amounts of cash to be received by it or any such Subsidiary and
the timing and amounts of cash to be payable on or in respect of its debts or
the debts of any such Subsidiary.

 

ARTICLE V 

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:

 



 85 

 

 

5.1           Financial Statements. The Borrower will deliver to the
Administrative Agent on behalf of the Lenders:

 

(a)           As soon as available and in any event within 45 days (or, if
earlier and if applicable to the Borrower, the quarterly report deadline under
the Exchange Act rules and regulations) after the end of each of the first three
fiscal quarters of each fiscal year, beginning with the first fiscal quarter of
fiscal year 2014, unaudited consolidated balance sheets of the Borrower and its
Subsidiaries as of the end of such fiscal quarter and unaudited consolidated
statements of income, cash flows and stockholders’ equity for the Borrower and
its Subsidiaries for the fiscal quarter then ended and for that portion of the
fiscal year then ended, in each case setting forth comparative consolidated
figures as of the end of and for the corresponding period in the preceding
fiscal year, all in reasonable detail and prepared in accordance with GAAP
(subject to the absence of notes required by GAAP and subject to normal year-end
adjustments) applied on a basis consistent with that of the preceding quarter or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such quarter; provided that any financial statements required
to be delivered as set forth above prior to December 31, 2014, shall not be
required to contain any comparative consolidated figures; and

 

(b)           As soon as available and in any event within 90 days (or, if
earlier and if applicable to the Borrower, the annual report deadline under the
Exchange Act rules and regulations) after the end of each fiscal year, beginning
with fiscal year 2014, an audited consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such fiscal year and the related audited
consolidated statements of income, cash flows and stockholders’ equity for the
Borrower and its Subsidiaries for the fiscal year then ended, including the
notes thereto, in each case setting forth comparative consolidated figures as of
the end of and for the preceding fiscal year, all in reasonable detail and (with
respect to the audited statements) certified by the independent certified public
accounting firm regularly retained by the Borrower or another independent
certified public accounting firm of recognized national standing reasonably
acceptable to the Administrative Agent, together with a report thereon by such
accountants that is not qualified as to going concern or scope of audit and to
the effect that such financial statements present fairly in all material
respects the consolidated financial condition and results of operations of the
Borrower and its Subsidiaries as of the dates and for the periods indicated in
accordance with GAAP applied on a basis consistent with that of the preceding
year or containing disclosure of the effect on the financial condition or
results of operations of any change in the application of accounting principles
and practices during such year; provided that any financial statements required
to be delivered as set forth above prior to December 31, 2014, shall not be
required to contain any comparative consolidated figures.

 

Documents required to be delivered pursuant to Sections 5.1, 5.2(a) or 5.2(b)
may be delivered electronically and, if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower provides notice to the
Lenders that such information has been posted on the Borrower’s website on the
Internet at http://ir.theice.com/sec.cfm, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; or (ii) on which such
documents are posted on the Borrower’s behalf on SyndTrak or another relevant
website, if any, to which each of the Administrative Agent and each Lender has
access; provided that (x) upon the request of the Administrative Agent or any
Lender lacking access to the internet or SyndTrak, the Borrower shall deliver
paper copies of such documents to the Administrative Agent or such Lender (until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender) and (y) the Borrower shall notify (which
may be by a facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any documents. The Administrative Agent shall have no
obligation to request the delivery of, or to maintain copies of, the documents
referred to in the proviso to the immediately preceding sentence or to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 



 86 

 

 

5.2           Other Business and Financial Information. The Borrower will
deliver to the Administrative Agent and each Lender:

 

(a)           Concurrently with each delivery of the financial statements
described in Sections 5.1(a) and 5.1(b), a Compliance Certificate with respect
to the period covered by the financial statements being delivered thereunder,
executed by a Financial Officer of the Borrower, together with a Covenant
Compliance Worksheet reflecting the computation of the financial covenants set
forth in Article VI as of the last day of the period covered by such financial
statements and containing explanatory footnotes of all pro forma adjustments and
all adjustments to Consolidated EBITDA;

 

(b)           Promptly upon the sending, filing or receipt thereof, copies of
(i) all financial statements, reports, notices and proxy statements that the
Borrower shall send or make available generally to its stockholders, (ii) all
material regular, periodic and special reports, registration statements and
prospectuses (other than on Form S-8) that the Borrower shall render to or file
with the SEC and (iii) all press releases (excluding member notes and circulars)
made available generally by the Borrower or any Subsidiary thereof to the public
concerning material developments in the business of the Borrower and its
Subsidiaries; provided that notwithstanding anything to the contrary included in
Section 5.1, the Borrower shall be deemed to have given notice to the
Administrative Agent and each Lender of the posting on the Borrower’s Internet
website of the business and financial information set forth in clauses (i), (ii)
or (iii) of this Section 5.2(b) at the time such information is posted thereon
and no further notice shall be required to be provided by the Borrower to the
Administrative Agent and the Lenders with respect thereto;

 

(c)           Promptly upon (and in any event within five Business Days after)
any Responsible Officer of the Borrower obtaining knowledge thereof, written
notice of any of the following:

 

(i)            the occurrence of any Default or Event of Default, together with
a written statement of a Responsible Officer of the Borrower specifying the
nature of such Default or Event of Default;

 

(ii)           the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting the Borrower or any of its
Subsidiaries, including any such investigation or proceeding by any Governmental
Authority or Self-Regulatory Organization (other than routine periodic regular
or day-to-day inquiries, communications, investigations or reviews), that would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and any material adverse development in any litigation or other
proceeding previously reported pursuant to Section 4.5 or this Section
5.2(c)(ii);

 

(iii)           any change in the Debt Ratings;

 



 87 

 

 

(iv)          any change in the information provided in any Beneficial Ownership
Certification previously delivered by the Borrower that would result in a change
to the list of beneficial owners identified in parts (c) or (d) of such
certification, if applicable (it being understood that disclosure of any such
change in the Borrower’s SEC filings shall be deemed to satisfy the requirements
of this Section 5.2(c)(iv)); and

 

(v)           any other matter or event that has, or would reasonably be
expected to have, a Material Adverse Effect.

 

(d)           As promptly as reasonably possible, such other information about
the business, financial condition, operations or properties of the Borrower or
any of its Subsidiaries as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request (except with
respect to information relating to communications with any Governmental
Authority or Self-Regulatory Organization with jurisdiction over any Regulated
Subsidiary).

 

5.3           Existence; Franchises; Maintenance of Properties. The Borrower
will, and will cause each of its Subsidiaries to, (i) maintain and preserve in
full force and effect its legal existence, except as expressly permitted
otherwise by Section 7.1 or 7.4, (ii) obtain, maintain and preserve in full
force and effect all other rights, franchises, licenses, permits,
certifications, approvals and authorizations required by Governmental
Authorities and Self-Regulatory Organizations necessary to the ownership,
occupation or use of its properties or the conduct of its business, except to
the extent the failure to do so would not reasonably be expected to have a
Material Adverse Effect, and (iii) keep all material properties in good working
order and condition (normal wear and tear and damage by casualty excepted);
provided that this Section 5.3 shall not prevent the Borrower or any Subsidiary
thereof from discontinuing the operation and the maintenance of any of its
properties if such discontinuance, in the judgment of the Borrower, is desirable
in or not disadvantageous to the conduct of the business of it and its
Subsidiaries.

 

5.4           Use of Proceeds. The proceeds of the Loans shall be used to
provide for working capital and general corporate purposes of the Borrower.

 

5.5           Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply in all respects with all Requirements of Law
applicable in respect of the conduct of its business and the ownership and
operation of its properties, except to the extent the failure so to comply would
not reasonably be expected to have a Material Adverse Effect.

 

5.6           Payment of Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it, upon its income or profits or upon any of its
properties, prior to the date on which penalties would attach thereto, and all
lawful claims that, if unpaid, would become a Lien (other than a Permitted Lien)
upon any of the properties of any such Person except to the extent failure to do
so would not reasonably be expected to have a Material Adverse Effect; provided,
however, that no such Person shall be required to pay any such tax, assessment,
charge, levy or claim that is being contested in good faith and by proper
proceedings and as to which such Person is maintaining adequate reserves with
respect thereto in accordance with GAAP (or, in the case of the Foreign
Subsidiaries, generally accepted accounting principles in the jurisdiction of
its organization).

 



 88 

 

 

 

5.7             Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance with respect to its assets, properties and business, against
such hazards and liabilities, of such types and in such amounts, as is
customarily maintained by companies in the same or similar businesses similarly
situated.

 

5.8             Maintenance of Books and Records; Inspection. The Borrower will,
and will cause each of its Subsidiaries to, (i) maintain adequate books,
accounts and records, in which full, true and correct entries shall be made of
all financial transactions in relation to its business and properties, and
prepare all financial statements required under this Agreement, in each case in
accordance with GAAP (or, in the case of the Foreign Subsidiaries, generally
accepted accounting principles in the jurisdiction of its organization) and in
compliance with the requirements of any Governmental Authority or
Self-Regulatory Organization having jurisdiction over it, and (ii) permit
employees or agents of the Administrative Agent or any Lender to visit and
inspect its properties and examine or audit its books, records, working papers
and accounts (except with respect to information relating to communications with
any Governmental Authority or Self-Regulatory Organization with jurisdiction
over any Regulated Subsidiary or which are confidential with respect to members
or users of such Regulated Subsidiaries), and make copies and memoranda of them,
and to discuss its affairs, finances and accounts with its officers and
employees and, upon reasonable notice to the Borrower, the independent public
accountants of the Borrower and its Subsidiaries (and by this provision the
Borrower authorizes such accountants to discuss the finances and affairs of the
Borrower and its Subsidiaries), all at such times and from time to time, upon
reasonable notice and during business hours, as may be reasonably requested;
provided that (i) all such visits shall be coordinated through the
Administrative Agent, (ii) unless a Default or Event of Default exists, no more
than one such visit during any fiscal year shall be at the expense of the
Borrower, and (iii) when a Default or Event of Default exists, the
Administrative Agent may do any of the foregoing at the expense of the Borrower
at any time during normal business hours and without advance notice.

 

5.9             Subsidiary Guarantors.

 

(a)               The Borrower may from time to time, with respect to any
Subsidiary of the Borrower, deliver to the Administrative Agent a Subsidiary
Guaranty to provide a guaranty of the Obligations, which shall be in a form
reasonably acceptable to the Administrative Agent, executed by such Subsidiary
of the Borrower. In connection with any such Subsidiary Guaranty, the Borrower
will deliver to the Lenders the following items:

 

(i)                an opinion of counsel (who may be in-house counsel for the
Borrower) addressed to the Administrative Agent and the Lenders, substantially
to the effect that such Subsidiary Guaranty by such Person has been duly
authorized, executed and delivered and that such Subsidiary Guaranty constitutes
the legal, valid and binding obligation of such Person enforceable in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and addressing such other matters as the
Administrative Agent shall reasonably request to the extent permitted by
Requirements of Law; and

 



 89 

 

 

(ii)              (A) a copy of the certificate of incorporation (or other
charter documents) of such Subsidiary, certified as of a date that is reasonably
acceptable to the Administrative Agent by the applicable Governmental Authority
of the jurisdiction of incorporation or organization of such Subsidiary, (B) a
copy of the bylaws, articles of association or similar organizational document
of such Subsidiary, certified on behalf of such Subsidiary as of a date that is
reasonably acceptable to the Administrative Agent by the corporate secretary or
assistant secretary of such Subsidiary, (C) an original certificate of good
standing, if applicable, for such Subsidiary, issued by the applicable
Governmental Authority of the jurisdiction of incorporation or organization of
such Subsidiary and (D) copies of the resolutions of the board of directors and,
if required, stockholders or other equity owners of such Subsidiary authorizing
the execution, delivery and performance of the agreements, documents and
instruments executed pursuant to this Section 5.9, certified on behalf of such
Subsidiary by an Authorized Officer of such Subsidiary, all in form and
substance reasonably satisfactory to the Administrative Agent.

 

(b)              The Lenders agree that any Subsidiary Guarantor shall be
automatically released from any Subsidiary Guaranty upon (x) the sale,
disposition or transfer of such Subsidiary or its assets in a transaction not
prohibited by this Agreement or (y) the written request of the Borrower
(including a certification that the following conditions to release have been or
will be concurrently satisfied): (i) at the time of such release and discharge
and immediately after giving effect thereto, no Default or Event of Default
shall exist and (ii) if such Subsidiary Guarantor is NYSE, at the time of such
release and discharge, the lowest rating of any issuance by the Borrower of
senior, unsecured, long-term indebtedness for borrowed money that, immediately
after giving effect to such release and discharge, is not guaranteed by any
Person that is not also a Guarantor of the Obligations or subject to any other
credit enhancement by Standard & Poor’s Financial Services LLC and Moody’s
Investors Service, Inc. is not less than BBB- and Baa3 respectively.

 

5.10         Anti-Corruption Laws, OFAC, PATRIOT Act Compliance.

 

(a)               The Borrower shall not, and shall ensure that none of its
Subsidiaries will, knowingly use the proceeds of any Loan or Letter of Credit:

 

(i)                for any purpose which would violate the Anti-Corruption Laws;

 

(ii)              to fund, finance or facilitate any activity, business or
transaction of or with any Designated Person or in any Sanctioned Country, or
otherwise in violation of Sanctions; or

 

(iii)              in any other manner that would result in a material violation
of any applicable Sanctions by any Agent, Issuing Lender or Lender.

 



 90 

 

 

(b)              The Borrower shall not, and shall ensure that none of its
Subsidiaries will, use funds or assets obtained from transactions with or
otherwise relating to (i) Designated Persons or (ii) any Sanctioned Country, to
pay or repay any Obligation.

 

(c)              The Borrower shall, and shall ensure that each of its
Subsidiaries will:

 

(i)              conduct its business in compliance with the Anti-Corruption
Laws;

 

(ii)             maintain policies and procedures designed to promote and
achieve compliance with the Anti-Corruption Laws; and

 

(iii)            have appropriate controls and safeguards in place designed to
prevent any proceeds of any extension of credit made hereunder from being used
contrary to the representations and undertakings set forth herein.

 

(d)              The Borrower shall, and shall ensure that each of its
Subsidiaries will, comply in all material respects with all foreign and domestic
laws, rules and regulations (including the Patriot Act, foreign exchange control
regulations, foreign asset control regulations and other trade-related
regulations).

 

ARTICLE VI 

 

FINANCIAL COVENANT

 

The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:

 

6.1             Maximum Total Leverage Ratio. The Total Leverage Ratio as of the
last day of any fiscal quarter shall not be greater than the ratio of 3.50 to
1.00; provided, that, if the Ellie Mae Acquisition Date shall have occurred, the
Total Leverage Ratio as of the last day of any fiscal quarter set forth below
shall not be greater than the ratio set forth opposite such date below:

 

Date Total Leverage Ratio The last day of each of the first four fiscal quarters
ending on or after the Ellie Mae Acquisition Date 4.50:1.00 The last day of each
of the fifth through eighth fiscal quarters ending on or after the Ellie Mae
Acquisition Date 4.00:1.00 The last day of each fiscal quarter ending thereafter
3.50:1.00

 



 91 

 

 

 

provided that, (a) if the Ellie Mae Acquisition has not occurred, at any time,
and (b) if the Ellie Mae Acquisition has occurred, at any time after the later
of (x) the last day of the eighth fiscal quarter ending after the Ellie Mae
Acquisition Date, and (y) the last day of the first fiscal quarter of the
Borrower occurring after the Ellie Mae Acquisition Date as of which the Total
Leverage Ratio as of the end of such fiscal quarter has been equal to or less
than 3.50:1.00, (i) upon the consummation of a Qualified Acquisition, the
maximum Total Leverage Ratio shall increase to 4.00 to 1.00 as of the end of the
fiscal quarter in which such Qualified Acquisition is consummated and the three
full fiscal quarters immediately following the consummation of such Qualified
Acquisition (such four fiscal quarter period, the “Leverage Increase Period”),
(ii) except with respect to the first designation of a Qualified Acquisition,
the Borrower may not designate an Acquisition as a “Qualified Acquisition”
unless the Total Leverage Ratio as of the end of a single fiscal quarter of the
Borrower since the commencement of the first Leverage Increase Period has been
equal to or less than 3.50:1.00; (iii) no more than two Leverage Increase
Periods may be elected by the Borrower during the term of this Agreement; and
(iv) immediately after the end of a Leverage Increase Period, the maximum Total
Leverage Ratio as of the last day of the then applicable fiscal quarter shall
automatically revert to 3.50 to 1.00.

 

 

ARTICLE VII 

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:

 

7.1             Merger; Consolidation. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, liquidate, wind up or dissolve, or
enter into any consolidation, amalgamation, merger or other combination, except:

 

(i)             any Subsidiary of the Borrower (other than any Guarantor) may
merge, consolidate or amalgamate with, or be liquidated into, (x) the Borrower
(so long as the Borrower is the surviving or continuing entity), (y) any other
Subsidiary of the Borrower (other than any Guarantor unless the surviving or
continuing entity is a Guarantor) or (z) so long as no Event of Default has
occurred and is continuing or would result therefrom, any other Person, to the
extent such merger, consolidation or amalgamation is not prohibited by Section
7.4 and, if either Person is a Wholly Owned Subsidiary, then the surviving
Person is a Wholly Owned Subsidiary;

 

(ii)            so long as no Event of Default has occurred and is continuing or
would result therefrom, the Borrower may merge, consolidate or amalgamate with
another Person, so long as the Borrower is the surviving entity; and

 

(iii)           to the extent not otherwise permitted under the foregoing
clauses, any Subsidiary that has sold, transferred or otherwise disposed of all
or substantially all of its assets in connection with a transaction permitted
under this Agreement and/or no longer conducts any active trade or business may
be liquidated, wound up or dissolved or may otherwise cease to exist pursuant to
a transaction not prohibited by this Agreement.

 



 92 

 

 

7.2             Subsidiary Indebtedness. The Borrower will not permit or cause
any of its Subsidiaries to create, incur, assume or suffer to exist any
Indebtedness other than (without duplication):

 

(i)              Indebtedness of any Guarantor in favor of the Administrative
Agent and the Lenders incurred under this Agreement and the other Credit
Documents;

 

(ii)              accrued expenses (including salaries, accrued vacation and
other compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money, in each case to the extent constituting Indebtedness;

 

(iii)           Indebtedness of any Subsidiary of the Borrower owed to the
Borrower or any Subsidiary thereof; provided that all secured Indebtedness
permitted pursuant to this Section 7.2(iii) that is owed to any Person other
than the Borrower or a Guarantor shall be secured by Liens permitted under
Section 7.3(xiii);

 

(iv)            Indebtedness of, and secured by a Lien on cash, Cash
Equivalents, marketable securities, gold bullion or other precious metals
(including silver and, in relation to those other precious metals, as are
reasonably satisfactory to the Administrative Agent and capable of being marked
to market on a daily basis) granted by, any Clearing House Subsidiary from the
Federal Reserve Discount Window or other central bank money market operations or
other central securities depositories or external custodians or other credit
providers in support of, or related to, such Subsidiary’s clearing, depository
and settlement business, or matters reasonably related or incidental thereto, to
the extent not prohibited by applicable Governmental Authorities; provided that
any such Indebtedness is not outstanding for longer than 30 days;

 

(v)             Indebtedness of, and secured by a Lien on cash, Cash
Equivalents, marketable securities, gold bullion or other precious metals
(including silver and, in relation to those other precious metals, as are
reasonably satisfactory to the Administrative Agent and capable of being marked
to market on a daily basis) granted by, any Clearing House Subsidiary in respect
of repurchase agreements, reverse repurchase agreements, sell buy back and buy
sell back agreements, securities lending and borrowing agreements and any other
similar agreement or transaction (including Hedge Agreements) entered into by
such Clearing House Subsidiary in the ordinary course of its clearing,
depository and settlement operations, or matters reasonably related or
incidental thereto, or in the management of its liabilities; provided that the
amount of such Indebtedness outstanding at any time does not exceed the market
value of the securities or other assets sold, loaned or borrowed or otherwise
subject to such applicable agreement or transaction at such time, as the case
may be;

 



 93 

 

 

(vi)            short-term Indebtedness of, and secured by a Lien on cash, Cash
Equivalents, marketable securities, gold bullion or other precious metals
(including silver and, in relation to those other precious metals, as are
reasonably satisfactory to the Administrative Agent and capable of being marked
to market on a daily basis) granted by, any Clearing House Subsidiary in respect
of any credit facility relating to the clearing, depository and settlement
business of such Clearing House Subsidiary, and the purpose of which is to
provide funding (A) to satisfy any outstanding obligations of any suspended or
defaulted clearing member or participant (or any clearing member or participant
that could be declared suspended or defaulted) to any Clearing House Subsidiary
as provided in the applicable rules or standardized terms and conditions of the
business operated by such Clearing House Subsidiary, (B) with respect to the
transfer of positions and related margin from a suspended or defaulted clearing
member or participant to another clearing member or participant, (C) to make a
transfer in cash in respect of margin related to such suspended or defaulted
clearing member’s or participant’s positions, (D) in the event of a liquidity
constraint or default by a depositary of such Clearing House Subsidiary, (E) to
facilitate the settlement of margin transactions associated with such Clearing
House Subsidiary’s business activities or (F) for other matters reasonably
related or incidental thereto;

 

(vii)         (A) Indebtedness that may be deemed to exist pursuant to any
performance bond, surety, statutory appeal or similar obligation entered into or
incurred by any Subsidiary (x) that is a clearing house operator acting in its
capacity as a central counterparty or (y) in the ordinary course of business,
(B) contingent liabilities in respect of any indemnification, adjustment of
purchase price, noncompete, consulting, deferred compensation and similar
obligations to the extent any such obligations constitute Indebtedness, (C)
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument of a Subsidiary drawn against
insufficient funds in the ordinary course of business and (D) Indebtedness which
finances workers’ compensation, health, disability or life insurance or which
finances other employee benefits or property, casualty or liability insurance,
or self-insurance, in each case in the ordinary course of business;

 

(viii)         Indebtedness secured by Liens permitted pursuant to Sections
7.3(i) through 7.3(vii), 7.3(ix) or 7.3(xii);

 

(ix)            Indebtedness of any Guarantor; provided that all secured
Indebtedness permitted pursuant to this Section 7.2(ix) shall be secured by
Liens permitted under Section 7.3(xiii); and

 

(x)             other Indebtedness (secured or unsecured) of any Subsidiary of
the Borrower (other than any Guarantor); provided that (x) at the time any such
Indebtedness is incurred, the sum of (1) the aggregate amount of all
Indebtedness permitted pursuant to this Section 7.2(x) and (2) all Indebtedness
incurred by the Borrower or Guarantor secured by Liens permitted pursuant to
Section 7.3(xiii) shall not exceed 15% of the Consolidated Net Worth of the
Borrower and its Subsidiaries (to be determined on a Pro Forma Basis as of the
end of the most recently ended fiscal quarter of the Borrower for which
financial statements have been delivered prior to the Closing Date or pursuant
to Section 5.1(a) or 5.1(b)) and (y) all secured Indebtedness permitted pursuant
to this Section 7.2(x) shall be secured by Liens permitted under Section
7.3(xiii).

 



 94 

 

 

7.3             Liens. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, directly or indirectly, grant, create, incur, assume or
suffer to exist, any Lien upon or with respect to any part of its property or
assets, whether now owned or hereafter acquired or agree to do any of the
foregoing, other than the following (collectively, “Permitted Liens”):

 

(i)                Liens in existence on the Closing Date and set forth on
Schedule 7.3 and any extensions, renewals or replacements thereof; provided that
any such extension, renewal or replacement Lien shall be limited to all or a
part of the property that secured the Lien so extended, renewed or replaced
(plus any improvements on such property) and shall secure only those obligations
that it secures on the date hereof (and any renewals, replacements, refinancings
or extensions of such obligations that do not increase the outstanding principal
amount thereof plus any accrued interest, premium, fee and reasonable
out-of-pocket expenses payable in connection with any such extension, renewal or
replacement);

 

(ii)              Liens imposed by law, such as Liens of carriers, warehousemen,
mechanics, materialmen and landlords, incurred in the ordinary course of
business securing sums (A) not constituting borrowed money that are not overdue
by more than 90 days or (B) the validity or amount of which is being contested
in good faith by appropriate proceedings;

 

(iii)             Liens (other than any Lien imposed by ERISA, the creation or
incurrence of which would result in an Event of Default under Section 8.1(k))
incurred in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure the performance of letters of credit, bids, tenders,
statutory obligations, surety and appeal bonds, leases, public or statutory
obligations, government contracts and other similar obligations (other than
obligations for borrowed money) entered into in the ordinary course of business;

 

(iv)            Liens for taxes, assessments or other governmental charges or
statutory obligations that are not delinquent for a period of more than 30 days
or remain payable without any penalty or that are being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
in accordance with GAAP (or, in the case of the Foreign Subsidiaries, generally
accepted accounting principles in the jurisdiction of its organization), if so
required;

 

(v)              any attachment or judgment Lien not constituting an Event of
Default under Section 8.1(i);

 

(vi)            any leases, subleases, licenses or sublicenses granted by the
Borrower or any of its Subsidiaries to third parties in the ordinary course of
business and not interfering in any material respect with the business of the
Borrower and its Subsidiaries, and any interest or title of a lessor, sublessor,
licensor or sublicensor under any lease or license permitted under this
Agreement;

 

(vii)           Liens created or existing over all or any part of any Guaranty
Fund or any Regulatory Capital Assets;

 



 95 

 

 

(viii)          Liens securing Indebtedness permitted pursuant to Section
7.2(iv), 7.2(v) or 7.2(vi);

  

(ix)            Liens securing purchase money Indebtedness of the Borrower and
its Subsidiaries incurred solely to finance the acquisition, construction or
improvement of any equipment, real property or other fixed assets in the
ordinary course of business (or assumed or acquired by the Borrower and its
Subsidiaries in connection with a transaction permitted under this Agreement),
including Capital Lease Obligations, and any renewals, replacements,
refinancings or extensions thereof; provided that (x) any such Lien shall attach
to the property being acquired, constructed or improved with such Indebtedness
concurrently with or within 180 days after the acquisition (or completion of
construction or improvement) or the refinancing thereof by the Borrower or such
Subsidiary, (y) the amount of the Indebtedness secured by such Lien shall not
exceed 100% of the cost to the Borrower or such Subsidiary of acquiring,
constructing or improving the property and any other assets then being financed
solely by the same financing source and (z) any such Lien shall not encumber any
other property of the Borrower or any of its Subsidiaries except assets then
being financed solely by the same financing source;

 

(x)              statutory and common law rights of set-off and other similar
rights and remedies as to deposits of cash, securities, commodities and other
funds in favor of banks, other depositary institutions, securities or
commodities intermediaries or brokerage incurred in the ordinary course of
business;

 

(xi)            Liens (A) consisting of minor defects in title that do not
interfere with the Borrower’s or any applicable Subsidiary’s ability to conduct
its business as currently conducted and (B) arising in the ordinary course of
its business which (1) do not secure Indebtedness and (2) do not in the
aggregate materially impair the operation of the business of the Borrower and
its Subsidiaries, taken as a whole;

 

(xii)            Liens (A) existing on any asset prior to the acquisition
thereof by the Borrower or any Subsidiary and not created in contemplation of
such acquisition and (B) existing on any asset of any Person at the time such
Person is merged into or consolidated with the Borrower or any Subsidiary or
otherwise becomes a Subsidiary and not created in contemplation of such event;

 

(xiii)           Liens on assets of the Borrower and its Subsidiaries not
otherwise permitted by this Section 7.3; provided that, at the time any such
Lien is incurred, the total amount of the Indebtedness and other obligations
secured by Liens permitted under this Section 7.3(xiii) does not exceed 7.5% of
the Consolidated Net Worth of the Borrower and its Subsidiaries (to be
determined on a Pro Forma Basis as of the end of the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 5.1(a) or 5.1(b));

 

(xiv)           Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction and covering only the items being collected upon;

 



 96 

 

 

(xv)            Liens of sellers of goods to the Borrower or its Subsidiaries
arising under Article 2 of the Uniform Commercial Code in effect in the relevant
jurisdiction or similar provisions of applicable law in the ordinary course of
business;

 

(xvi)          Liens consisting of an agreement to sell, transfer or dispose of
any asset (to the extent such sale, transfer or disposition is not prohibited by
this Agreement);

 

(xvii)         Liens with respect to Capital Stock which constitute minority
investments held by the Borrower or any of its Subsidiaries other than Liens
with respect to any such Capital Stock incurred in connection with (A) any
Indebtedness specified in clauses (i), (ii) or (v) of the definition thereof or
(B) any Guaranty Obligation of any of such Indebtedness; and

 

(xviii)        Liens securing any Hedge Agreement entered into by any Clearing
House Subsidiary in the ordinary course of its clearing, deposit and settlement
operations, or matters reasonably related or incidental thereto, or in the
management of its assets and liabilities.

 

7.4             Asset Dispositions. The Borrower will not convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole, whether now owned or hereafter acquired.

 

7.5             [Reserved].Dividend Payments

 

7.6       [Reserved].. At any time that any loans made under the Ellie Mae
Bridge Facility remain outstanding, the Borrower will not, directly or
indirectly, declare or make any dividend payment, or make any other distribution
of cash, property or assets, in respect of any of its Capital Stock or any
warrants, rights or options to acquire its Capital Stock, or purchase, redeem,
retire or otherwise acquire for value any shares of its Capital Stock or any
warrants, rights or options to acquire its Capital Stock, or set aside funds for
any of the foregoing, except that the Borrower may:

 

(i)                Declare and make dividend payments or other distributions
payable solely in its Capital Stock;

 

(ii)              Declare and make dividend payments in the ordinary course of
business consistent with past practices;

 

(iii)           Make usual and customary purchases, redemptions or other
acquisitions of its Capital Stock from present or former officers, directors or
employees; and

 

(iv)            Make purchases, redemptions or other acquisitions of its Capital
Stock (including, without limitation, share repurchases pursuant to 10b5-1
trading plans) in an aggregate cash amount not exceeding $100,000,000 for all
such purchases, redemptions and acquisitions from and after the Ellie Mae
Acquisition Date.

 

 97 

 



 

ARTICLE VIII 

 

EVENTS OF DEFAULT

 

8.1             Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

 

(a)               the Borrower shall fail to pay when due (i) any principal of
any Loan or any Reimbursement Obligation, or (ii) any interest on any Loan or
other Obligation, any fee payable under this Agreement or any other Credit
Document, or (except as provided in clause (i) above) any other Obligation
(other than any Obligation under a Hedge Agreement), and (in the case of this
clause (ii) only) such failure shall continue for a period of three Business
Days;

 

(b)              the Borrower shall (i) fail to observe, perform or comply with
any condition, covenant or agreement contained in any of Section 5.2(c)(i) or
5.4, clause (i) of Section 5.3 (with respect to the Borrower) or Article VI or
VII;

 

(c)               the Borrower or the Guarantor shall fail to observe, perform
or comply with any condition, covenant or agreement contained in this Agreement
or any of the other Credit Documents other than those enumerated in Sections
8.1(a) and 8.1(b), and such failure (i) by the express terms of such Credit
Document, constitutes an Event of Default, or (ii) shall continue unremedied for
any grace period specifically applicable thereto or, if no grace period is
specifically applicable, for a period of 30 days after the earlier of (y) the
date on which a Responsible Officer of the Borrower or the Guarantor acquires
knowledge thereof and (z) the date on which written notice thereof is delivered
by the Administrative Agent or any Lender to the Borrower;

 

(d)              any representation or warranty made or deemed made by or on
behalf of the Borrower or the Guarantor in this Agreement, in any Compliance
Certificate or in any of the other Credit Documents or any other writing
furnished pursuant to any of the foregoing shall prove to have been incorrect,
false or misleading in any material respect as of the time made, deemed made or
furnished;

 

(e)               the Borrower or any Subsidiary thereof shall (A) fail to pay
when due (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise and after giving effect to any applicable notice provisions)
any principal of or interest due under any Indebtedness (other than the
Indebtedness incurred pursuant to this Agreement) having an aggregate principal
amount of at least the Threshold Amount and such amount due under such
Indebtedness shall remain outstanding beyond any applicable grace periods
provided therefor in the applicable documentation; or (B) fail to observe,
perform or comply with any condition, covenant or agreement contained in any
agreement or instrument evidencing or relating to any such Indebtedness, or any
other event shall occur or condition exist in respect thereof, and (in the case
of this clause (B) only) the effect of such failure, event or condition is to
cause (or the holder or holders of such Indebtedness (or a trustee or agent on
its or their behalf) shall have exercised a right arising as a result thereof to
cause), without regard to any subordination terms with respect thereto, such
Indebtedness to become due prior to its stated maturity or any regularly
scheduled date of payment; provided, however, that this Section 8.1(e) shall not
apply to (1) any secured Indebtedness of any Clearing House Subsidiary that is
recourse only to such Clearing House Subsidiary and its property and assets and
has not been outstanding for more than 45 days since the borrowing thereof and
(2) any unsecured Indebtedness of any Clearing House Subsidiary that is recourse
only to such Clearing House Subsidiary and has not been outstanding for more
than five Business Days since the borrowing thereof;

 



 98 

 

 

(f)                the Borrower or any Material Subsidiary shall (i) file a
voluntary petition or commence a voluntary case seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts or any other
relief under the Bankruptcy Code or under any other applicable Debtor Relief
Law, now or hereafter in effect, (ii) consent to the institution of, or fail to
controvert in a timely and appropriate manner, any petition or case of the type
described in Section 8.1(g), (iii) apply for or consent to the appointment of or
taking possession by a custodian, trustee, receiver or similar official for or
of itself or all or a substantial part of its properties or assets, (iv) fail
generally, or admit in writing its inability, to pay its debts generally as they
become due, (v) make a general assignment for the benefit of creditors or (vi)
take any corporate action to authorize or approve any of the foregoing;

 

(g)              any involuntary petition or case shall be filed or commenced
against the Borrower or any Material Subsidiary seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under the Bankruptcy Code
or under any other Debtor Relief Law, now or hereafter in effect, and such
petition or case shall continue undismissed and unstayed for a period of 60
days; or an order, judgment or decree approving or ordering any of the foregoing
shall be entered in any such proceeding;

 

(h)              [Reserved];

 

(i)                any one or more money judgments, writs or warrants of
attachment, executions or similar processes involving an aggregate amount (to
the extent not paid or fully bonded or covered by insurance as to which the
surety or insurer, as the case may be, has not denied or failed to acknowledge
coverage) in excess of the Threshold Amount shall be entered or filed against
the Borrower or any of their respective Subsidiaries or any of their respective
properties and the same shall not be paid, dismissed, bonded, vacated, stayed or
discharged within a period of 30 days or in any event later than five days prior
to the date of any proposed sale of such property thereunder;

 

(j)                a Change of Control shall have occurred;

 

(k)              any ERISA Event shall occur or exist with respect to any Plan
or Multiemployer Plan and, as a result thereof, together with all other ERISA
Events, the Borrower and its ERISA Affiliates have incurred, or would reasonably
be expected to incur, liability to any one or more Plans or Multiemployer Plans
or to the PBGC (or to any combination thereof) that would reasonably be expected
to result in a Material Adverse Effect; or

 

(l)                the Borrower or any Subsidiary thereof shall have been
notified that any of them has, in relation to a Non-U.S. Pension Plan, incurred
a debt or other liability under section 75 or 75A of the United Kingdom Pensions
Act 1995, or has been issued with a contribution notice or financial support
direction (as those terms are defined in the United Kingdom Pensions Act 2004),
or otherwise is liable to pay any other amount in respect of Non-U.S. Pension
Plans, in each case that would reasonably be expected to result in a Material
Adverse Effect.

 



 99 

 

 

8.2             Remedies: Termination of Commitments, Acceleration, etc. Upon
and at any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:

 

(a)               declare the Commitments to be terminated, whereupon the same
shall terminate; provided that, upon the occurrence of a Bankruptcy Event, the
Commitments, the Swingline Lenders’ obligation to make Swingline Loans and the
Issuing Lender’s obligation to issue Letters of Credit shall automatically be
terminated;

 

(b)              declare all or any part of the outstanding principal amount of
the Loans to be immediately due and payable, whereupon the principal amount so
declared to be immediately due and payable, together with all interest accrued
thereon and all other amounts payable under this Agreement and the other Credit
Documents, shall become immediately due and payable without presentment, demand,
protest, notice of intent to accelerate or other notice or legal process of any
kind, all of which are hereby knowingly and expressly waived by the Borrower;
provided that, upon the occurrence of a Bankruptcy Event, all of the outstanding
principal amount of the Loans and all other amounts described in this Section
8.2(b) shall automatically become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate or other notice or
legal process of any kind, all of which are hereby knowingly and expressly
waived by the Borrower;

 

(c)               appoint or direct the appointment of a receiver for the
properties and assets of the Borrower, both to operate and to sell such
properties and assets, and the Borrower, for itself and on behalf of its
Subsidiaries, hereby consents to such right and such appointment and hereby
waives any objection the Borrower or any Subsidiary may have thereto or the
right to have a bond or other security posted by the Administrative Agent on
behalf of the Lenders, in connection therewith;

 

(d)              exercise all rights and remedies available to it under this
Agreement, the other Credit Documents and applicable law; and

 

(e)               direct the Borrower to deposit (and the Borrower hereby
agrees, forthwith upon receipt of notice of such direction from the
Administrative Agent, to deposit) with the Administrative Agent from time to
time such additional amount of cash as is equal to the aggregate Stated Amount
of all Letters of Credit then outstanding (whether or not any beneficiary under
any Letter of Credit shall have drawn or be entitled at such time to draw
thereunder), such amount to be held by the Administrative Agent in the Cash
Collateral Account as security for the Letter of Credit Exposure as described in
Section 2.19(i).

 



 100 

 

 

8.3             Remedies: Setoff. Upon and at any time after the occurrence and
during the continuance of any Event of Default, each Lender, the Issuing Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, the Issuing Lender or any
such Affiliate to or for the credit or the account of the Borrower (other than
customer deposits, security deposits and other monies, instruments and accounts
held by the Borrower in trust for or for the benefit of others) against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Credit Document to such Lender, the Issuing Lender or
such Affiliate, irrespective of whether or not such Lender, the Issuing Lender
or such Affiliate shall have made any demand under this Agreement or any other
Credit Document and although such obligations of the Borrower may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender or the
Issuing Lender different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Lender, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the Issuing Lender and their respective
Affiliates under this Section 8.3 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Lender or their
respective Affiliates may have. Each Lender and the Issuing Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

ARTICLE IX 

 

THE ADMINISTRATIVE AGENT

 

9.1             Appointment and Authority. Each of the Lenders (for purposes of
this Article IX, references to the Lenders shall also mean each of Wells Fargo
and BofA as a Swingline Lender) hereby irrevocably appoints the Administrative
Agent and the Multicurrency Agent hereunder and under the other Credit
Documents, and authorizes each of the Agents to take such actions on its behalf
and to exercise such powers as are delegated to the Agents by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX are solely for the benefit of the
Agents and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.It is understood and agreed that the use
of the term “agent” herein or in any other Credit Documents (or any other
similar term) with reference to the Administrative Agent or the Multicurrency
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties. For purposes of
this Section 9.1, the term “Administrative Agent” shall include both the Primary
Administrative Agent and the Backup Administrative Agent.

 

9.2             Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 



 101 

 

 

9.3             Exculpatory Provisions. The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents, and each of their duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, each of the Agents:

 

(a)               shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(b)              shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that such Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Credit Documents); provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Credit Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

(c)               shall not, except as expressly set forth herein and in the
other Credit Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity.

 

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.5 and 8.2) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgement. Each Agent shall be deemed
not to have knowledge of any Default or Event of Default unless and until notice
describing such Default or Event of Default is given to the Administrative Agent
by the Borrower or a Lender.

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 



 102 

 

 

No Agent shall be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Ineligible Assignees. Without limiting the generality of the
foregoing, no Agent shall (x) be obligated to ascertain, monitor or inquire as
to whether any Lender or Participant or prospective Lender or Participant is an
Ineligible Assignee or (y) have any liability with respect to or arising out of
any assignment or participation of Loans, or disclosure of confidential
information in reliance upon Sections 10.12(iv) or (vi) by such Agent, to any
Ineligible Assignee.

 

9.4             Reliance by Administrative Agent. Each Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the applicable Agent may presume
that such condition is satisfactory to such Lender or the Issuing Lender unless
such Agent shall have received notice to the contrary from such Lender or the
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.5             Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Credit
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent. No Agent shall be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

 



 103 

 

 

9.6             Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the
Borrower.Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States; provided that if such bank is
not a Lender or an Affiliate of a Lender, the Borrower shall have the right to
consent to such appointment (such consent to not be unreasonably withheld). If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may (but shall not be obligated to), on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the Administrative Agent on behalf
of the Lenders under any of the Credit Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent (other
than as provided in Section 2.16(j) and other than any rights to indemnity
payments or other amounts owed to the retiring Administrative Agent as of the
effective date of its resignation), and the retiring Administrative Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Credit Documents (if not already discharged therefrom as provided above in
this Section 9.6). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article and Section 10.1 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring Administrative Agent was acting
as Administrative Agent and (ii) after such resignation for as long as any of
them continues to act in any capacity hereunder or under the other Credit
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

 

9.7             Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon any
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.8             No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Co-Syndication AgentAgents,
Co-Documentation Agents or other agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

 

9.9             Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or Reimbursement Obligation shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 



 104 

 

 

(a)               to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, Reimbursement
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Lender and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Issuing Lender and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Issuing
Lender and the Administrative Agent under Sections 2.9 and 10.1) allowed in such
judicial proceeding; and

 

(b)              to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.9 and 10.1.

 

Notwithstanding anything in this Section 9.9 to the contrary, nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the Issuing Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the Issuing Lender or to authorize
the Administrative Agent to vote in respect of the claim of any Lender or the
Issuing Lender in any such proceeding.

 

9.10         Guaranty Matters; Ineligible Assignees Letter Agreement. The
Lenders irrevocably authorize the Administrative Agent, at its option and in its
discretion:

 

(a)               To release any Guarantor from its obligations under any
Subsidiary Guaranty as required under Section 5.9. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor from its
obligations under any Subsidiary Guaranty pursuant to this Section 9.10.

 

(b)              To consent to any amendment or modification to the Ineligible
Assignees Letter Agreement on the date five Business Days after notice of such
amendment or modification unless at least three Lenders (including, if
applicable, Wells Fargo in its capacity as a Lender) that are not Affiliates of
each other holding in the aggregate more than 25% of the Revolving Credit
Exposures and Unutilized Commitments (or, after the termination of the
Commitments, Revolving Credit Exposures) have notified the Administrative Agent
of their objection to such amendment or modification prior to the expiration of
such five Business Day period.

 



 105 

 

 

9.11         Swingline Lender. The provisions of this Article IX (other than
Section 9.2) shall apply to the Administrative Agent in its capacity as a
Swingline Lender mutatis mutandis to the same extent as such provisions apply to
the Administrative Agent.

 

9.12         Replacement of Impaired Agent. If, at any time, during a Wells
Fargo Unavailability Period, the Backup Administrative Agent becomes a
Defaulting Lender, each Lender hereby agrees that, upon written notice from the
Borrower to the Lenders, the Borrower shall have the right, upon written notice
to the Lenders, to appoint as a successor Backup Administrative Agent any Lender
that has an office in the United States and that agrees, in its sole discretion
at such time, to become the Backup Administrative Agent, and such successor
Backup Administrative Agent shall be entitled to all of the rights, powers,
privileges and duties of the Backup Administrative Agent and the removed Backup
Administrative Agent shall be discharged from all of its duties as Backup
Administrative Agent hereunder and under the other Credit Documents. The
Administrative Agent hereby agrees to provide to the Borrower from time to time
at the Borrower’s request a list (which may be in electronic form) setting out
the names of the Lenders as of the date of such request, their respective
Commitments, and the information on record with the Administrative Agent for
delivering notices to the Lenders in accordance with Section 10.4. Nothing in
this Section 9.11 shall constitute a waiver or release by the Borrower of any
claims it may have hereunder or under the other Credit Documents arising from
any Administrative Agent becoming a Defaulting Lender.

 

9.13         Backup Administrative Agent.

 

(a)               Notwithstanding anything to the contrary contained in this
Agreement or any of the other Credit Documents:

 

(i)                during any Wells Fargo Availability Period, (A) all actions
to be taken by the Administrative Agent under the Credit Documents will be taken
by Wells Fargo in its capacity as the Primary Administrative Agent; (B) BofA
will have no liability, and the other parties to this Agreement hereby release
BofA from all liability, for any actions taken during this time by Wells Fargo
in its capacity as the Primary Administrative Agent; and (C) if the Borrower or
the Required Lenders make the determination referred to in clause (a) of the
definition of the term “Wells Fargo Unavailability Period,” then the Borrower or
the Required Lenders, as applicable, shall as promptly thereafter as is
reasonably practicable notify each of the other parties to this Agreement of
such determination and of the starting date of such Wells Fargo Unavailability
Period;

 

(ii)              during any Wells Fargo Unavailability Period, (A) all actions
to be taken by the Administrative Agent under the Credit Documents will be taken
by BofA in its capacity as the Backup Administrative Agent; (B) Wells Fargo will
have no liability, and the other parties to this Agreement hereby release Wells
Fargo from all liability, for any actions taken during this time by BofA in its
capacity as the Backup Administrative Agent; and (C) if both the Borrower and
the Required Lenders determine in their reasonable discretion (x) that Wells
Fargo is able to perform all the services required of it in its capacity as the
Primary Administrative Agent and (y) that Wells Fargo is not a Defaulting
Lender, then the Borrower and the Required Lenders shall as promptly thereafter
as is reasonably practicable notify each of the other parties to this Agreement
of such determination and of the ending day of the Wells Fargo Unavailability
Period.

 



 106 

 

 

(b)              During the time between the giving of the notice of the
determination referred to in clause (b) of the definition of the term “Wells
Fargo Unavailability Period” and the end of the Wells Fargo Unavailability
Period, all parties shall work together to facilitate a smooth transition of
responsibility back to the Primary Administrative Agent.

 

(c)               Without limiting any other provision contained in any of the
Credit Documents, each of the parties to this Agreement agrees to execute and
deliver any and all further documents, agreements and instruments, and take all
further actions, that any of the other parties to this Agreement may reasonably
request in writing from time to time in order to effectuate this Section 9.13,
including for the Primary Administrative Agent and the Backup Administrative
Agent to keep the other reasonably informed to facilitate one replacing the
other at the start or end of any Wells Fargo Unavailability Period.

 

(d)              If any of the Primary Administrative Agent, the Backup
Administrative Agent or the Borrower from time to time reasonably requests in
writing a test of the mechanism for the replacement of the Primary
Administrative Agent with the Backup Administrative Agent, and vice versa, each
of the parties to this Agreement agrees to reasonably cooperate with the other
parties hereto to perform such test, all at the sole cost and expense of the
Borrower.

 

(e)               Notwithstanding anything to the contrary herein or in any
other Credit Document, any amendment to or waiver of (i) any provision of this
ARTICLE IX, (ii) the definition of “Administrative Agent,” “Wells Fargo
Availability Period” or “Wells Fargo Unavailability Period” or (iii) any other
provision in this Agreement or any other Credit Document that, in the case of
clauses (i), (ii) or (iii), affects the rights or duties of the Primary
Administrative Agent or Backup Administrative Agent shall require the consent of
the Primary Administrative Agent and/or the Backup Administrative Agent, as
applicable.

 

ARTICLE X 

 

MISCELLANEOUS

 

10.1         Expenses; Indemnity; Damage Waiver.

 

(a)               The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Agents, the Arrangers and their
respective Affiliates (including the reasonable fees, charges and disbursements
of counsel for the Primary Administrative Agent, the Backup Administrative Agent
and the Arrangers), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by the Agents or any
Lender (including the reasonable and documented fees, charges and disbursements
of any counsel for the Agents or any Lender), in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section 10.1, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans, (iii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, and (iv) any civil penalty or fine assessed by OFAC against, and all
reasonable and documented costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, any Agent or any
Lender as a result of conduct of the Borrower that violates a sanction enforced
by OFAC.

 



 107 

 

 

(b)              The Borrower shall indemnify each Agent (and any sub-agent
thereof), the Arrangers, each Lender, and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages
(including special, direct consequential or punitive damages), liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any Subsidiary thereof
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Substances on or from any property owned or
operated by the Borrower or any Subsidiary thereof, or any Environmental Claim
related in any way to the Borrower or any Subsidiary thereof, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent (x) that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, (y)
resulting from a claim brought the Borrower or any Subsidiary thereof against
such Indemnitee for a breach in bad faith of such Indemnitee’s obligations under
this Agreement or any other Credit Document, if the Borrower or such Subsidiary
has obtained a final nonappealable judgment of a court of competent jurisdiction
finding a breach in bad faith by such Indemnitee, or (z) arising from any
dispute solely among Indemnitees, other than (A) any claims against any Agent,
any Arranger or any other titled agent in fulfilling its role as an agent
hereunder and (B) any claims arising out of any act or omission on the part of
the Borrower or any of its Affiliates or Subsidiaries. This Section 10.1(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)               To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section 10.1(a) or 10.1(b) to be paid
by it to any Agent (or any sub-agent thereof), each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) such Lender’s proportion
(based on the percentages as used in determining the Required Lenders as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against any Agent (or any such sub-agent) in its capacity as such,
or against any Related Party of any of the foregoing acting for such Agent (or
any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this Section 10.1(c) are subject to the provisions of Section
2.3(c).

 



 108 

 

 

(d)              To the fullest extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against any IndemniteeAgent (or
any sub-agent thereof), the Arrangers, any Lender, or any Related Party of any
of the foregoing persons (each such person being called a “Released Person”), on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No IndemniteeReleased Person shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems (including IntraLinks, SyndTrak or similar systems) in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby, except as a result of such IndemniteeReleased
Person’s gross negligence, willful misconduct or breach in bad faith of its
obligations hereunder, in each case, as determined by a court of competent
jurisdiction by final and nonappealable judgment.

 

(e)               To the fullest extent permitted by applicable law, each Agent,
the Arrangers, each Lender, and each Related Party of any of the foregoing
persons shall not assert, and hereby waives, any claim against any Credit Party,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or the transactions contemplated
hereby or thereby; provided that the foregoing shall not in any way limit the
Credit Parties’ or Lenders’ respective indemnification obligations hereunder,
including under Section 10.1(b) and 10.1(c), respectively.

 

(f)                All amounts due under this Section 10.1 shall be payable by
the Borrower upon demand therefor.

 

10.2         Governing Law; Submission to Jurisdiction; Waiver of Venue; Service
of Process.

 

(a)               This Agreement and the other Credit Documents shall (except as
may be expressly otherwise provided in any Credit Document) be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules); provided that
each Letter of Credit shall be governed by, and construed in accordance with,
the laws or rules designated in such Letter of Credit or application therefor
or, if no such laws or rules are designated, the International Standby Practices
of the International Chamber of Commerce, as in effect from time to time (the
“ISP”), and, as to matters not governed by the ISP, the laws of the State of New
York (including Sections 5-1401 and 5-1402 of the New York General Obligations
Law, but excluding all other choice of law and conflicts of law rules).

 



 109 

 

 

 

(b)              The Borrower irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the state and federal
courts sitting in the Borough of Manhattan in the State of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Credit Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such state court or, to the fullest
extent permitted by applicable law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any Credit
Document shall affect any right that the Administrative Agent, any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against the Borrower or any of their respective
properties in the courts of any jurisdiction.

 

(c)               The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Credit Document in any court referred
to in Section 10.2(b). Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)              Each party hereto irrevocably consents to service of process in
the manner provided for notices in Section 10.4. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.

 

10.3         Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.3.

 

10.4         Notices; Effectiveness; Electronic Communication.

 

(a)               Except in the cases of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
10.4(b)), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

 

(i)                if to the Borrower, the Primary Administrative Agent, the
Backup Administrative Agent, any Multicurrency Agent or the Issuing Lender, to
it at the address (or facsimile number) specified for such Person on Schedule
1.1(a); and

 

(ii)              if to any Lender, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.4(b) shall be effective as provided in Section 10.4(b).

 

(b)              Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. Each of the Administrative Agent and the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communication pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement) (provided that, if such notice
or other communication is not sent during the normal business hours of the
recipient, then such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient) and (ii)
notices or other communications posted to an internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 



 110 

 

 

(c)               Any party hereto may change its address or facsimile number
for notices and other communications hereunder by notice to the other parties
hereto (except that each Lender need not give notice of any such change to the
other Lenders in their capacities as such).

 

10.5         Amendments, Waivers, etc. No amendment, modification, waiver or
discharge or termination of, or consent to any departure by the Borrower from,
any provision of this Agreement or any other Credit Document shall be effective
unless in a writing signed by the Required Lenders (or by the Administrative
Agent at the direction or with the consent of the Required Lenders), and then
the same shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment,
modification, waiver, discharge, termination or consent shall:

 

(a)               unless agreed to by each Lender directly affected thereby, (i)
reduce or forgive the principal amount of any Loan or Reimbursement Obligation,
reduce the rate of or forgive any interest thereon (provided that only the
consent of the Required Lenders shall be required to waive the applicability of
any post-default increase in interest rates), or reduce or forgive any fees
hereunder (other than fees payable to the Administrative Agent or the Arrangers
for their own accounts), (ii) waive, extend or postpone the final scheduled
maturity date or any other scheduled date for the payment of any principal of or
interest on any Loan (including any scheduled date for the mandatory termination
of any Commitments), or waive, extend or postpone the time of payment of any
fees hereunder (other than fees payable to the Administrative Agent or the
Arrangers for their own accounts), or waive, extend or postpone the time of
payment of any Reimbursement Obligation or any interest thereon, or waive,
extend or postpone the expiry date of any Letter of Credit beyond the Letter of
Credit Maturity Date, or (iii) increase any Commitment of any such Lender over
the amount thereof in effect or extend the maturity thereof (it being understood
that a waiver of any condition precedent set forth in Section 3.2 or of any
Default or Event of Default or mandatory termination of the Commitments, if
agreed to by the Required Lenders, Required Dollar Revolving Lenders, Required
Multicurrency Revolving Lenders or all Lenders (as may be required hereunder
with respect to such waiver), shall not constitute such an increase);

 

(b)              unless agreed to by all of the Lenders, (i) reduce the
percentage of the aggregate Commitments or of the aggregate unpaid principal
amount of the Loans, or the number or percentage of Lenders, that shall be
required for the Lenders or any of them to take or approve, or direct the
Administrative Agent to take, any action hereunder or under any other Credit
Document (including as set forth in the definition of “Required Lenders”), (ii)
change any other provision of this Agreement or any of the other Credit
Documents requiring, by its terms, the consent or approval of all the Lenders
for such amendment, modification, waiver, discharge, termination or consent,
(iii) [Reserved] or (iv) change or waive any provision of Section 2.12(e) or
2.14, any other provision of this Agreement or any other Credit Document
requiring pro rata treatment of any Lenders, or this Section 10.5;

 

(c)               change any provisions of any Credit Document in a manner that
by its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of any Class differently than those of Lenders holding Loans of
any other Class without the written consent of the requisite percentage in
interest of each affected Class of Lenders (i.e., the Required Dollar Revolving
Lenders or the Required Multicurrency Revolving Lenders, as applicable); and

 

(d)              unless agreed to by each Multicurrency Revolving Lender, amend
the definition of Foreign Currency;

 

provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any other Credit Document relating to the Dollar L/C Commitment, the
Multicurrency L/C Commitment or any Letter of Credit issued or to be issued by
it, (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swingline Lender in addition to the Lenders required above, affect the
rights or duties of the Swingline Lender under this Agreement, (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Credit Document, (iv) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (v) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and the Required Dollar Revolving Lenders
or the Required Multicurrency Revolving Lenders, as applicable, (vi) the
Administrative Agent and the Borrower shall be permitted to amend any provision
of the Credit Documents (and such amendment shall become effective without any
further action or consent of any other party to any Credit Document if the same
is not objected to in writing by the Required Lenders within five Business Days
after notice thereof) if the Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision and (vii) the Ineligible Assignees
Letter Agreement may be amended in accordance with Section 9.10(b).
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 



 111 

 

 

Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.

 

Notwithstanding anything to the contrary in this Section 10.5, The
Administrative Agent (and, if applicable, the Borrower) may, without the consent
of any Lender, enter into amendments or modifications to this Agreement or any
of the other Credit Documents in order to implement any Benchmark Replacement or
any Benchmark Replacement Conforming Changes or otherwise effectuate the terms
of Section 2.15(h) in accordance with the terms of Section 2.15(h).

 

10.6         Successors and Assigns.

 

(a)               The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that neither Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 10.6(b), (ii) by way of
participation in accordance with the provisions of Section 10.6(d) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.6(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.6(d) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)              Any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans (including for purposes of this Section
10.6(b), participations in Swingline Loans and Letters of Credit) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                The prior written consent of the Administrative Agent, each
Swingline Lender, the Issuing Lender and the Borrower (such consent not to be
unreasonably withheld or delayed) is obtained, except that

 

(A)            the consent of the Borrower shall not be required if (x) an Event
of Default pursuant to Section 8.1(a), 8.1(f) or 8.1(g) has occurred and is
continuing at the time of such assignment; (y) with respect to any assignment by
such Lender of any of its rights and obligations other than its obligations to
make Swingline Loans, such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; or (z) with respect to any assignment by such Lender of any
if its obligations to make Swingline Loans, such assignment is to a Swingline
Lender of the applicable Class or an Affiliate or Approved Fund of any such
Swingline Lender; provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof; and

 

(B)             the consent of the Administrative Agent shall not be required
for assignments in respect of a Commitment if such assignment is to a Person
that is a Revolving Lender or an Affiliate of a Revolving Lender;

 

(ii)              (A)in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans of a Class at the time owing
to it or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned, and (B) in any case not
described in clause (A) above, the aggregate amount of the Commitment of a Class
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of a Class of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, in the case of any assignment in respect of a Commitment
of a Class (which for this purpose includes Revolving Loans of such Class
outstanding), in any case, treating assignments to two or more Approved Funds
under common management as one assignment for purposes of the minimum amounts,
unless each of the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);

 



 112 

 

 

(iii)           (x) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or Commitment of a Class assigned and
(y) if the applicable assignee so agrees, any assignment, whether partial or
complete, by an assigning Lender who is obligated to make Swingline Loans under
Section 2.2 or who has any Swingline Loans outstanding at the time it assigns
any of its rights and obligations under this Agreement with respect to its Loans
or Commitment of a Class shall include the assignment of a proportionate part of
(1) its obligations to make Swingline Loans of such Class under Section 2.2, if
any, and (2) its outstanding Swingline Loans of such Class, if any;

 

(iv)            the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender of the applicable Class, shall deliver to the Administrative Agent an
Administrative Questionnaire;

 

(v)              no such assignment shall be made to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries;

 

(vi)            no such assignment shall be made to a natural person (or a
holding company, investment vehicle or trust owned or created for the primary
benefit of a natural person) or a Defaulting Lender; and

 

(vii)         no such assignment shall be made to any Ineligible Assignee.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.15(a), 2.15(b), 2.16, 2.17 and 10.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. If requested by or on behalf of the assignee, the Borrower, at its
own expense, will execute and deliver to the Administrative Agent a new Note or
Notes to the order of the assignee (and, if the assigning Lender has retained
any portion of its rights and obligations hereunder, to the order of the
assigning Lender), prepared in accordance with the applicable provisions of
Section 2.4 as necessary to reflect, after giving effect to the assignment, the
Commitments and/or outstanding Loans, as the case may be, of the assignee and
(to the extent of any retained interests) the assigning Lender, in substantially
the form of Exhibits A-1 and/or A-2, as applicable. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 10.6(b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.6(d). If (A) a Lender assigns or transfers any of its
rights or obligations hereunder or changes its Lending Office and (B) as a
result of circumstances existing at the date such assignment, transfer or change
occurs, the Borrower would be obliged to make a payment to the new Lender or
Lender acting through its new Lending Office under Section 2.15 or 2.16, then
(except where an assignment or transfer occurs in the ordinary course of primary
syndication of the Loan facilities or at the request of the Borrower) the new
Lender or Lender acting through its new Lending Office is only entitled to
receive payment under Sections 2.15 and 2.16 to the same extent that the
existing Lender or Lender acting through its previous Lending Office would have
been entitled if the assignment, transfer or change had not occurred.

 

(c)               The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and
each Lender, at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Credit Documents is pending, any Lender wishing to
consult with other Lenders in connection therewith may request and receive from
the Administrative Agent a copy of the Register.

 



 113 

 

 

(d)              Any Lender may at any time, without the consent of, or notice
to, the Borrower, the Administrative Agent, the Issuing Lender or any Swingline
Lender, sell participations to any Person (other than a natural person, an
Ineligible Assignee, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans (including such Lender’s participations in
Swingline Loans and Letters of Credit) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents, the Lenders
and the Swingline Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

(e)               Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in Section
10.5(a) and clause (i) of Section 10.5(b) that affects such Participant.

 

(f)                The Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.15(a), 2.15(b), 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under Section
2.16 (it being understood that the documentation required under Section 2.16(g)
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to Section
10.6(b); provided that no Borrower shall be required to make, and such
Participant shall not be entitled to receive, any greater payment under Section
2.15 or 2.16, with respect to any participation, than the Borrower would have
been required to make to the relevant participating Lender, and such
participating Lender would have been entitled to receive from the Borrower,
except to the extent such requirement to make and/or entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation; provided further that such Participant
agrees to be subject to the provisions of Section 2.18 as if it were an assignee
under Section 10.6(b).Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.18 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.3 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14(b) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(g)              Any Lender may at any time pledge or assign, or grant a
security interest in, all or any portion of its rights under this Agreement
(including under its Notes, if any) to secure obligations of such Lender,
including any pledge or assignment or grant to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment or grant shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee or grantee for such Lender as a party hereto.

 

(h)              The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any state laws
based on the Uniform Electronic Transactions Act.

 



 114 

 

 

(i)                Any Lender or participant may, in connection with any
assignment, participation, pledge or proposed assignment, participation or
pledge pursuant to this Section 10.6, disclose to the assignee, Participant or
pledgee or proposed assignee, Participant or pledgee any information relating to
the Borrower and its Subsidiaries furnished to it by or on behalf of any other
party hereto; provided that such assignee, Participant or pledgee or proposed
assignee, Participant or pledgee agrees in writing to keep such information
confidential to the same extent required of the Lenders under Section 10.12.

 

(j)                Notwithstanding anything to the contrary contained herein, if
Wells Fargo assigns all of its Commitments and Loans in accordance with this
Section 10.6, Wells Fargo may resign as Issuing Lender upon written notice to
the Borrower and the Lenders. Upon any such notice of resignation, the Borrower
shall have the right to appoint from among the Lenders a successor Issuing
Lender; provided that no failure by the Borrower to make such appointment shall
affect the resignation of Wells Fargo as Issuing Lender. Wells Fargo shall
retain all of the rights and obligations of the Issuing Lender hereunder with
respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation and all obligations of the Borrower and the
Revolving Lenders with respect thereto (including the right to require the
Revolving Lenders to make Revolving Loans or fund participation interests
pursuant hereto).

 

(k)              Assignments by Swingline Lenders. In the case of any assignment
by any Swingline Lender of any of its commitment to make Swingline Loans
hereunder where the assignee party has not assumed such Swingline Lender’s
commitment to make Swingline Loans, such Swingline Lender shall retain all of
the rights powers and privileges of a “Swingline Lender” hereunder, including
the right to require the Revolving Lenders to make Revolving Loans or fund
participation interests pursuant to Sections 2.2(e) and 2.2(f), and, until any
resignation as an Swingline Lender as permitted in the immediately following
sentence, shall retain all of the obligations of a “Swingline Lender” hereunder.
Notwithstanding anything to the contrary contained herein and without limiting
any Swingline Lender’s right to assign its Commitments and Loans or its
commitment to make Swingline Loans at any time, in the event of any assignment
by a Swingline Lender of all of its Commitments and Loans at a time when an
Event of Default has occurred and is continuing (or at such other time with the
consent of the Borrower, such consent not to be unreasonably withheld) such
Swingline Lender may resign as a Swingline Lender; provided that, in the case of
any such resignation, (x) such Swingline Lender shall retain all the rights,
powers and privileges of a “Swingline Lender” provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Revolving Lenders to
make Revolving Loans or fund participation interests in outstanding Swingline
Loans pursuant to Sections 2.2(e) and 2.2(f) and (y) the Borrower shall be
entitled to appoint from among the Lenders (which such Lenders may accept such
appointment in their sole discretion) a successor Swingline Lender hereunder,
provided, however, that no failure by the Borrower to appoint any such successor
shall affect such resignation of such Swingline Lender.

 

10.7         No Waiver. The rights and remedies of the Primary Administrative
Agent, the Backup Administrative Agent and the Lenders expressly set forth in
this Agreement and the other Credit Documents are cumulative and in addition to,
and not exclusive of, all other rights and remedies available at law, in equity
or otherwise. No failure or delay on the part of the Primary Administrative
Agent, the Backup Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default. No course of
dealing between the Borrower, the Primary Administrative Agent, the Backup
Administrative Agent or the Lenders or their agents or employees shall be
effective to amend, modify or discharge any provision of this Agreement or any
other Credit Document or to constitute a waiver of any Default or Event of
Default. No notice to or demand upon the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of the Primary Administrative
Agent, the Backup Administrative Agent or any Lender to exercise any right or
remedy or take any other or further action in any circumstances without notice
or demand.

 

10.8         Survival. All representations, warranties and agreements made by or
on behalf of the Borrower in this Agreement and in the other Credit Documents
shall survive the execution and delivery hereof or thereof and the making and
repayment of the Loans until the indefeasible payment in full of the
Obligations. In addition, notwithstanding anything herein or under applicable
law to the contrary, the provisions of this Agreement and the other Credit
Documents relating to indemnification or payment of costs and expenses,
including the provisions of Sections 2.15(a), 2.15(b), 2.16, 2.17 and 10.1,
shall survive the payment in full of all Loans and Letters of Credit, the
termination of the Commitments and any termination of this Agreement or any of
the other Credit Documents. Except as set forth above, this Agreement and the
Credit Documents shall be deemed terminated upon the indefeasible payment in
full of the Obligations.

 



 115 

 

 

10.9         Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

 

10.10     Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.

 

10.11     No Fiduciary Duty. Each Agent, the Arrangers and the Lenders and their
respective Affiliates (collectively, the “Lender Parties”), may have economic
interests that conflict with those of the Borrower and its Affiliates. The
Borrower agrees that nothing in the Agreement or the other Credit Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender Party, on the one hand,
and the Borrower or any of its Affiliates, on the other. The Borrower
acknowledges and agrees that (i) the transactions contemplated by this Agreement
and the other Credit Documents (including the exercise of rights and remedies
hereunder and thereunder) are arm’s-length commercial transactions between the
Lender Parties, on the one hand, and the Borrower, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender Party
has assumed an advisory or fiduciary responsibility in favor of the Borrower or
their respective Affiliates with respect to the transactions contemplated hereby
(or the exercise of rights or remedies with respect thereto) or the process
leading thereto (irrespective of whether any Lender Party has advised, is
currently advising or will advise the Borrower or its Affiliates on other
matters) or any other obligation to the Borrower except the obligations
expressly set forth in the Credit Documents and (y) each Lender Party is acting
solely as principal and not as the agent or fiduciary of the Borrower, their
respective Affiliates or any other Person. The Borrower acknowledges and agrees
that it has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to the transactions contemplated hereby and the process
leading thereto. The Borrower agrees that it will not claim that any Lender
Party has rendered advisory services of any nature or respect, or owes a
fiduciary or agency duty or similar duty to the Borrower, in connection with the
transactions contemplated hereby or the process leading thereto.

 

10.12     Confidentiality. Each of the Primary Administrative Agent, the Backup
Administrative Agent and the Lenders agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (i)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (iii)
to the extent required by applicable Requirements of Law or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) in connection with
the exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 10.12, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations or (C) credit insurers
and reinsurers, (vii) if required by any rating agency; provided that prior to
any such disclosure, such rating agency shall have agreed in writing to maintain
the confidentiality of such Information and the Borrower shall have been given
prior notice as to what Information will be disclosed, (viii) with the consent
of the Borrower or, (ix) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section 10.12 or (B)
becomes available to the Primary Administrative Agent, the Backup Administrative
Agent, any Lender or any of their respective Affiliates on a non-confidential
basis from a source other than the Borrower or any of its Subsidiaries or
Affiliates, (x) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the credit facility described herein or (xi) deal terms and
other information customarily reported to bank market data collectors and
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
the Credit Documents.

 

For purposes of this Section 10.12, “Information” means all information received
from the Borrower or any Subsidiary thereof relating to any such Person or any
of their respective businesses, other than any such information that is
available to the Primary Administrative Agent, the Backup Administrative Agent
or any Lender on a nonconfidential basis prior to such disclosure or is
identified by the Borrower as nonconfidential. Any Person required to maintain
the confidentiality of Information as provided in this Section 10.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 



 116 

 

 

10.13     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letters). Except as provided in Section 3.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile (or by PDF formatted page sent by electronic mail) shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

10.14     Disclosure of Information. The Borrower agrees and consents to the
Primary Administrative Agent’s, the Backup Administrative Agent’s and the
Arrangers’ disclosure of information relating to this transaction to Gold Sheets
and other similar bank trade publications. Such information will consist of deal
terms and other information customarily found in such publications.

 

10.15     USA Patriot Act Notice. Each Lender that is subject to the Act (as
defined below) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

 

10.16     [Reserved]..

 

10.17     Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower or any Guarantor in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main Charlotte, North Carolina, office on the Business Day preceding
that on which final, nonappealable judgment is given. The obligations of the
Borrower or the Guarantor in respect of any sum due to any Lender, the Issuing
Lender or the Administrative Agent hereunder shall, notwithstanding any judgment
in a currency other than the specified currency, be discharged only to the
extent that on the Business Day following receipt by such Lender, the Issuing
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender, the Issuing Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender, the Issuing Lender or the Administrative
Agent, as the case may be, in the specified currency, the Borrower and Guarantor
agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender, the
Issuing Lender or the Administrative Agent, as the case may be, against such
loss, and if the amount of the specified currency so purchased exceeds (a) the
sum originally due to any Lender, the Issuing Lender or the Administrative
Agent, as the case may be, in the specified currency and (b) any amounts shared
with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 2.14(b), such Lender, the
Issuing or the Administrative Agent, as the case may be, agrees to remit such
excess to the Borrower or such Guarantor.

 

10.18     [Reserved].

 

10.19     Not a Grandfathered Obligation. For purposes of determining
withholding Taxes imposed under FATCA, from and after the Fifth Amendment
Effective Date, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of United
States Treasury Regulation Section 1.1471-2(b)(2)(i).

 

10.20     Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEAthe
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an
EEAthe applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

 



 117 

 

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)           a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.

 

(iv)             

 

10.21       Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)           In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Credit
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Credit Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)           As used in this Section 10.21, the following terms have the
following meanings:

 

(i)           “BHC Act Affiliate” of a party means an “affiliate” (as such term
is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

 

(ii)          “Covered Entity” means any of the following:

 

(iii)         (i) a “covered entity” as that term is defined in, and interpreted
in accordance with, 12 C.F.R. § 252.82(b);

 

(iv)         (ii) a “covered bank” as that term is defined in, and interpreted
in accordance with, 12 C.F.R. § 47.3(b); or

 

(v)          (iii) a “covered FSI” as that term is defined in, and interpreted
in accordance with, 12 C.F.R. § 382.2(b).

 

(vi)         “Default Right” has the meaning assigned to that term in, and shall
be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 



 118 

 

 

(vii)        “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

 

10.22       Certain ERISA Matters.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and its
Affiliates and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that at least one of the following is and
will be true:

 

(i)           such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

 

(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)         (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84- 14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)         such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)           In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its Affiliates and not, for the
avoidance of doubt, to or for the benefit of the Borrower, that none of the
Administrative Agent and its Affiliates is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Credit Document or any documents related hereto or thereto).

 

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 



 119 

 

 

Exhibit B

 

Form of Consent Letter

 

[Letterhead of Later Consenting Lender]

 

 

 

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Blvd.

Mail Code: D 1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

 

Intercontinental Exchange, Inc.

5660 New Northside Drive

3rd Floor

Atlanta, GA 30328

Attention: Legal Department

 

 

[•]1, 2020

Re: Consent to the Eighth Amendment to Credit Agreement

 

Ladies and Gentlemen:

 

Reference is made to (x) that certain Eighth Amendment to Credit Agreement,
dated as of August 21, 2020 (the “Eighth Amendment”), by and among
INTERCONTINENTAL EXCHANGE, INC., a Delaware corporation (the “Borrower”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”), the lenders party thereto, and (y) that certain Credit
Agreement, dated as of April 3, 2014 (as amended by the First Amendment to
Credit Agreement, dated as of May 15, 2015, the Second Amendment to Credit
Agreement, dated as of November 9, 2015, the Third Amendment to Credit
Agreement, dated as of November 13, 2015, the Fourth Amendment to Credit
Agreement, dated as of August 18, 2017, the Fifth Amendment to Credit Agreement,
dated as of August 18, 2017, the Sixth Amendment to Credit Agreement, dated as
of August 9, 2018, and the Seventh Amendment to Credit Agreement, dated as of
August 14, 2020, the “Credit Agreement”), by and among the Borrower, the
Administrative Agent and the lenders party thereto. Capitalized terms used but
not defined herein are used with the meanings assigned to them in the Credit
Agreement (as amended by the Eighth Amendment).

 



 



1 Insert a date that is no later than September 11, 2020.

 



B-1

 

 

[NAME OF LENDER] (the “Later Consenting Lender”) is a party to, and Lender
under, the Credit Agreement and acknowledges that (x) it has received a fully
executed copy of the Eighth Amendment and (y) despite the Later Consenting
Lender not providing its consent thereto at the time of the execution and
delivery thereof, the Eighth Amendment became effective, in accordance with the
terms thereof, on the Eighth Amendment Effective Date. The Later Consenting
Lender now wishes to, and hereby gives (effective as of the first date written
above), its consent to the Eighth Amendment (the “Consent”), and the changes
effected thereby to the Credit Agreement, in order to become an Eighth Amendment
Consenting Lender under the Credit Agreement (as amended by the Eighth
Amendment). In connection with such Consent and in connection with becoming an
Eighth Amendment Consenting Lender, the Later Consenting Lender acknowledges and
agrees that it will have the rights, and be subject to the obligations, of an
Eighth Amendment Consenting Lender under the Credit Agreement (as amended by the
Eighth Amendment) in all respects. In particular (and without otherwise limiting
the foregoing sentence), the Later Consenting Lender acknowledges and agrees
that, as an Eighth Amendment Consenting Lender, it shall be obligated to make
Loans to the Borrower, in accordance with the terms and condition of the Credit
Agreement, up to the Final Maturity Date.

 

This letter may be executed in any number of counterparts, each of which shall
be an original, and all of which, when taken together, shall constitute one
agreement. Delivery of an executed signature page of this letter by facsimile
transmission or electronic transmission (including in “pdf” or “tif” format)
shall be effective as delivery of a manually executed counterpart hereof. The
words “execution,” “signed,” “signature,” and words of like import in this
letter shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act. For the avoidance of doubt, the authorization under this
paragraph may include, without limitation, use or acceptance by the
Administrative Agent of a manually signed letter which has been converted into
electronic form (such as scanned into “.pdf” format), or an electronically
signed letter converted into another format, for transmission, delivery and/or
retention. This letter shall become effective on the date when each of the
parties hereto has executed and delivered a counterpart hereof. The governing
law, submission to jurisdiction, waiver of venue, service of process, waiver of
jury trial and confidentiality provisions contained in Sections 10.2, 10.3 and
10.12 of the Credit Agreement (as amended by the Eighth Amendment) are
incorporated herein by reference, mutatis mutandis.

 

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 



B-2

 

 

  Sincerely,       [NAME OF LATER CONSENTING LENDER]           By:     Name:    
Title:              

 

Agreed and Accepted:       INTERCONTINENTAL EXCHANGE INC.       By:
                   Name:     Title:    

 

WELLS FARGO BANK, NATIONAL   ASSOCIATION, as Administrative Agent       By:
            Name:     Title:    

 



1.1(a)-1

